Exhibit 10.1

 

LOGO [g551944g0329205937888.jpg]    EXECUTION COPY

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 29, 2018

by and among

WASHINGTON REAL ESTATE INVESTMENT TRUST,

                    as Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO AND THEIR ASSIGNEES UNDER

SECTION 12.5.,

                    as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

WELLS FARGO SECURITIES, LLC, KEYBANC CAPITAL MARKETS INC. and CAPITAL ONE,
NATIONAL ASSOCIATION

as Joint Lead Arrangers for the Revolving Credit Facility,

WELLS FARGO SECURITIES, LLC and KEYBANC CAPITAL MARKETS INC.

as Joint Bookrunners for the Revolving Credit Facility,

KEYBANK NATIONAL ASSOCIATION and CAPITAL ONE, NATIONAL ASSOCIATION,

as Syndication Agents for the Revolving Credit Facility,

U.S. BANK NATIONAL ASSOCIATION, PNC BANK, NATIONAL ASSOCIATION and SUNTRUST
BANK,

as Documentation Agents for the Revolving Credit Facility,

WELLS FARGO SECURITIES, LLC and CAPITAL ONE, NATIONAL ASSOCIATION

as Joint Lead Arrangers and Joint Bookrunners for the Tranche A Term Loan
Facility,

CAPITAL ONE, NATIONAL ASSOCIATION

as Syndication Agent for the Tranche A Term Loan Facility,

WELLS FARGO SECURITIES, LLC, CAPITAL ONE, NATIONAL ASSOCIATION and U.S. BANK
NATIONAL ASSOCIATION

as Joint Lead Arrangers and Joint Bookrunners for the Tranche B Term Loan
Facility,

and

CAPITAL ONE, NATIONAL ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION

as Syndication Agents for the Tranche B Term Loan Facility

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I. Definitions

     2  

Section 1.1. Definitions

     2  

Section 1.2. General; References to Eastern Time

     38  

Section 1.3. Financial Attributes of Unconsolidated Affiliates

     39  

Section 1.4. Rates

     39  

Article II. Credit Facility

     39  

Section 2.1. Revolving Loans

     39  

Section 2.2. Bid Rate Loans

     41  

Section 2.3. Letters of Credit

     44  

Section 2.4. Swingline Loans

     49  

Section 2.5. Rates and Payment of Interest on Loans

     51  

Section 2.6. Number of Interest Periods

     52  

Section 2.7. Repayment of Loans

     52  

Section 2.8. Prepayments

     53  

Section 2.9. Term Loans

     53  

Section 2.10. Continuation

     54  

Section 2.11. Conversion

     55  

Section 2.12. Notes

     55  

Section 2.13. Voluntary Reductions of the Revolving Commitments

     56  

Section 2.14. Extension of Revolving Termination Date

     56  

Section 2.15. Expiration Date of Letters of Credit Past Revolving Commitment
Termination

     57  

Section 2.16. Amount Limitations

     57  

Section 2.17. Increase in Revolving Commitments; Additional Term Loans

     57  

Section 2.18. Funds Transfer Disbursements

     59  

Section 2.19. Reallocations on Effective Date

     59  

Article III. Payments, Fees and Other General Provisions

     60  

Section 3.1. Payments

     60  

Section 3.2. Pro Rata Treatment

     61  

Section 3.3. Sharing of Payments, Etc.

     61  

Section 3.4. Several Obligations

     62  

Section 3.5. Fees

     62  

Section 3.6. Computations

     63  

Section 3.7. Usury

     63  

Section 3.8. Statements of Account

     64  

Section 3.9. Defaulting Lenders

     64  

Section 3.10. Taxes

     68  

Article IV. Yield Protection, Etc.

     72  

Section 4.1. Additional Costs; Capital Adequacy

     72  

Section 4.2. Suspension of LIBOR Loans and LIBOR Margin Loans

     74  

Section 4.3. Illegality

     75  

Section 4.4. Compensation

     76  

Section 4.5. Treatment of Affected Loans

     76  

Section 4.6. Affected Lenders

     77  

Section 4.7. Change of Lending Office

     77  

 

- i -



--------------------------------------------------------------------------------

Section 4.8. Assumptions Concerning Funding of LIBOR Loans

     78  

Article V. Conditions Precedent

     78  

Section 5.1. Initial Conditions Precedent

     78  

Section 5.2. Conditions Precedent to All Loans and Letters of Credit

     80  

Article VI. Representations and Warranties

     81  

Section 6.1. Representations and Warranties

     81  

Section 6.2. Survival of Representations and Warranties, Etc.

     86  

Article VII. Affirmative Covenants

     86  

Section 7.1. Preservation of Existence and Similar Matters

     86  

Section 7.2. Compliance with Applicable Law

     86  

Section 7.3. Maintenance of Property

     87  

Section 7.4. Conduct of Business

     87  

Section 7.5. Insurance

     87  

Section 7.6. Payment of Taxes and Claims

     87  

Section 7.7. Books and Records; Inspections

     87  

Section 7.8. Use of Proceeds

     88  

Section 7.9. Environmental Matters

     88  

Section 7.10. Further Assurances

     88  

Section 7.11. REIT Status

     89  

Section 7.12. Exchange Listing

     89  

Section 7.13. Guarantors

     89  

Article VIII. Information

     91  

Section 8.1. Quarterly Financial Statements

     91  

Section 8.2. Year-End Statements

     91  

Section 8.3. Compliance Certificate

     92  

Section 8.4. Other Information

     92  

Section 8.5. Electronic Delivery of Certain Information

     94  

Section 8.6. Public/Private Information

     95  

Section 8.7. USA Patriot Act Notice; Compliance

     95  

Article IX. Negative Covenants

     95  

Section 9.1. Financial Covenants

     95  

Section 9.2. Reciprocal Lien

     97  

Section 9.3. Restrictions on Intercompany Transfers

     97  

Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements

     98  

Section 9.5. Plans

     99  

Section 9.6. Fiscal Year

     99  

Section 9.7. Modifications of Organizational Documents

     100  

Section 9.8. Transactions with Affiliates

     100  

Section 9.9. Derivatives Contracts

     100  

Article X. Default

     100  

Section 10.1. Events of Default

     100  

Section 10.2. Remedies Upon Event of Default

     104  

Section 10.3. Remedies Upon Default

     105  

Section 10.4. Marshaling; Payments Set Aside

     105  

 

- ii -



--------------------------------------------------------------------------------

Section 10.5. Allocation of Proceeds

     105  

Section 10.6. Letter of Credit Collateral Account

     106  

Section 10.7. Rescission of Acceleration by Requisite Lenders

     108  

Section 10.8. Performance by Administrative Agent

     108  

Section 10.9. Rights Cumulative

     108  

Article XI. The Administrative Agent

     109  

Section 11.1. Appointment and Authorization

     109  

Section 11.2. Administrative Agent as Lender

     110  

Section 11.3. Approvals of Lenders

     110  

Section 11.4. Notice of Events of Default

     110  

Section 11.5. Administrative Agent’s Reliance

     111  

Section 11.6. Indemnification of Administrative Agent

     111  

Section 11.7. Lender Credit Decision, Etc.

     112  

Section 11.8. Successor Administrative Agent

     113  

Section 11.9. Titled Agents

     114  

Article XII. Miscellaneous

     115  

Section 12.1. Notices

     115  

Section 12.2. Expenses

     117  

Section 12.3. Setoff

     118  

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers

     119  

Section 12.5. Successors and Assigns

     120  

Section 12.6. Amendments and Waivers

     125  

Section 12.7. Nonliability of Administrative Agent and Lenders

     130  

Section 12.8. Confidentiality

     130  

Section 12.9. Indemnification

     131  

Section 12.10. Termination; Survival

     133  

Section 12.11. Severability of Provisions

     133  

Section 12.12. GOVERNING LAW

     133  

Section 12.13. Counterparts

     133  

Section 12.14. Obligations with Respect to Loan Parties and Subsidiaries

     133  

Section 12.15. Independence of Covenants

     134  

Section 12.16. Limitation of Liability

     134  

Section 12.17. Entire Agreement

     134  

Section 12.18. Construction

     134  

Section 12.19. Headings

     134  

Section 12.20. UPREIT Reorganization

     134  

Section 12.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     137  

Section 12.22. No Novation

     138  

 

SCHEDULE I

   Commitments

SCHEDULE 1.1.

   Existing Letters of Credit

SCHEDULE 6.1.(b)

   Ownership Structure

SCHEDULE 6.1.(f)

   Properties

SCHEDULE 6.1.(g)

   Existing Indebtedness; Liens

SCHEDULE 6.1.(h)

   Litigation

 

- iii -



--------------------------------------------------------------------------------

SCHEDULE 6.1.(n)

  

Environmental Matters

SCHEDULE 6.1.(q)

  

Affiliate Transactions

EXHIBIT A

  

Form of Assignment and Assumption Agreement

EXHIBIT B

  

Form of Bid Rate Note

EXHIBIT C

  

Form of Designation Agreement

EXHIBIT D

  

Form of Disbursement Instruction Agreement

EXHIBIT E

  

Form of Guaranty

EXHIBIT F

  

Form of Notice of Borrowing

EXHIBIT G

  

Form of Notice of Continuation

EXHIBIT H

  

Form of Notice of Conversion

EXHIBIT I

  

Form of Notice of Swingline Borrowing

EXHIBIT J

  

Form of Revolving Note

EXHIBIT K

  

Form of Swingline Note

EXHIBIT L

  

Form of Bid Rate Quote Request

EXHIBIT M

  

Form of Bid Rate Quote

EXHIBIT N

  

Form of Bid Rate Quote Acceptance

EXHIBITS O

  

Forms of U.S. Tax Compliance Certificates

EXHIBIT P

  

Form of Compliance Certificate

EXHIBIT Q

  

Form of Tranche A Term Note

EXHIBIT R    Form of Tranche B Term Note

 

- iv -



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
March 29, 2018 by and among WASHINGTON REAL ESTATE INVESTMENT TRUST, a real
estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), each of the financial institutions initially a signatory hereto
together with their successors and assignees under Section 12.5. (the
“Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(the “Administrative Agent”), with WELLS FARGO SECURITIES, LLC, KEYBANC CAPITAL
MARKETS INC. and CAPITAL ONE, NATIONAL ASSOCIATION, as joint lead arrangers for
the revolving credit facility (the “Revolving Credit Facility Lead Arrangers”),
WELLS FARGO SECURITIES, LLC and KEYBANC CAPITAL MARKETS INC., as joint
bookrunners for the revolving credit facility (the “Revolving Credit Facility
Joint Bookrunners”), KEYBANK NATIONAL ASSOCIATION and CAPITAL ONE, NATIONAL
ASSOCIATION, as Syndication Agents for the revolving credit facility (the
“Revolving Credit Facility Syndication Agents”), U.S. BANK NATIONAL ASSOCIATION,
PNC BANK, NATIONAL ASSOCIATION and SUNTRUST BANK, as Documentation Agents for
the revolving credit facility (the “Documentation Agents”), WELLS FARGO
SECURITIES, LLC and CAPITAL ONE, NATIONAL ASSOCIATION, as joint lead arrangers
and joint bookrunners for the Tranche A Term Loan facility (the “Tranche A Term
Loan Facility Lead Arrangers”), CAPITAL ONE, NATIONAL ASSOCIATION, as
Syndication Agent for the Tranche A Term Loan facility (the “Tranche A Term Loan
Syndication Agent”), WELLS FARGO SECURITIES, LLC, CAPITAL ONE, NATIONAL
ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION, as joint lead arrangers and
joint bookrunners for the Tranche B Term Loan facility (together with the
Revolving Credit Facility Lead Arrangers and the Tranche A Term Loan Facility
Leader Arrangers, the “Lead Arrangers” and together with the Revolving Credit
Facility Joint Bookrunners and Tranche A Term Loan Facility Leader Arrangers,
the “Joint Bookrunners”), CAPITAL ONE, NATIONAL ASSOCIATION and U.S. BANK
NATIONAL ASSOCIATION, as Syndication Agents for the Tranche B Term Loan
facilities (together with the Revolving Credit Facility Syndication Agents and
the Tranche A Term Loan Syndication Agent, the “Syndication Agents”).

WHEREAS, the Administrative Agent, the Issuing Banks, the Swingline Lenders and
the Lenders desire to make available to the Borrower credit facilities in the
aggregate amount of $1,100,000,000 consisting of (a) a revolving credit facility
in the initial amount of $700,000,000, which will include a $75,000,000
swingline subfacility, a $60,000,000 letter of credit subfacility and a
competitive bid loan subfacility, (b) a $150,000,000 term loan facility and
(c) a $250,000,000 term loan facility, all on the terms and conditions contained
herein;

WHEREAS, Borrower and certain of the Lenders entered into that certain Credit
Agreement, dated as of June 23, 2015 (as amended by that certain First Amendment
to Credit Agreement, dated September 15, 2015, and as further amended, restated,
modified or supplemented from time to time through the date hereof, the
“Existing Credit Agreement”); and

WHEREAS, the Administrative Agent and the Lenders desire to amend and restate
the terms of the Existing Credit Agreement on the terms and conditions contained
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement is amended and restated in its entirety as
follows:



--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“1031 Property” means any Property that is at any time held by a “qualified
intermediary” (a “QI”), as defined in the Treasury Regulations promulgated
pursuant to Section 1031 of the Internal Revenue Code, or an “exchange
accommodation titleholder” (an “EAT”), as defined in Internal Revenue Service
Revenue Procedure 2000-37, as modified by Internal Revenue Procedure 2004-51,
(or in either case, by one or more Wholly Owned Subsidiaries thereof, singly or
as tenants in common) which is a single purpose entity and has entered into an
“exchange agreement” or a “qualified exchange accommodation agreement” with the
Borrower or a Wholly Owned Subsidiary in connection with the acquisition (or
possible disposition) of such Property by the Borrower or a Wholly Owned
Subsidiary pursuant to, and intended to qualify for tax treatment under,
Section 1031 of the Internal Revenue Code.

“2016 Term Loan Agreement” means that certain Term Loan Agreement, dated as of
July 22, 2016, by and among the Borrower, the financial institutions party
thereto as lenders, Capital One, as administrative agent and the other parties
thereto, as amended, supplemented or otherwise modified from time to time prior
to the date hereof.

“Absolute Rate” has the meaning given that term in Section 2.2.(c)(ii)(C).

“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.2.

“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given that term in Section 4.1.(b).

“Additional Term Loans” has the meaning given that term in Section 2.17.

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affected Lender” has the meaning given that term in Section 4.6.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent, any Issuing Bank or any Lender be deemed to be
an Affiliate of the Borrower.

 

- 2 -



--------------------------------------------------------------------------------

“Agreement Date” means the date as of which this Agreement is dated.

“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery, corruption or money laundering, including without
limitation, the Foreign Corrupt Practices Act of 1977, as amended.

“Anti-Terrorism Laws” has the meaning given that term in Section 6.1.(v).

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

Level

   Facility
Fee  

1

     0.100 % 

2

     0.125 % 

3

     0.150 % 

4

     0.200 % 

5

     0.250 % 

6

     0.300 % 

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee.

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Applicable Margin” means, with respect to a particular Class and Type of Loans,
the percentage rate set forth in the table below corresponding to the level
(each a “Level”) into which the Borrower’s Credit Rating then falls. As of the
Effective Date, the Applicable Margins are determined based on Level 4. Any
change in the Borrower’s Credit Rating which would cause the Applicable Margins
to be determined based on a different Level shall be effective as of the first
day of the first calendar month immediately following receipt by the
Administrative Agent of written notice delivered by the Borrower in accordance
with Section 8.4.(c) that the Borrower’s Credit Rating has changed; provided,
however, if the Borrower has not delivered the notice required by such Section
but the Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed, then the Administrative Agent may, in its sole discretion, adjust the
Level effective as of the first day of the first calendar month following the
date the Administrative Agent becomes aware that the Borrower’s Credit Rating
has changed. During any period that the Borrower has received two Credit Ratings
that are not equivalent, the Applicable Margins shall be determined based on the
Level corresponding to the higher of such two Credit Ratings. During any period
that the Borrower has received more than two Credit Ratings and such Credit
Ratings are not equivalent, the Applicable Margin for a Class of Loans shall
equal the average of the Applicable Margins for such Class of Loans as
determined in accordance with the two highest of such Credit Ratings. During any
period for which the Borrower has received a Credit Rating

 

- 3 -



--------------------------------------------------------------------------------

from only one Rating Agency, then the Applicable Margins shall be determined
based on such Credit Rating so long as such Credit Rating is from either S&P or
Moody’s. During any period that the Borrower has (a) not received a Credit
Rating from any Rating Agency or (b) received a Credit Rating from only one
Rating Agency that is neither S&P or Moody’s, then the Applicable Margins shall
be determined based on Level 6.

 

Level

  

Borrower’s Credit

Rating (S&P/Moody’s
or equivalent)

   Applicable
Margin for
Revolving
Loans that
are LIBOR
Loans     Applicable
Margin for
Revolving
Loans that
are Base Rate
Loans     Applicable
Margin for
Tranche A
Term Loans
that are
LIBOR Loans     Applicable
Margin for
Tranche A
Term Loans
that are Base
Rate Loans     Applicable
Margin for
Tranche B
Term Loans
that are
LIBOR Loans     Applicable
Margin for
Tranche B
Term Loans
that are Base
Rate Loans  

1

  

A/A2 (or equivalent)

or higher

     0.775 %      0.00 %      0.90 %      0.00 %      0.85 %      0.00 % 

2

   A-/A3 (or equivalent)      0.825 %      0.00 %      0.90 %      0.00 %     
0.90 %      0.00 % 

3

  

BBB+/Baa1

(or equivalent)

     0.875 %      0.00 %      0.95 %      0.00 %      0.95 %      0.00 % 

4

  

BBB/Baa2

(or equivalent)

     1.00 %      0.00 %      1.10 %      0.10 %      1.10 %      0.10 % 

5

  

BBB-/Baa3

(or equivalent)

     1.20 %      0.20 %      1.35 %      0.35 %      1.35 %      0.35 % 

6

  

BB+/Ba1

(or equivalent)

or lower or unrated

     1.55 %      0.55 %      1.75 %      0.75 %      1.75 %      0.75 % 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

“Arrangers” has the meaning set forth in the introductory paragraph hereof.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.5.), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Assumption Date” has the meaning given that term in Section 12.20.

“Assumption Transaction” has the meaning given that term in Section 12.20.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

- 4 -



--------------------------------------------------------------------------------

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%.
Each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).

“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Bid Rate Borrowing” has the meaning given that term in Section 2.2.(b).

“Bid Rate Loan” means a loan made by a Lender under Section 2.2.(f).

“Bid Rate Note” means a promissory note of the Borrower substantially in the
form of Exhibit B, payable to the order of a Lender and otherwise duly completed
and in any event shall include any new Bid Rate Note that may be issued from
time to time pursuant to Section 12.5.(g).

“Bid Rate Quote” means an offer in accordance with Section 2.2.(c) by a Lender
to make a Bid Rate Loan with one single specified interest rate.

“Bid Rate Quote Request” has the meaning given that term in Section 2.2.(b).

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Loan, or any Base
Rate Loan as to which the interest rate is determined by reference to LIBOR, any
day that is a Business Day described in clause (a) and that is also a day for
trading by and between banks in Dollar deposits in the London interbank market.
Unless specifically referenced in this Agreement as a Business Day, all
references to “days” shall be to calendar days.

“Capital One” means Capital One, National Association, and its successors and
assigns.

“Capital Reserves” means, for any period and with respect to any Property, an
amount equal to (a)(i) for any commercial Property which is not a multifamily
Property (A) the aggregate square footage of all completed space of such
Property times (B) $0.15 and (ii) for any multifamily Property (A) the number of
multifamily units located on such Property times (B) $250, times (b) the number
of days in such period divided by (c) 365. If the term Capital Reserves is used
without reference to any specific Property or group of Properties, then it shall
be determined on an aggregate basis with respect to all Properties of the
Borrower and its Subsidiaries and the applicable Ownership Shares of all
Properties of all Unconsolidated Affiliates.

 

- 5 -



--------------------------------------------------------------------------------

“Capitalization Rate” means (a) 6.00% for office Properties, (b) 6.50% for
retail Properties and (c) 6.00% for multifamily Properties. For purposes of this
definition, if a Property is a mixed use Property, then the Capitalization Rate
for such Property shall be determined by the use to which the greatest
proportion of revenue is attributable for the preceding fiscal quarter.

“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Banks or the Revolving
Lenders, as collateral for Letter of Credit Liabilities or obligations of
Revolving Lenders to fund participations in respect of Letter of Credit
Liabilities, cash or deposit account balances or, if the Administrative Agent
and any Issuing Bank shall agree in their sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and such Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least eighty-five percent (85%) of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(d) above.

“Class” means, when used in reference to (a) any Loan, such Loan or the other
Loans made by the Lenders to the Borrower pursuant to Section 2.1., 2.2., 2.4.
or 2.9., or a Loan or Loans of another class established pursuant to
Sections 2.17. or 12.6.(e); (b) any Commitment, such Commitment is a Commitment
on the date hereof or a commitment of another class established pursuant to
Sections 2.17. or 12.6.(e); and (c) any Lender, refers to whether such Lender
has a Loan or Commitment of a particular Class.

“Commitment” means a Revolving Commitment or a Term Loan Commitment, as the
context may require.

 

- 6 -



--------------------------------------------------------------------------------

“Commitment Percentage” means, as to each Revolving Lender, the ratio, expressed
as a percentage, of (a) the amount of such Lender’s Revolving Commitment to
(b) the aggregate amount of the Revolving Commitments of all Revolving Lenders;
provided, however, that if at the time of determination the Revolving
Commitments have been terminated or been reduced to zero, the “Commitment
Percentage” of each Revolving Lender shall be the “Commitment Percentage” of
such Revolving Lender in effect immediately prior to such termination or
reduction.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.

“Compliance Certificate” has the meaning given that term in Section 8.3.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, for any period (a) Consolidated EBITDA for
such period minus (b) Capital Reserves for such period.

“Consolidated EBITDA” means, with respect to the Borrower and its Subsidiaries,
determined on a consolidated basis for any period and without duplication, net
earnings (loss) for such period excluding the following amounts (but only to the
extent included in determining net earnings (loss) for such period):
(a) depreciation and amortization expense and other non-cash charges for such
period; (b) interest expense for such period; (c) income tax expense in respect
of such period; (d) gains, losses, charges or expenses resulting from
extraordinary, unusual or nonrecurring transactions for such period, including
without limitation, non-recurring severance payments, sales of assets, early
extinguishment or restructuring of Indebtedness (including prepayment premiums),
acquisition costs, Reorganization costs, write-offs and forgiveness of debt and
(e) other non-cash charges, including amortization expense for stock options and
impairment charges or expenses (other than non-cash charges that constitute an
accrual of a reserve for future cash payments). For purposes of this definition,
net earnings (loss) shall (x) be determined before minority interests and
distributions to holders of Preferred Equity Interest and (y) include the
Borrower’s Ownership Share of net earnings (loss) of its Unconsolidated
Affiliates, determined in a manner consistent with the determination of
consolidated net earnings (loss) pursuant to the first sentence of this
definition.

“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Expense for such period, (b) all regularly scheduled principal payments
made with respect to Indebtedness of the Borrower and its Subsidiaries,
determined on a consolidated basis, during such period, other than any balloon,
bullet or similar principal payment which repays such Indebtedness in full and
(c) all Preferred Dividends paid during such period. The Borrower’s Ownership
Share of the expenses, payments, and dividends described in the foregoing
clauses (a) through (c) of its Unconsolidated Affiliates, to the extent not
already covered in such clauses, shall be included in determinations of
Consolidated Fixed Charges.

“Consolidated Interest Expense” means, with respect to the Borrower and its
Subsidiaries, determined on a consolidated basis for any period, (a) all paid or
accrued interest expense, including all letter of credit fees and all interest
expense with respect to any Indebtedness in respect of which the Borrower or any
of its Subsidiaries is wholly or partially liable whether pursuant to any
repayment, interest carry, performance guarantee or otherwise (excluding
(i) capitalized interest expense, (ii) amortization of deferred financing costs,
(iii) any non-cash portion of interest expense attributable to

 

- 7 -



--------------------------------------------------------------------------------

“convertible debt” under FASB ASC 470-20, (iv) non-cash interest related to the
reclassification of accumulated other comprehensive income (loss) related to
settled hedges, and (v) charges related to early extinguishment or restructuring
of Indebtedness), plus (b) to the extent not already included in the foregoing
clause (a) the Borrower’s Ownership Share of all interest expense described in
such clause (a) for such period of its Unconsolidated Affiliates.

“Consolidated Secured Indebtedness” means, with respect to the Borrower and its
Subsidiaries, determined on a consolidated basis at the time of computation, any
Indebtedness that is secured in any manner by any Lien on any property and shall
include the Borrower’s Ownership Share of the Indebtedness of any of its
Unconsolidated Affiliates that is secured in any manner by any Lien on any
property of its Unconsolidated Affiliates; provided, however, that any
Indebtedness that is secured only by a pledge of Equity Interests shall not be
deemed to be Consolidated Secured Indebtedness.

“Consolidated Total Asset Value” means, at a given time, the sum (without
duplication) of all of the following of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP applied on a
consistent basis: (a) Unrestricted Cash; plus (b) the quotient of (i) the Net
Operating Income for each Property owned, or leased as lessee under a ground
lease, by the Borrower or any Subsidiary (including any 1031 Property but
excluding a Property the value of which is included in the determination of
Consolidated Total Asset Value under any of the immediately following clauses
(c), (e) or (f)), for the fiscal quarter most recently ended multiplied by 4,
divided by (ii) the applicable Capitalization Rate; plus (c) the acquisition
cost of Properties (including any 1031 Property) acquired during the period of
six fiscal quarters most recently ended; provided that the Borrower may
irrevocably elect that the value of a recently acquired Property not yet owned
for six quarters be determined in accordance with the preceding clause (b); plus
(d) all Construction-in-Process for all Development Properties; plus (e) the
aggregate Major Redevelopment Property Values of all Major Redevelopment
Properties; plus (f) the aggregate Low Occupancy Property Values of Low
Occupancy Properties; plus (g) the GAAP book value of Unimproved Land; plus
(h) the contractual purchase price of Properties of the Borrower and its
Subsidiaries subject to purchase obligations, repurchase obligations, forward
commitments and unfunded obligations but only to the extent such amounts are
included in determinations of Consolidated Total Indebtedness; plus
(i) Marketable Securities, valued at the lower of cost or Fair Market Value (to
the extent that the Fair Market Value of such Marketable Securities is
reasonably capable of being verified or is otherwise acceptable to the
Administrative Agent); plus (j) the aggregate book value of Mortgage
Receivables. The Borrower’s Ownership Share of assets held by Unconsolidated
Affiliates (excluding assets of the type described in the immediately preceding
clause (a) and (i)) will be included in the calculation of Consolidated Total
Asset Value consistent with the above described treatment for wholly owned
assets. Properties disposed of during the fiscal quarter most recently ended
shall not be included in the calculation of Consolidated Total Asset Value.
Other Commercial Properties may only contribute to Consolidated Total Asset
Value to the extent applicable under clause (c) above. In addition, to the
extent (A) the amount of Consolidated Total Asset Value attributable to assets
held by Unconsolidated Affiliates would exceed 20.0% of Consolidated Total Asset
Value, such excess shall be excluded from Consolidated Total Asset Value,
(B) the amount of Consolidated Total Asset Value attributable to Marketable
Securities, Development Properties, Major Redevelopment Properties, Unimproved
Land and Mortgage Receivables would exceed 30.0% of Consolidated Total Asset
Value, such excess shall be excluded from Consolidated Total Asset Value and
(C) the amount of Consolidated Total Asset Value attributable to Low Occupancy
Properties would exceed 10.0% of Consolidated Total Asset Value, such excess
shall be excluded from Consolidated Total Asset Value.

 

- 8 -



--------------------------------------------------------------------------------

“Consolidated Total Indebtedness” means, at any time of determination and
without duplication, (a) the Indebtedness of the Borrower and its Subsidiaries,
determined on a consolidated basis plus (b) the Borrower’s Ownership Share of
the Indebtedness of the Borrower’s Unconsolidated Affiliates.

“Consolidated Unsecured Indebtedness” means, with respect to the Borrower and
its Subsidiaries, determined on a consolidated basis at any time of
determination, Consolidated Total Indebtedness (other than Indebtedness
described in clauses (b) and (h) of the definition of such term) which is not
Consolidated Secured Indebtedness; provided, however, that any Indebtedness that
is secured only by a pledge of Equity Interests shall be deemed to be
Consolidated Unsecured Indebtedness.

“Construction-in-Process” means construction in process as determined in
accordance with GAAP (including the book value for the portion of the land owned
by the Borrower or a Subsidiary related to such Construction-in-Process).

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.

“Continuing Representations” means those representations and warranties made or
deemed made under Sections 6.1.(a), (c), (d), (e), (h), (k), (l), (m), (o), (p),
(s), (t), (v), (w), (x) and (y).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled JV Subsidiary” means a Subsidiary (a) that is not a Wholly Owned
Subsidiary of the Borrower and (b) in respect of which the Borrower or a Wholly
Owned Subsidiary of the Borrower owns or controls at least 90.0% of all
outstanding Equity Interests.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan and (b) the issuance of a Letter of Credit or the amendment of a Letter
of Credit that extends the maturity, or increases the Stated Amount, of such
Letter of Credit.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both; provided, however, that the failure to make any payment of
interest or any payment of fees provided for in Section 3.5.(b) or 3.5.(c) shall
not constitute a Default unless and until such failure continues for 10 Business
Days following the Administrative Agent’s delivery to the Borrower of an invoice
therefor (which delivery may be effected by actual delivery of the written
invoice or by electronic communications pursuant to Section 8.5.).

 

 

- 9 -



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s reasonable determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Banks, the
Swingline Lenders or any other Lender any other amount required to be paid by it
hereunder (including, with respect to a Revolving Lender, in respect of its
participation in Letters of Credit or Swingline Loans) within 2 Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent, any
Issuing Bank or any Swingline Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s reasonable determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) in the case of a Revolving Lender, has failed, within 3 Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9.(f)) upon delivery of written notice of such
determination to the Borrower, each Issuing Bank, each Swingline Lender and each
Lender.

“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender or any of their respective Affiliates).

 

- 10 -



--------------------------------------------------------------------------------

“Designated Lender” means a special purpose corporation which is an Affiliate
of, or sponsored by, a Lender, that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and that issues (or the parent of which issues) commercial paper rated at least
P-1 (or the then equivalent grade) by Moody’s or A-1 (or the then equivalent
grade) by S&P that, in either case, (a) is organized under the laws of the
United States of America or any state thereof, (b) shall have become a party to
this Agreement pursuant to Section 12.5.(g) and (c) is not otherwise a Lender.

“Designating Lender” has the meaning given that term in Section 12.5.(g).

“Designation Agreement” means a Designation Agreement between a Lender and a
Designated Lender and accepted by the Administrative Agent, substantially in the
form of Exhibit C or such other form as may be agreed to by such Lender, such
Designated Lender and the Administrative Agent.

“Development Property” means a Property currently under development or
redevelopment (or which (as determined in good faith by the Borrower) will
commence development or redevelopment within 12 months) that (i) has not
achieved, does not or will not maintain an Occupancy Rate of 80% or more or,
subject to the last sentence of this definition, on which the improvements
(other than tenant improvements on unoccupied space) related to the development
or redevelopment have not been completed and (ii) the Borrower has elected to
classify as a Development Property. The term “Development Property” shall
include real property of the type described in the immediately preceding
sentence that satisfies both of the following conditions: (i) it is expected to
be (but has not yet been) acquired by the Borrower, any Subsidiary or any
Unconsolidated Affiliate upon completion of construction pursuant to a contract
in which the seller of such real property is required to develop or renovate
prior to, and as a condition precedent to, such acquisition and (ii) a third
party is developing such property using the proceeds of a loan that is
Guaranteed by, or is otherwise recourse to, the Borrower, any Subsidiary or any
Unconsolidated Affiliate. A Development Property shall cease to be a Development
Property at such time as either (i) all improvements (other than tenant
improvements on unoccupied space) related to the development of such Property
have been substantially completed for at least 4 full fiscal quarters
(notwithstanding the fact that such Property may not achieved an Occupancy Rate
of at least 80%) or (ii) the Borrower irrevocably elects to no longer treat such
Property as a Development Property.

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit D to be executed and delivered by the Borrower pursuant to
Section 5.1.(a)(x), as the same may be amended, restated or modified from time
to time with the prior written approval of the Administrative Agent.

“Dollars” or “$” means the lawful currency of the United States of America.

“EAT” has the meaning given that term in the definition of 1031 Property.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

- 11 -



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.

 

- 12 -



--------------------------------------------------------------------------------

“Eligible 1031 Property” means a 1031 Property which satisfies all of the
following requirements: (a) such Property is (i) an office, retail or
multifamily Property or (ii) an Other Commercial Property; (b) such Property is
located in a State of the United States of America or in the District of
Columbia; (c) the Borrower or a Wholly Owned Subsidiary thereof leases such 1031
Property from the applicable EAT (or Wholly Owned Subsidiary(ies) thereof, as
applicable) and the Borrower or a Wholly Owned Subsidiary thereof manages such
1031 Property; (d) the Borrower or a Wholly Owned Subsidiary thereof is
obligated to purchase such 1031 Property (or Wholly Owned Subsidiary(ies) of the
applicable EAT that owns such 1031 Property) from the applicable EAT (or such
Wholly Owned Subsidiary(ies) of the EAT, as applicable) (other than in
circumstances where the 1031 Property is disposed of by the Borrower or any
Subsidiary); (e) the applicable EAT is obligated to transfer such 1031 Property
(or its Wholly Owned Subsidiary(ies) that owns such 1031 Property, as
applicable) to the Borrower or a Wholly Owned Subsidiary thereof, directly or
indirectly (including through a QI); (f) the applicable EAT (or Wholly Owned
Subsidiary(ies) thereof that owns such 1031 Property, as applicable) acquired
such 1031 Property with the proceeds of a loan made by the Borrower or a Wholly
Owned Subsidiary, which loan is secured either by a Mortgage on such 1031
Property and/or a pledge of all of the Equity Interests of the applicable Wholly
Owned Subsidiary(ies) of an EAT that owns such 1031 Property, as applicable);
(g) neither such 1031 Property, nor if such Property is owned or leased by a
Subsidiary, any of the Borrower’s direct or indirect ownership interest in such
Subsidiary, is subject to (i) any Lien (other than Permitted Liens or the Lien
of a Mortgage or pledge referred to in the immediately preceding clause (e)) or
(ii) a Negative Pledge, except (x) Permitted Negative Pledge Provisions and
(y) a Negative Pledge binding on the EAT in favor of the Borrower or any Wholly
Owned Subsidiary; and (h) such 1031 Property is either (i) free of all
structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property or (ii) the Borrower
has identified all structural defects, major architectural deficiencies, title
defects, environmental conditions or other adverse matters related to such
Property which are material to the profitable operation of such Property and
delivered any documents, reports, appraisals or other information relating to
such Property including, without limitation, a copy of a recent ALTA Owner’s
Policy of Title Insurance and a “Phase I” environmental assessment in accordance
with ASTM E 1527-00 standards (or ASTM E 1527-05 standards, if applicable) as
reasonably requested by the Administrative Agent, and the Administrative Agent
has agreed to allow such Property to be an Eligible 1031 Property subject to any
discounts in the amount of the Unencumbered Pool Value attributable to such
Property reasonably deemed necessary by the Administrative Agent as a result of
such structural defects, title defects, environmental conditions or other
adverse matters. In no event shall a 1031 Property qualify as an Eligible 1031
Property for a period in excess of 185 consecutive days or such later period
(plus 5 consecutive days) if the relevant period under Section 1031 of the Code
(including the Treasury Regulations thereunder, and including as provided under
Rev. Proc. 2000-37 (as modified by Rev. Proc. 2004-51)) is extended pursuant to
Rev. Proc. 2007-56 (or relevant successor or replacement guidance). A Property
shall be excluded from calculations of Unencumbered NOI and Unencumbered Pool
Value as an Eligible 1031 Property if such Property shall cease to be an
Eligible 1031 Property; provided, that a Property so excluded shall again be
included in such calculations upon satisfying the requirements of an Eligible
1031 Property. Notwithstanding anything to the contrary set forth herein, for
purposes of determining Consolidated Total Asset Value and Unencumbered NOI,
such 1031 Property shall be deemed to have been owned or leased by a Wholly
Owned Subsidiary of the Borrower from the date acquired by the applicable EAT
(or Wholly Owned Subsidiary(ies) of the EAT that owns such 1031 Property, as
applicable).

 

- 13 -



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed).

“Eligible Ground Lease” means a ground lease pursuant to which the Borrower or
any of its Subsidiaries is a lessee and that contains terms and conditions
customarily required by mortgagees making a loan secured by the interest of the
holder of the leasehold estate demised pursuant to a ground lease, including
without limitation, the following: (a) a remaining term (including renewal
options exercisable at lessee’s sole option) of 25 years or more from the
Agreement Date or, in the case of a shorter term, the leasehold interest of the
Borrower or applicable Subsidiary therein reverts to a fee interest of the
Borrower or such Subsidiary without requirement that the Borrower or such
Subsidiary pay any consideration for such reversion other than consideration
that is nominal or reasonably estimated by the Borrower to be less than twenty
percent (20%) of the Fair Market Value of such Property, as confirmed by the
Administrative Agent; (b) the right of the lessee to pledge, mortgage and
encumber its interest in the leased property, and to amend the terms of any such
pledge, mortgage or encumbrance, in each case, without the consent of the
lessor; (c) the obligation of the lessor to give the holder of any mortgage Lien
on such leased property written notice of any defaults on the part of the lessee
and agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosures, and
fails to do so; (d) reasonable transferability of the lessee’s interest under
such lease, including ability to sublease; (e) acceptable limitations on the use
of the leased property; and (f) clearly determinable rental payment terms which
in no event contain profit participation rights. Notwithstanding the foregoing,
in the case of a surface parking lot or structure ancillary to a Property
subject to a ground lease, the requirements of this definition shall not be
required to be satisfied with respect to such surface parking lot or structure
if the rights associated therewith are not material to the profitable operation
of such Property.

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is (i) an office, retail or multifamily Property
or (ii) an Other Commercial Property; (b) such Property is owned in fee simple,
or leased under an Eligible Ground Lease, by the Borrower, a Wholly Owned
Subsidiary or a Controlled JV Subsidiary; (c) such Property is located in a
State of the United States of America or in the District of Columbia;
(d) neither such Property, nor if such Property is owned or leased by a
Subsidiary, any of the Borrower’s direct or indirect ownership interest in such
Subsidiary, is subject to (i) any Lien (other than Permitted Liens) or (ii) a
Negative Pledge, except (x) Permitted Negative Pledge Provisions and (y) a
Property owned or leased by a Controlled JV Subsidiary, and the Borrower’s
direct or indirect ownership interest in such Controlled JV Subsidiary, may be
subject to a Negative Pledge arising out of the consent rights of any holder of
Equity Interests in such Controlled JV Subsidiary described in the following
clause (e); (e) if such Property is owned or leased by a Subsidiary, the
Borrower directly, or indirectly through a Subsidiary, has the right to take the
following actions without the need to obtain the consent of any Person (except
in the case of a Property owned or leased by a Controlled JV Subsidiary, for the
consent of any holder of Equity Interests in such Controlled JV Subsidiary):
(x) to sell, transfer or otherwise dispose of such Property and (y) to create
Liens on such Property as security for Indebtedness of the Borrower or such
Subsidiary, as applicable; and (f) such Property is either (i) free of all
structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property or (ii) the Borrower
has identified all structural defects, major architectural deficiencies, title
defects, environmental conditions or other adverse matters related to such
Property which are material to the profitable operation of such Property and
delivered any documents, reports, appraisals or other information relating to
such Property including, without limitation, a copy of a recent ALTA Owner’s

 

- 14 -



--------------------------------------------------------------------------------

Policy of Title Insurance and a “Phase I” environmental assessment in accordance
with ASTM E 1527-00 standards (or ASTM E 1527-05 standards, if applicable) as
reasonably requested by the Administrative Agent, and the Administrative Agent
has agreed to allow such Property to be Eligible Property subject to any
discounts in the amount of the Unencumbered Pool Value attributable to such
Property reasonably deemed necessary by the Administrative Agent as a result of
such structural defects, title defects, environmental conditions or other
adverse matters. A Property shall be excluded from calculations of Unencumbered
NOI and Unencumbered Pool Value if such Property shall cease to be an Eligible
Property; provided, that a Property so excluded shall again be included in such
calculations upon satisfying the requirements of an Eligible Property.
Notwithstanding anything to the contrary above in this definition, an Eligible
1031 Property shall also constitute an Eligible Property.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of

 

- 15 -



--------------------------------------------------------------------------------

ERISA during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA; (c) the incurrence by a member of
the ERISA Group of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan; (d) the incurrence by any member of the
ERISA Group of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) the institution of
proceedings to terminate a Plan or Multiemployer Plan by the PBGC; (f) the
failure by any member of the ERISA Group to make when due required contributions
to a Multiemployer Plan or Plan unless such failure is cured within 30 days or
the filing pursuant to Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard; (g) any other event or condition that might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan or Multiemployer Plan or the
imposition of liability under Section 4069 or 4212(c) of ERISA; (h) the receipt
by any member of the ERISA Group of any notice or the receipt by any
Multiemployer Plan from any member of the ERISA Group of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent (within the meaning of Section 4245 of
ERISA), in reorganization (within the meaning of Section 4241 of ERISA), or in
“critical” status (within the meaning of Section 432 of the Internal Revenue
Code or Section 305 of ERISA); (i) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any member of the ERISA Group or the imposition of
any Lien in favor of the PBGC under Title IV of ERISA; or (j) a determination
that a Plan is, or is reasonably expected to be, in “at risk” status (within the
meaning of Section 430 of the Internal Revenue Code or Section 303 of ERISA).

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Subsidiary” means (a)(i) any Subsidiary that holds title to assets or,
in the case of a 1031 Property, leasing such 1031 Property from a QI or EAT,
that are (or become) collateral for any Indebtedness of such Subsidiary (or EAT
(or Wholly Owned Subsidiary(ies) thereof) or QI, as applicable) that is secured
in any manner by any Lien (“Subsidiary Secured Indebtedness”) or (ii) any
Subsidiary that is a direct or indirect owner of a Subsidiary with title to
assets described in the immediately preceding clause (a)(i) (but which has no
assets other than the Equity Interests in such Subsidiary (or if an indirect
owner, other than the Equity Interests in another direct or indirect owner of
such Subsidiary) and other assets of nominal value incidental thereto) and
which, in the case of clauses (a)(i) and (a)(ii), is prohibited from
Guaranteeing the Indebtedness of any Person (other than, in the case of a
Subsidiary described in clause (a)(ii), the Subsidiary Secured Indebtedness of
the Subsidiary of which it is the owner) pursuant to (A) any document,
instrument or agreement evidencing such Subsidiary Secured Indebtedness or (B) a
provision included in such Subsidiary’s organizational documents as a condition
to the extension of such Subsidiary Secured Indebtedness, or (b) any Subsidiary
(the “Subsidiary Guarantor”) obligated pursuant to a limited recourse Guarantee
by such Subsidiary Guarantor in respect of Indebtedness incurred or assumed by
another Subsidiary (the “Guarantied

 

- 16 -



--------------------------------------------------------------------------------

Subsidiary”) that is either (i) a direct, Wholly Owned Subsidiary of such
Subsidiary Guarantor or (ii) the direct owner of such Subsidiary Guarantor, so
long as (x) in either case, such limited recourse Guarantee is secured by an
indemnity deed of trust on the Property owned by such Subsidiary Guarantor,
(y) in either case, such Subsidiary Guarantor is prohibited from Guaranteeing
the Indebtedness of any Person other than the Guarantied Subsidiary pursuant to
(1) any document, instrument or agreement evidencing such Indebtedness or (2) a
provision included in such Subsidiary Guarantor’s organizational documents as a
condition to the extension of such Indebtedness, and (z) such Subsidiary
Guarantor owns no assets other than the Property subject to the indemnity deed
of trust and other assets of nominal value incidental thereto, and, in the case
where the Guarantied Subsidiary is a Wholly Owned Subsidiary of such Subsidiary
Guarantor, Equity Interests in the Guarantied Subsidiary. A Subsidiary shall
only remain an Excluded Subsidiary for so long as the criteria in clauses (a) or
(b) above are satisfied. For purposes of Section 9.3, in addition to the
Subsidiaries described in clauses (a) and (b) above, a Guarantied Subsidiary
shall be an “Excluded Subsidiary”.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 31 of the Guaranty). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning given that term in the second
WHEREAS clause of this Agreement.

 

- 17 -



--------------------------------------------------------------------------------

“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement and set forth on Schedule 1.1.

“Extended Commitment” means any Class of Commitments the maturity of which shall
have been extended pursuant to Section 12.6.(g).

“Extended Letter of Credit” has the meaning given that term in Section 2.3.(b).

“Extended Revolving Loans” means any Revolving Loans made pursuant to the
Extended Commitments.

“Extended Term Loans” means any Class of Term Loans the maturity of which shall
have been extended pursuant to Section 12.6.(g).

“Extension” has the meaning given that term in Section 12.6.(g)(i).

“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the Borrower, be in the form an amendment
and restatement of this Agreement) among the Loan Parties, the applicable
extending Lenders, the Administrative Agent and, to the extent required by
Section 12.6.(g), the Issuing Banks and/or the Swingline Lenders implementing an
Extension in accordance with Section 12.6.(g).

“Extension Offer” has the meaning given that term in Section 12.6.(g)(i).

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent. If the Federal Funds Rate determined as
provided above would be less than zero, the Federal Funds Rate shall be deemed
to be zero.

 

- 18 -



--------------------------------------------------------------------------------

“Fee Letter” means those certain fee letters by and between or among the
Borrower, Wells Fargo, Wells Fargo Securities, LLC, KeyBank, KeyBanc Capital
Markets, Inc., Capital One and U.S. Bank National Association.

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.

“Fitch” means Fitch, Inc., or any successor.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Fronting Exposure” means, at any time there is a Revolving Lender that is a
Defaulting Lender, (a) with respect to any Issuing Bank, such Defaulting
Lender’s Commitment Percentage of the outstanding Letter of Credit Liabilities
with respect to Letters of Credit issued by such Issuing Bank other than Letter
of Credit Liabilities as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swingline Lender, such Defaulting Lender’s Commitment Percentage of outstanding
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funds From Operations” means, with respect to a Person and for a given period,
Funds from Operations as defined from time to time by the National Association
of Real Estate Investment Trusts.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), or any arbitrator with authority
to bind a party at law.

 

- 19 -



--------------------------------------------------------------------------------

“Gross Construction Budget” means the fully-budgeted costs for the acquisition
of, and construction or renovation of improvements on, a Property (or phase of
development or renovation of a Property), including without limitation the cost
of acquiring such Property (if applicable), reserves for construction interest
and operating deficits, tenant improvements, leasing commissions, and
infrastructure costs, all as reasonably determined by the Borrower in good
faith.

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”,
including any Person that becomes a party to the Guaranty in accordance with
Section 7.13. but excluding any Person released from the Guaranty pursuant to
Section 7.13.(c). There are no Guarantors as of the Agreement Date.

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, rather than primarily for the purpose of acquiring property or services,
(iii) the supplying of funds to or in any other manner investing in the obligor
with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 7.13. and substantially in the form
of Exhibit E.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations for the deferred
purchase price of property or services (other than trade debt, accruals or bank
drafts arising in the ordinary course of business); (c) all obligations of such
Person, whether or not for

 

- 20 -



--------------------------------------------------------------------------------

money borrowed (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit, (ii) evidenced by bonds, debentures,
notes or similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property or for services rendered
(other than trade debt, accruals or bank drafts arising in the ordinary course
of business); (d) Capitalized Lease Obligations of such Person; (e) all
reimbursement obligations (contingent or otherwise) of such Person under or in
respect of any letters of credit or acceptances (whether or not the same have
been presented for payment); (f) all Off-Balance Sheet Liabilities of such
Person; (g) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Mandatorily Redeemable Stock
issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (h) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation (x) that would not then be required to be reflected as a liability on
a balance sheet of such Person prepared in accordance with GAAP or (y) to the
extent the obligation can be satisfied by the issuance of Equity Interests
(other than Mandatorily Redeemable Stock)); (i) net obligations under any
Derivatives Contract not entered into as a hedge against existing interest rate
risk in respect of Indebtedness (which shall be deemed to have an amount equal
to the Derivatives Termination Value thereof at such time but in no event shall
be less than zero); (j) all Indebtedness of other Persons which such Person has
guaranteed or is otherwise recourse to such Person (except for Nonrecourse
Indebtedness Guarantees); and (k) all Indebtedness of another Person secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation (valued, in the case of any
such Indebtedness as to which recourse for the payment thereof is expressly
limited to the property or assets on which such Lien is granted, at the lesser
of (i) the stated or determinable amount of the Indebtedness that is so secured
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) and
(ii) the Fair Market Value of such property or assets). Indebtedness of any
Person shall include Indebtedness of any partnership or joint venture in which
such Person is a general partner or joint venturer to the extent of such
Person’s Ownership Share of such partnership or joint venture (except if such
Indebtedness, or portion thereof, is recourse to such Person, in which case the
greater of such Person’s Ownership Share of such Indebtedness or the amount of
the recourse portion of such Indebtedness, shall be included as Indebtedness of
such Person). Notwithstanding the use of GAAP, the calculation of Indebtedness
shall not include any fair value adjustments to the carrying value of
liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

“Interest Period” means:

(a) with respect to each LIBOR Loan, each period commencing on the date such
LIBOR Loan is made, or in the case of the Continuation of a LIBOR Loan the last
day of the preceding Interest Period for such Loan, and ending 7 days thereafter
(only if such period is available to all Lenders of the

 

- 21 -



--------------------------------------------------------------------------------

Class of the applicable LIBOR Loans) or on the numerically corresponding day in
the first, third or sixth calendar month thereafter, as the Borrower may select
in a Notice of Borrowing, Notice of Continuation or Notice of Conversion, as the
case may be, except that each Interest Period (other than an Interest Period
having a duration of 7 days) that commences on the last Business Day of a
calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month; and

(b) with respect to each Bid Rate Loan, the period commencing on the date such
Bid Rate Loan is made and ending on any business day not less than 7 nor more
than 90 days thereafter, as the Borrower may select as provided in
Section 2.2.(b).

Notwithstanding the foregoing: (i) if any Interest Period for a Class of Loans
would otherwise end after the Termination Date for such Class of Loans, such
Interest Period shall end on the Termination Date for such Class of Loans; and
(ii) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person. Any commitment to make an Investment in any other Person, as
well as any option of another Person to require an Investment in such Person,
shall constitute an Investment. Cash Equivalents shall not constitute
Investments. Except as expressly provided otherwise, for purposes of determining
compliance with any covenant contained in a Loan Document, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or the equivalent)
or higher from a Rating Agency.

“Issuing Bank” means each of Wells Fargo, KeyBank and Capital One each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.3.

“KeyBank” means KeyBank National Association, and its successors and assigns.

“L/C Commitment Amount” has the meaning given to that term in Section 2.3.(a).

“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).

“Lender” means each financial institution from time to time party hereto as a
“Lender” or a “Designated Lender,” together with its respective successors and
permitted assigns, and, as the context requires, includes the Swingline Lenders;
provided, however, that the term “Lender” (i) shall exclude each Designated
Lender when used in reference to any Loan other than a Bid Rate Loan, the
Commitments or terms relating to any Loan other than a Bid Rate Loan and shall
further exclude each

 

- 22 -



--------------------------------------------------------------------------------

Designated Lender for all other purposes under the Loan Documents except that
any Designated Lender which funds a Bid Rate Loan shall, subject to
Section 12.5.(d), have only the rights (including the rights given to a Lender
contained in Sections 12.2. and 12.9.) and obligations of a Lender associated
with holding such Bid Rate Loan and (ii) except as otherwise expressly provided
herein, shall exclude any Lender (or its Affiliates) in its capacity as a
Specified Derivatives Provider.

“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Banks, the Specified Derivatives Providers, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 11.5., any other holder from time to time of any of any Obligations and,
in each case, their respective successors and permitted assigns.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

“Letter of Credit” has the meaning given that term in Section 2.3.(a).

“Letter of Credit Collateral Account” means, if any, a special deposit account
maintained by the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Banks and the Revolving Lenders, and under the sole dominion
and control of the Administrative Agent.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (a) the Stated Amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of the Borrower at such time due and payable in respect of all drawings made
under such Letter of Credit. For purposes of this Agreement, a Revolving Lender
(other than a Revolving Lender then acting as an Issuing Bank) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest under Section 2.3. in the related Letter of Credit, and the Revolving
Lender that is the Issuing Bank of the related Letter of Credit shall be deemed
to hold a Letter of Credit Liability in an amount equal to its retained interest
in the related Letter of Credit after giving effect to the acquisition by the
Revolving Lenders (other than such Issuing Bank in its capacity as a Revolving
Lender) of their participation interests under such Section.

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

“LIBOR” means, subject to implementation of a Replacement Rate in accordance
with Section 4.2.(b), with respect to any LIBOR Loan for any Interest Period,
the rate of interest obtained by dividing (i) the rate of interest per annum
determined on the basis of the rate for deposits in Dollars for a period equal
to the applicable Interest Period as published by the ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) two Business Days prior to the first day of the applicable
Interest Period by (ii) a percentage equal to 1 minus the stated maximum rate
(stated as a decimal) of all reserves, if any, required to be maintained with
respect to Eurocurrency funding (currently

 

- 23 -



--------------------------------------------------------------------------------

referred to as “Eurocurrency liabilities”) as specified in Regulation D of the
Board of Governors of the Federal Reserve System (or against any other category
of liabilities which includes deposits by reference to which the interest rate
on LIBOR Loans is determined or any applicable category of extensions of credit
or other assets which includes loans by an office of any Lender outside of the
United States of America). If, for any reason, the rate referred to in the
preceding clause (i) is not so published, then the rate to be used for such
clause (i) shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period for a period equal to such Interest Period.
Any change in the maximum rate of reserves described in the preceding clause
(ii) shall result in a change in LIBOR on the date on which such change in such
maximum rate becomes effective. Notwithstanding the foregoing, (x) in no event
shall LIBOR (including, without limitation, any Replacement Rate with respect
thereto) be less than zero (except in the case of LIBOR Loans in the Class of
Term Loans incurred pursuant to Section 2.9. that the Borrower has identified in
accordance with the terms of this Agreement pursuant to a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as applicable, as being subject
to a Specified Derivatives Contract (or any replacement or renewal thereof) that
has been entered into to hedge against fluctuations in interest rates in respect
of such Term Loans), and (y) unless otherwise specified in any amendment to this
Agreement entered into accordance with Section 4.2.(b), in the event that a
Replacement Rate with respect to LIBOR is implemented then all references herein
to LIBOR shall be deemed references to such Replacement Rate.

“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans based on LIBOR pursuant to Section 2.2.

“LIBOR Loan” means a Revolving Loan or Term Loan (or any portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.

“LIBOR Margin” has the meaning given that term in Section 2.2.(c)(ii)(D).

“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time on such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day. The LIBOR Market Index
Rate shall be determined on a daily basis.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance to provide security for any obligation, mortgage, deed to
secure debt, deed of trust, assignment of leases and rents, pledge, lien,
hypothecation, assignment, charge or lease constituting a Capitalized Lease
Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; and (c) the
authorized filing of any financing statement under the UCC or its equivalent in
any jurisdiction, other than any precautionary filing not otherwise constituting
or giving rise to a Lien,

 

- 24 -



--------------------------------------------------------------------------------

including a financing statement filed (i) in respect of a lease not constituting
a Capitalized Lease Obligation pursuant to Section 9-505 (or a successor
provision) of the UCC or its equivalent as in effect in an applicable
jurisdiction or (ii) in connection with a sale or other disposition of accounts
or other assets not prohibited by this Agreement in a transaction not otherwise
constituting or giving rise to a Lien.

“Loan” means a Revolving Loan, a Term Loan, a Bid Rate Loan or a Swingline Loan.

“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document, the Fee Letter and each other document or instrument now or
hereafter executed and delivered by a Loan Party in connection with, pursuant to
or relating to this Agreement (other than any Specified Derivatives Contract).

“Loan Party” means each of the Borrower and each Guarantor.

“Low Occupancy Property” means a Property that has an Occupancy Rate of less
than 80.0% in respect of which the Borrower has elected to value such Property
at the Low Occupancy Property Value as set forth in the applicable Compliance
Certificate.

“Low Occupancy Property Value” means 80.0% of undepreciated GAAP book value for
up to four consecutive quarters, after which time such Property may be carried
at 50.0% of undepreciated GAAP book value.

“Major Redevelopment Property” means a Property (i) owned by the Borrower, any
Subsidiary or any Unconsolidated Affiliate undergoing redevelopment (or which
(as determined in good faith by the Borrower) will commence redevelopment within
12 months) where the Gross Construction Budget for such redevelopment is equal
to or greater than 25.0% of the undepreciated GAAP book value of such Property
immediately prior to the commencement of such redevelopment and (ii) the
Borrower has elected to classify such Property as a Major Redevelopment
Property. A Major Redevelopment Property shall cease to be a Major Redevelopment
Property upon the first to occur of (i) such time as all improvements (other
than tenant improvements on unoccupied space) related to the redevelopment of
such Property have been substantially completed for at least 4 full fiscal
quarters (notwithstanding the fact that such Property may not achieved an
Occupancy Rate of at least 80%) and (ii) the Borrower’s irrevocable election to
no longer treat such Property as a Major Redevelopment Property.

“Major Redevelopment Property Value” means, with respect to a Major
Redevelopment Property, at the Borrower’s election, either (a) 80.0% of the
undepreciated GAAP book value of such Major Redevelopment Property immediately
prior to the commencement of such redevelopment plus all incremental
redevelopment cost incurred to date with respect to such Major Redevelopment
Property or (b) the sum of (i) the quotient of (x) the NOI of such Major
Redevelopment Property for the period of two fiscal quarters most recently ended
immediately prior to the designation of such Property as a Major Redevelopment
Property times 2 divided by (y) the applicable Capitalization Rate, plus
(ii) all incremental redevelopment cost incurred to date with respect to such
Major Redevelopment Property; provided, however, that a Major Redevelopment
Property shall only be eligible for valuation pursuant to clause (b) hereof for
up to 24 months following the commencement of the redevelopment of such Major
Redevelopment Property.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is

 

- 25 -



--------------------------------------------------------------------------------

convertible or for which it is exchangeable or exercisable), upon the happening
of any event or otherwise, (a) matures or is mandatorily redeemable, pursuant to
a sinking fund obligation or otherwise (other than an Equity Interest to the
extent redeemable in exchange for common stock or other equivalent common Equity
Interests at the option of the issuer of such Equity Interest), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in the
case of each of clauses (a) through (c), on or prior to the latest Termination
Date.

“Marketable Securities” means: (a) common or preferred Equity Interests of
Persons located in, and formed under the laws of, any State of the United States
or America or the District of Columbia, which Equity Interests are subject to
price quotations (quoted at least daily) on The NASDAQ Stock Market’s National
Market System or shall have trading privileges on the New York Stock Exchange,
the American Stock Exchange or another recognized national United States
securities exchange and (b) securities evidencing Indebtedness issued by Persons
located in, and formed under the laws of, any State of the United States or
America or the District of Columbia, which Persons have a Credit Rating of BBB-
or Baa3 or better.

“Material Acquisition” means any acquisition by the Borrower or any Subsidiary
in which the assets acquired exceed 10.0% of the consolidated total assets of
the Borrower and its Subsidiaries determined under GAAP as of the last day of
the most recently ending fiscal quarter of the Borrower for which financial
statements are publicly available.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, results of operations or business of
the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Borrower and the Loan Parties, taken as a whole, to perform their obligations
under the Loan Documents, (c) the validity or enforceability of any of the Loan
Documents, or (d) the rights and remedies of the Lenders, the Issuing Banks, and
the Administrative Agent under any of the Loan Documents.

“Material Nonrecourse Indebtedness” has the meaning given that term in
Section 10.1.(d)(ii).

“Material Recourse Indebtedness” has the meaning given that term in
Section 10.1.(d)(i).

“Material Subsidiary” means any Person that (a) is a Subsidiary and (b) has
assets with a Fair Market Value equal to or greater than 10.0% of Consolidated
Total Asset Value.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder (but excluding any such promissory note made by a Wholly
Owned Subsidiary or a Controlled JV Subsidiary).

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

 

- 26 -



--------------------------------------------------------------------------------

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss or business
interruption insurance (but not in excess of the actual rent otherwise payable)
but excluding pre-paid rents and revenues and security deposits except to the
extent applied in satisfaction of tenants’ obligations for rent) minus (b) all
expenses paid (excluding interest but including an appropriate accrual for
property taxes and insurance) related to the ownership, operation or maintenance
of such Property, including but not limited to property taxes, assessments and
the like, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses, and general and administrative
expenses with respect to such Property (including an appropriate allocation for
legal, accounting, advertising, marketing and other expenses incurred in
connection with such Property, but specifically excluding acquisition costs,
general overhead expenses of the Borrower and its Subsidiaries and any property
management fees) minus (c) the greater of (i) the actual property management fee
paid during such period and (ii) an imputed management fee in the amount of 3.0%
of the gross revenues for such Property for such period.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Wholly Owned Subsidiary” means any Subsidiary of a Person that is not a
Wholly Owned Subsidiary.

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
prohibited transfers, failure to pay taxes, non-compliance with “separateness
covenants,” voluntary bankruptcy, collusive involuntary bankruptcy and other
exceptions to nonrecourse liability that are either customary in non-recourse
financings for real estate or are approved by the Administrative Agent) is
contractually limited to specific assets of such Person (including without
limitation Equity Interest in other Persons held by such Person) encumbered by a
Lien securing such Indebtedness.

“Nonrecourse Indebtedness Guarantees” means Guarantees in respect of Nonrecourse
Indebtedness where liability of the guarantor is limited to customary exceptions
for fraud, misapplication of funds, environmental indemnities, prohibited
transfers, failure to pay taxes, non-compliance with “separateness covenants,”
voluntary bankruptcy, collusive involuntary bankruptcy and other exceptions to
nonrecourse liability that are either customary in non-recourse financings for
real estate or are approved by the Administrative Agent.

 

- 27 -



--------------------------------------------------------------------------------

“Note” means a Revolving Note, a Term Note, a Bid Rate Note or a Swingline Note.

“Notice of Borrowing” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b), Section 2.9.(b) or any other applicable
provision of this Agreement evidencing the Borrower’s request for a borrowing of
Loans of a particular Class.

“Notice of Continuation” means a notice substantially in the form of Exhibit G
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.10. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice substantially in the form of Exhibit H (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.11. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit I (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent and the Swingline Lender selected by the Borrower to make a
Swingline Loan pursuant to Section 2.4.(b) evidencing the Borrower’s request for
a Swingline Loan.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower or any of the other Loan Parties owing to the Administrative Agent,
any Issuing Bank or any Lender of every kind, nature and description, under or
in respect of this Agreement or any of the other Loan Documents, including,
without limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include any indebtedness,
liabilities, obligations, covenants or duties in respect of Specified
Derivatives Contracts.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the number of units in the case of an
multifamily Property or square feet in the case of any other Property leased to
tenants that are not affiliated with the Borrower pursuant to binding leases to
(b) the aggregate number of units or square feet, as applicable, of such
Property.

“Off-Balance Sheet Liabilities” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Borrower would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Borrower’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Borrower is required to file with the SEC.

“OP” has the meaning given that term in Section 12.20.

 

- 28 -



--------------------------------------------------------------------------------

“Other Commercial Property” means a commercial Property other than an office,
retail or multifamily Property.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.).

“Ownership Share” means, with respect to any Subsidiary (other than a Wholly
Owned Subsidiary) or any Unconsolidated Affiliate of the Borrower, the greater
of (a) the Borrower’s relative nominal direct and indirect ownership interest
(expressed as a percentage) in such Subsidiary or Unconsolidated Affiliate or
(b) the Borrower’s relative direct and indirect economic interest (calculated as
a percentage) in such Subsidiary or Unconsolidated Affiliate determined in
accordance with the applicable provisions of the declaration of trust, articles
or certificate of incorporation, articles of organization, partnership
agreement, joint venture agreement or other applicable organizational document
of such Subsidiary or Unconsolidated Affiliate.

“Participant” has the meaning given that term in Section 12.5.(d).

“Participant Register” has the meaning given that term in Section 12.5.(d).

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, with respect to any asset or property of a Person,
(a) Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any environmental laws) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
Section 7.6.; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens in favor of the Administrative Agent for its benefit
and the benefit of the Lenders and the Issuing Banks; (f) Liens in favor of the
Borrower or any other Wholly Owned Subsidiary securing Indebtedness owing by a
Subsidiary to the Borrower or such Wholly Owned Subsidiary and (g) to the extent
constituting a Lien, any Permitted Negative Pledge Provision of the type
described in clauses (b) and (c) of the definition thereof.

 

- 29 -



--------------------------------------------------------------------------------

“Permitted Negative Pledge Provision” means a Negative Pledge contained in any
agreement (a) evidencing unsecured Indebtedness which contains restrictions on
encumbering assets that are substantially the same as the corresponding
restrictions contained in the Loan Documents, (b) related to assets or equity
interests to be sold where such Negative Pledge relates only to such assets
pending such sale or (c) Permitted Transfer Restrictions.

“Permitted Transfer Restrictions” means (a) reasonable and customary
restrictions on transfer, mortgage liens, pledges and changes in beneficial
ownership arising under management agreements and Eligible Ground Leases entered
into in the ordinary course of business (including in connection with any
acquisition or development of any applicable Property, without regard to the
transaction value), including rights of first offer or refusal arising under
such agreements and leases, in each case, that limit, but do not prohibit, sale
or mortgage transactions, and (b) solely with respect to an asset or Property of
a Controlled JV Subsidiary or, after the Reorganization, the Borrower,
reasonable and customary obligations, encumbrances or restrictions contained in
agreements not constituting Indebtedness entered into with limited partners,
members or other equity holders of a Controlled JV Subsidiary (or, after the
Reorganization, the Borrower) imposing obligations in respect of contingent
obligations to make any tax “make whole” or similar tax payment arising out of
the sale or other transfer of assets reasonably related to such limited
partners’, members’ or other equity holders’ interest in the Borrower or such
Subsidiary pursuant to “tax protection” or other similar agreements.

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable plus an additional two
percent 2.0% per annum and with respect to any other Obligation, a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Revolving Loans that are Base Rate Loans plus two percent (2.0%).

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Borrower or any Subsidiary. Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Borrower or a Subsidiary, or
(c) constituting unscheduled partial redemptions or balloon, bullet or similar
redemptions in full of Preferred Equity Interests.

 

- 30 -



--------------------------------------------------------------------------------

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate. Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.

“Principal Office” means the office of the Administrative Agent located at 600
South 4th St., 9th Floor, Minneapolis, Minnesota 55415, or any other subsequent
office that the Administrative Agent shall have specified as the Principal
Office by written notice to the Borrower and the Lenders.

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a)(i) the amount of such Lender’s Revolving Commitment, if any, plus
(ii) the aggregate amount of such Lender’s outstanding Term Loans, if any, to
(b)(i) the aggregate amount of the Revolving Commitments of all Lenders plus
(ii) the aggregate amount of all outstanding Term Loans; provided, however, that
if at the time of determination the Revolving Commitments have terminated or
been reduced to zero, the “Pro Rata Share” of each Lender shall be the ratio,
expressed as a percentage of (A) the sum of the aggregate unpaid principal
amount of all outstanding Loans and Letter of Credit Liabilities owing to such
Lender as of such date to (B) the sum of the aggregate unpaid principal amount
of all outstanding Loans and Letter of Credit Liabilities of all Lenders as of
such date. If at the time of determination the Commitments have terminated and
there are no outstanding Loans or Letter of Credit Liabilities, then the Pro
Rata Shares of the Lenders shall be determined as of the most recent date on
which Commitments were in effect or Loans or Letters of Credit Liabilities were
outstanding. For purposes of this definition, a Revolving Lender shall be deemed
to hold a Swingline Loan or a Letter of Credit Liability to the extent such
Revolving Lender has acquired a participation therein under the terms of this
Agreement and has not failed to perform its obligations in respect of such
participation.

“Property” means, with respect to a Person, any parcel of real property (whether
owned in fee or subject to a lease), together with any building, facility,
structure, equipment or other asset located on such parcel of real property, in
each case owned or leased by such Person.

“QI” has the meaning given that term in the definition of 1031 Property.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

“Rating Agency” means S&P, Moody’s or Fitch.

 

- 31 -



--------------------------------------------------------------------------------

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Recourse Indebtedness” means any Indebtedness of a Person that is not
Nonrecourse Indebtedness.

“Register” has the meaning given that term in Section 12.5.(c).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse an Issuing Bank for any drawing honored
by such Issuing Bank under a Letter of Credit issued by such Issuing Bank.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“REIT Entity” has the meaning given that term in Section 12.20.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, trustees, officers, employees,
agents, counsel, other advisors and representatives of such Person and of such
Person’s Affiliates.

“Reorganization” has the meaning given that term in Section 12.20.

“Replacement Rate” has the meaning assigned thereto in Section 4.2.(b).

“Required Joinder Date” the date on which the Compliance Certificate is required
to be delivered with respect to any fiscal quarter (or fiscal year in the case
of the fourth fiscal quarter) during which any of the conditions described in
subsection (a) of Section 7.13. first applies to a Subsidiary.

“Requisite Class Lenders” means, with respect to any Class of Lenders on any
date of determination, Lenders of such Class (a) having more than 50.0% of the
aggregate amount of the Commitments of such Class, or (b) if the Commitments of
such Class have terminated, holding more than 50.0% of the aggregate principal
amount of the outstanding Loans of such Class, and in the case of Revolving
Lenders, outstanding Letter of Credit Liabilities, Swingline Loans and Bid Rate
Loans;

 

- 32 -



--------------------------------------------------------------------------------

provided that in determining such percentage at any given time, all then
existing Defaulting Lenders of such Class will be disregarded and excluded. For
purposes of this definition, a Revolving Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Revolving
Lender has acquired a participation therein under the terms of this Agreement
and has not failed to perform its obligations in respect of such participation.

“Requisite Lenders” means, as of any date, Lenders having more than 50.0% of the
aggregate amount of (a) the Revolving Commitments (or if the Revolving
Commitments have been terminated or reduced to zero, the aggregate principal
amount of the outstanding Revolving Loans, Bid Rate Loans, Swingline Loans and
Letter of Credit Liabilities) and (b) the aggregate principal amount of the
outstanding Term Loans; provided that in determining such percentage at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded. For purposes of this definition, a Revolving Lender shall be deemed to
hold a Swingline Loan or a Letter of Credit Liability to the extent such Lender
has acquired a participation therein under the terms of this Agreement and has
not failed to perform its obligations in respect of such participation.

“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, the chief financial officer or chief accounting officer
of the Borrower or such Subsidiary.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interests of the Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
Equity Interests to the holders of such Equity Interests; (b) any redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of the
Borrower or any of its Subsidiaries now or hereafter outstanding; and (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any Equity Interests of the Borrower or any
of its Subsidiaries now or hereafter outstanding.

“Revolving Commitment” means, as to each Revolving Lender (other than the
Swingline Lenders), such Revolving Lender’s obligation to make Revolving Loans
pursuant to Section 2.1., to issue (in the case of an Issuing Bank) and to
participate (in the case of the other Revolving Lenders) in Letters of Credit
pursuant to Section 2.3.(i), and to participate in Swingline Loans pursuant to
Section 2.4.(e), in an amount up to, but not exceeding the amount set forth for
such Lender on Schedule I as such Lender’s “Revolving Commitment Amount” or as
set forth in any applicable Assignment and Assumption, or agreement executed by
a Person becoming a Revolving Lender in accordance with Section 2.17., as the
same may be reduced from time to time pursuant to Section 2.13. or increased or
reduced as appropriate to reflect any assignments to or by such Lender effected
in accordance with Section 12.5. or increased as appropriate to reflect any
increase effected in accordance with Section 2.17.

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.

“Revolving Lender” means a Lender in its capacity as the holder of a Revolving
Commitment, or if the Revolving Commitments have terminated, in its capacity as
the holder of any Revolving Loans.

“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1.(a).

 

- 33 -



--------------------------------------------------------------------------------

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit J, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Lender’s Revolving Commitment as originally
in effect and otherwise duly completed and in any event shall include any new
Revolving Note that may be issued from time to time pursuant to Section 2.17.

“Revolving Termination Date” means March 29, 2022, or such later date to which
the Revolving Termination Date may be extended in accordance with Section 2.14.

“Sanctioned Country” means, at any time, a country, region or territory which
itself is, or whose government is, the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, the
European Union or any other Governmental Authority, (b) any Person located,
operating, organized or resident in a Sanctioned Country, (c) an agency of the
government of a Sanctioned Country or (d) any Person Controlled by any Person or
agency described in any of the preceding clauses (a) through (c).

“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, the European Union or any other Governmental
Authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets on a going concern basis (excluding any
Indebtedness due from any Affiliate of such Person that does not have an
Investment Grade Rating and the accounts of which are not consolidated with such
Person) are each in excess of the fair valuation of its total liabilities
(including all contingent liabilities computed at the amount which, in light of
all facts and circumstances existing at such time, represents the amount that
could reasonably be expected to become an actual and matured liability);
(b) such Person is able to pay its debts or other obligations in the ordinary
course as they mature; and (c) such Person has capital not unreasonably small to
carry on its business and all business in which it proposes to be engaged.

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider.

“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Effective Date), is a party to a Specified Derivatives
Contract with a Loan Party, in each case in its capacity as a party to such
Specified Derivatives Contract.

 

- 34 -



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company, trust or other entity of which at least a majority of the
Equity Interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors, trustees or other individuals performing
similar functions of such corporation, partnership, limited liability company,
trust or other entity (without regard to the occurrence of any contingency) is,
at the time of determination thereof, directly or indirectly owned or controlled
by such Person or one or more Subsidiaries of such Person and shall include all
Persons the accounts of which are consolidated with those of such Person
pursuant to GAAP. Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Borrower.

“Subsidiary Secured Indebtedness” has the meaning given to that term in the
definition of “Excluded Subsidiary”.

“Substantial Amount” means, at the time of determination thereof, an amount in
excess of 30.0% of total consolidated assets (exclusive of depreciation) at such
time of the Borrower and its Subsidiaries determined on a consolidated basis.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Lenders” means Wells Fargo Bank and KeyBank, together with their
respective successors and assigns.

“Swingline Loan” means a loan made by a Swingline Lender to the Borrower
pursuant to Section 2.4.

“Swingline Note” means a promissory note of the Borrower substantially in the
form of Exhibit K, payable to the order of each Swingline Lender in a principal
amount equal to the amount set forth in Section 2.4.(a)(i) and otherwise duly
completed.

“Swingline Termination Date” means the date which is 7 Business Days prior to
the Revolving Termination Date.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means a Tranche A Term Loan, a Tranche B Term Loan, and a loan made
by a Term Loan Lender to the Borrower pursuant to Section 2.9. or Section 2.17.

 

- 35 -



--------------------------------------------------------------------------------

“Term Loan Commitment” means a Tranche B Term Loan Commitment and as to each
other Term Loan Lender of a Class of Term Loans, such Term Loan Lender’s
obligation to make Term Loans pursuant to the Loan Documents establishing such
Class of Loans.

“Term Loan Lender” means a Tranche A Term Loan Lender, a Tranche B Term Loan
Lender and a Lender in its capacity as the holder of a Term Loan Commitment of a
Class, or if the Term Loan Commitments of such Class have terminated, a Lender
in its capacity as the holder of a Term Loan of such Class.

“Term Note” means a Tranche A Term Note or a Tranche B Term Note.

“Termination Date” means (a) with respect to the Revolving Loans and the
Revolving Commitments, the Revolving Termination Date, (b) with respect to the
Tranche A Term Loans outstanding hereunder, March 15, 2021, (c) with respect to
the Tranche B Term Loans made pursuant to Section 2.9., July 21, 2023, and
(d) with respect to any other Class of Term Loans, the “Termination Date”
specified for such Class of Term Loans in the Loan Documents establishing such
Class of Term Loans.

“Titled Agent” has the meaning given that term in Section 11.9.

“Tranche A Term Loan” means a term loan made by a Tranche A Term Loan Lender to
the Borrower under the Existing Credit Agreement as described in
Section 2.9.(d).

“Tranche A Term Loan Lender” means a Lender holding a Tranche A Term Loan.

“Tranche A Term Note” means a promissory note of the Borrower substantially in
the form of Exhibit Q, payable to the order of a Tranche A Term Loan Lender in a
principal amount equal to the amount of such Lender’s Tranche A Term Loan as
originally in effect and otherwise duly completed.

“Tranche B Term Loan” means a term loan made by a Tranche B Term Loan Lender to
the Borrower pursuant to Section 2.9.(a) or Section 2.17.

“Tranche B Term Loan Commitment” means as to each Tranche B Term Loan Lender
making a Tranche B Term Loan on the Effective Date, such Tranche B Term Loan
Lender’s obligation to make Tranche B Term Loans on the Effective Date pursuant
to Section 2.9.(a), in an amount up to, but not exceeding, the amount set forth
for such Tranche B Term Loan Lender on Schedule I as such Tranche B Term Loan
Lender’s “Tranche B Term Loan Commitment Amount”.

“Tranche B Term Loan Lender” means a Lender having a Tranche B Term Loan
Commitment or a Lender holding a Tranche B Term Loan.

“Tranche B Term Note” means a promissory note of the Borrower substantially in
the form of Exhibit R, payable to the order of a Tranche B Term Loan Lender in a
principal amount equal to the amount of such Lender’s Tranche B Term Loan as
originally in effect and otherwise duly completed.

“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan is a LIBOR Loan or a Base Rate Loan, or in the case of a Bid Rate Loan
only, an Absolute Rate Loan or a LIBOR Margin Loan.

 

- 36 -



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered Adjusted NOI” means, for any period, (a) Unencumbered NOI minus
(b) Capital Reserves for such period attributable to Eligible Properties
included in Unencumbered NOI.

“Unencumbered NOI” means, for any period, the aggregate Net Operating Income for
such period of all Eligible Properties the Net Operating Income of which the
Borrower has elected pursuant to clause (i) of the second sentence of
Section 8.3. to include for purposes of calculating Unencumbered Pool Value.

“Unencumbered Pool Value” means, without duplication (a) the (x) Unencumbered
NOI (excluding Unencumbered NOI from any Property the value of which is included
in the determination of Unencumbered Pool Value under any of the immediately
following clauses (b), (d) or (e)), for the fiscal quarter most recently ended
(y) multiplied by 4, (z) divided by the applicable Capitalization Rate; plus
(b) the acquisition cost of all Eligible Properties (including Eligible
Properties that are Other Commercial Properties) acquired during the period of
six fiscal quarters most recently ended; provided that the Borrower may
irrevocably elect that the value of a recently acquired Eligible Property not
yet owned for six quarters be determined in accordance with the preceding
clause (a); plus (c) all Construction-in-Process for all Eligible Properties
that are Development Properties; plus (d) the aggregate Major Redevelopment
Property Values of all Eligible Properties that are Major Redevelopment
Properties; plus (e) the aggregate Low Occupancy Property Values of all Eligible
Properties that are Low Occupancy Properties; plus (f) the GAAP book value of
each parcel of Unimproved Land that satisfies all of the requirements of the
definition of “Eligible Property” other than clause (a) of such definition; plus
(g) Unrestricted Cash. Eligible Properties disposed of during the fiscal quarter
most recently ended shall not be included in the calculation of Unencumbered
Pool Value. Other Commercial Properties may only contribute to Unencumbered Pool
Value to the extent applicable under clause (b) above. In addition, to the
extent the amount of Unencumbered Pool Value attributable to Development
Properties, Major Redevelopment Properties, Low Occupancy Properties, Unimproved
Land, assets held by Controlled JV Subsidiaries, Properties subject to a ground
lease (other than the Property located at 2000 M Street, Washington D.C.) and
Other Commercial Properties would exceed 25.0% of Unencumbered Pool Value, such
excess shall be excluded from Unencumbered Pool Value; provided, however that to
the extent the amount of Unencumbered Pool Value attributable to (u) Development
Properties exceeds 20.0% of the Unencumbered Pool Value, (v) Major Redevelopment
Properties exceeds 20.0% of the Unencumbered Pool Value, (w) Low Occupancy
Properties exceeds 10.0% of the Unencumbered Pool Value, (x) Unimproved Land
exceeds 5% of the Unencumbered Pool Value, (y) assets held by Controlled JV
Subsidiaries exceeds 10.0% of the Unencumbered Pool Value, (z) Properties
subject to a ground lease (other than the Property located at 2000 M Street,
Washington D.C.) exceed 10.0% of the Unencumbered Pool Value and (aa) Other
Commercial Properties exceed 5.0% of the Unencumbered Pool Value, such excesses
shall be excluded from Unencumbered Pool Value.

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

 

- 37 -



--------------------------------------------------------------------------------

“Unrestricted Cash” means cash and Cash Equivalents held by the Borrower and its
Subsidiaries (other than tenant deposits and other cash and Cash Equivalents
that are subject to a Lien or a Negative Pledge or the disposition of which is
restricted, it being understood by the parties that cash and Cash Equivalents
representing proceeds from the sale of an asset, which proceeds have been
escrowed in anticipation of a like-kind exchange, will not be considered
restricted).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ or trustees’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person. In addition, the term “Wholly Owned Subsidiary” means a Subsidiary of
the Borrower that has elected to be treated as a “real estate investment trust”
in accordance with Section 856 through 860 of the Internal Revenue Code and in
which either the Borrower or a Subsidiary of the Borrower described in clause
(a) of this definition owns 100% of the outstanding common Equity Interests and
has management control.

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2. General; References to Eastern Time.

All references to the Borrower, for purposes of the financial covenants set
forth in Section 9.1. shall mean the Borrower, or, following the Reorganization,
the REIT Entity, and its Subsidiaries on a consolidated basis. Unless otherwise
indicated, all accounting terms, ratios and measurements shall be interpreted or
determined in accordance with GAAP from time to time; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the appropriate Lenders pursuant to Section 12.6.); provided
further that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to

 

- 38 -



--------------------------------------------------------------------------------

such change in GAAP. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) except as expressly provided otherwise in any
Loan Document, shall include all documents, instruments or agreements issued or
executed in replacement thereof, to the extent permitted hereby and (c) shall
mean such document, instrument or agreement, or replacement or predecessor
thereto, as amended, supplemented, restated or otherwise modified from time to
time to the extent not otherwise stated herein or prohibited hereby and in
effect at any given time. Wherever from the context it appears appropriate, each
term stated in either the singular or plural shall include the singular and
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, the feminine and the neuter. Unless otherwise expressly
provided herein, references to any Applicable Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Applicable Law. Unless explicitly set forth to the contrary, a
reference to “Subsidiary” means a Subsidiary of the Borrower or a Subsidiary of
a Subsidiary and a reference to an “Affiliate” means a reference to an Affiliate
of the Borrower. Titles and captions of Articles, Sections, subsections and
clauses in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement. Unless otherwise indicated, (a) all
references to time are references to Eastern time daylight or standard, as
applicable and (b) when any date specified herein as the due date for a payment,
notice or other deliverable is not a Business Day, such due date shall be
extended to the next following Business Day.

Section 1.3. Financial Attributes of Unconsolidated Affiliates.

When determining compliance by the Borrower with any financial covenant
contained in any of the Loan Documents only the Ownership Share of the Borrower
of the financial attributes (assets, liabilities, income or expenses) of
Unconsolidated Affiliates shall be included.

Section 1.4. Rates.

The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR”.

ARTICLE II. CREDIT FACILITY

Section 2.1. Revolving Loans.

(a) Making of Revolving Loans. Subject to the terms and conditions set forth in
this Agreement, including without limitation, Section 2.16., each Revolving
Lender severally and not jointly agrees to make Revolving Loans to the Borrower
in Dollars during the period from and including the Effective Date to but
excluding the Revolving Termination Date, in an aggregate principal amount at
any one time outstanding up to, but not exceeding, the amount of such Lender’s
Revolving Commitment. Each borrowing of Revolving Loans that are to be (i) Base
Rate Loans shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $500,000 in excess thereof and (ii) LIBOR Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof. Notwithstanding the immediately preceding two sentences but
subject to Section 2.16., a borrowing of Revolving Loans may be in the aggregate
amount of the unused Revolving Commitments. Within the foregoing limits and
subject to the terms and conditions of this Agreement, the Borrower may borrow,
repay and reborrow Revolving Loans.

 

- 39 -



--------------------------------------------------------------------------------

(b) Requests for Revolving Loans. Not later than 11:00 a.m. Eastern time on the
proposed date of a borrowing of Revolving Loans that are to be Base Rate Loans
and not later than 1:00 p.m. Eastern time at least 3 Business Days prior to a
borrowing of Revolving Loans that are to be LIBOR Loans, the Borrower shall
deliver to the Administrative Agent a Notice of Borrowing. Each Notice of
Borrowing shall specify the aggregate principal amount of the Revolving Loans to
be borrowed, the date such Revolving Loans are to be borrowed (which must be a
Business Day), the Type of the requested Revolving Loans, and if such Revolving
Loans are to be LIBOR Loans, the initial Interest Period for such Revolving
Loans. Each Notice of Borrowing shall be irrevocable once given and binding on
the Borrower. Prior to delivering a Notice of Borrowing, the Borrower may
(without specifying whether a Revolving Loan will be a Base Rate Loan or a LIBOR
Loan) request that the Administrative Agent provide the Borrower with the most
recent LIBOR available to the Administrative Agent. The Administrative Agent
shall provide such quoted rate to the Borrower on the date of such request or as
soon as possible thereafter.

(c) Funding of Revolving Loans. Promptly after receipt of a Notice of Borrowing
under the immediately preceding subsection (b), the Administrative Agent shall
notify each Revolving Lender of the proposed borrowing. Each Revolving Lender
shall deposit an amount equal to the Revolving Loan to be made by such Lender to
the Borrower with the Administrative Agent at the Principal Office, in
immediately available funds not later than 11:00 a.m. Eastern Time, in the case
of LIBOR Loans, and 12:00 p.m. Eastern time, in the case of Base Rate Loans, on
the date of such proposed Revolving Loans. Subject to fulfillment of all
applicable conditions set forth herein, the Administrative Agent shall make
available to the Borrower in the account specified in the Disbursement
Instruction Agreement, not later than (i) 1:00 p.m. Eastern time, in the case of
LIBOR Loans, on the date of the requested borrowing of Revolving Loans and (ii)
2:00 p.m. Eastern time, in the case of Base Rate Loans, on the date of the
requested borrowing of Revolving Loans, the proceeds of such amounts received by
the Administrative Agent; provided, however, if at the time of the making of any
Revolving Loans any Swingline Loans shall be outstanding, the proceeds of such
Revolving Loans shall first be applied to repay the outstanding Swingline Loans
pro rata among the Swingline Lenders and then shall be applied as otherwise
requested by the Borrower.

(d) Assumptions Regarding Funding by Revolving Lenders. With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Revolving Lender that such Lender will not
make available to the Administrative Agent a Revolving Loan to be made by such
Lender in connection with any borrowing, the Administrative Agent may assume
that such Lender will make the proceeds of such Revolving Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Revolving Loan to be provided
by such Lender. In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan, then such Lender and
the Borrower severally agree to pay to the Administrative Agent on demand the
amount of such Revolving Loan with interest thereon, for each day from and
including the date such Revolving Loan is made available to the Borrower but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans that are Revolving
Loans. If the Borrower and such Lender shall pay the amount of such interest to
the Administrative Agent for the same or overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays to the Administrative Agent
the

 

- 40 -



--------------------------------------------------------------------------------

amount of such Revolving Loan, the amount so paid shall constitute such Lender’s
Revolving Loan included in the borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Revolving Lender
that shall have failed to make available the proceeds of a Revolving Loan to be
made by such Lender.

Section 2.2. Bid Rate Loans.

(a) Bid Rate Loans. In addition to borrowings of Revolving Loans, at any time
during the period from the Effective Date to but excluding the Revolving
Termination Date, and so long as the Borrower continues to maintain an
Investment Grade Rating from any two of S&P, Moody’s and Fitch, the Borrower
may, as set forth in this Section, request the Revolving Lenders to make offers
to make Bid Rate Loans to the Borrower in Dollars. The Revolving Lenders may,
but shall have no obligation to, make such offers and the Borrower may, but
shall have no obligation to, accept any such offers in the manner set forth in
this Section.

(b) Requests for Bid Rate Loans. When the Borrower wishes to request from the
Revolving Lenders offers to make Bid Rate Loans, it shall give the
Administrative Agent notice (a “Bid Rate Quote Request”) so as to be received no
later than 11:00 a.m. Eastern time on (x) the Business Day immediately preceding
the date of borrowing proposed therein, in the case of an Absolute Rate Auction
and (y) the date 4 Business Days prior to the proposed date of borrowing, in the
case of a LIBOR Auction. The Administrative Agent shall deliver to each
Revolving Lender a copy of each Bid Rate Quote Request promptly upon receipt
thereof by the Administrative Agent. The Borrower may request offers to make Bid
Rate Loans for up to 3 different Interest Periods in any one Bid Rate Quote
Request; provided that if granted each separate Interest Period shall be deemed
to be a separate borrowing (a “Bid Rate Borrowing”). Each Bid Rate Quote Request
shall be substantially in the form of Exhibit L and shall specify as to each Bid
Rate Borrowing all of the following:

(i) the proposed date of such Bid Rate Borrowing, which shall be a Business Day;

(ii) the aggregate amount of such Bid Rate Borrowing which shall be in a minimum
amount of $5,000,000 and integral multiples of $1,000,000 in excess thereof
which shall not cause any of the limits specified in Section 2.16. to be
violated;

(iii) whether the Bid Rate Quote Request is for LIBOR Margin Loans or Absolute
Rate Loans; and

(iv) the duration of the Interest Period applicable thereto, which shall not
extend beyond the Revolving Termination Date.

The Borrower shall not deliver any Bid Rate Quote Request within five Business
Days of the giving of any other Bid Rate Quote Request and the Borrower shall
not deliver more than 4 Bid Rate Quote Requests in any calendar month. The
Borrower shall pay any fees due pursuant to Section 3.5.(d) at the time any Bid
Rate Quote Request is delivered to the Administrative Agent. Such fees shall be
due and payable whether or not any Bid Rate Quotes are submitted or any Bid Rate
Quotes are accepted.

(c) Bid Rate Quotes.

(i) Each Revolving Lender may submit one or more Bid Rate Quotes, each
containing an offer to make a Bid Rate Loan in response to any Bid Rate Quote
Request;

 

- 41 -



--------------------------------------------------------------------------------

provided that, if the Borrower’s request under Section 2.2.(b) specified more
than one Interest Period, such Revolving Lender may make a single submission
containing only one Bid Rate Quote for each such Interest Period. Each Bid Rate
Quote must be submitted to the Administrative Agent not later than 9:30 a.m.
Eastern time (x) on the proposed date of borrowing, in the case of an Absolute
Rate Auction and (y) on the date 3 Business Days prior to the proposed date of
borrowing, in the case of a LIBOR Auction, and in either case the Administrative
Agent shall disregard any Bid Rate Quote received after such time; provided that
the Revolving Lender then acting as the Administrative Agent may submit a Bid
Rate Quote only if it notifies the Borrower of the terms of the offer contained
therein not later than 30 minutes prior to the latest time by which the
Revolving Lenders must submit applicable Bid Rate Quotes. Any Bid Rate Quote so
made shall be irrevocable except with the consent of the Administrative Agent
given at the request of the Borrower. Such Bid Rate Loans may be funded by a
Revolving Lender’s Designated Lender (if any) as provided in Section 12.5.(g);
however, such Revolving Lender shall not be required to specify in its Bid Rate
Quote whether such Bid Rate Loan will be funded by such Designated Lender.

(ii) Each Bid Rate Quote shall be substantially in the form of Exhibit M and
shall specify:

(A) the proposed date of borrowing and the Interest Period therefor;

(B) the principal amount of the Bid Rate Loan for which each such offer is being
made; provided that the aggregate principal amount of all Bid Rate Loans for
which a Revolving Lender submits Bid Rate Quotes (x) may be greater or less than
the Revolving Commitment of such Revolving Lender but (y) shall not exceed the
principal amount of the Bid Rate Borrowing for a particular Interest Period for
which offers were requested; provided further that any Bid Rate Quote shall be
in a minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess
thereof;

(C) in the case of an Absolute Rate Auction, the rate of interest per annum
(rounded upwards, if necessary, to the nearest one-hundredth of one percent
(0.01%)) offered for each such Absolute Rate Loan (the “Absolute Rate”);

(D) in the case of a LIBOR Auction, the margin above or below applicable LIBOR
(the “LIBOR Margin”) offered for each such LIBOR Margin Loan, expressed as a
percentage (rounded upwards, if necessary, to the nearest one-hundredth of one
percent (0.01%)) to be added to (or subtracted from) the applicable LIBOR; and

(E) the identity of the quoting Revolving Lender.

Unless otherwise agreed by the Administrative Agent and the Borrower, no Bid
Rate Quote shall contain qualifying, conditional or similar language or propose
terms other than or in addition to those set forth in the applicable Bid Rate
Quote Request and, in particular, no Bid Rate Quote may be conditioned upon
acceptance by the Borrower of all (or some specified minimum) of the principal
amount of the Bid Rate Loan for which such Bid Rate Quote is being made.

(d) Notification by Administrative Agent. The Administrative Agent shall, as
promptly as practicable after the Bid Rate Quotes are submitted (but in any
event not later than 10:30 a.m. Eastern time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction or (y) on the date 3

 

- 42 -



--------------------------------------------------------------------------------

Business Days prior to the proposed date of borrowing, in the case of a LIBOR
Auction), notify the Borrower of the terms (i) of any Bid Rate Quote submitted
by a Revolving Lender that is in accordance with Section 2.2.(c) and (ii) of any
Bid Rate Quote that amends, modifies or is otherwise inconsistent with a
previous Bid Rate Quote submitted by such Revolving Lender with respect to the
same Bid Rate Quote Request. Any such subsequent Bid Rate Quote shall be
disregarded by the Administrative Agent unless such subsequent Bid Rate Quote is
submitted solely to correct a manifest error in such former Bid Rate Quote. The
Administrative Agent’s notice to the Borrower shall specify (A) the aggregate
principal amount of the Bid Rate Borrowing for which offers have been received
and (B) the principal amounts and Absolute Rates or LIBOR Margins, as
applicable, so offered by each Revolving Lender (identifying the Revolving
Lender that made such Bid Rate Quote).

(e) Acceptance by Borrower.

(i) Not later than 11:30 a.m. Eastern time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction and (y) on the date 3
Business Days prior to the proposed date of borrowing, in the case of a LIBOR
Auction, the Borrower shall notify the Administrative Agent of its acceptance or
nonacceptance of the Bid Rate Quotes so notified to it pursuant to
Section 2.2.(d). which notice shall be in the form of Exhibit N. In the case of
acceptance, such notice shall specify the aggregate principal amount of Bid Rate
Quotes for each Interest Period that are accepted. The failure of the Borrower
to give such notice by such time shall constitute nonacceptance. The Borrower
may accept any Bid Rate Quote in whole or in part; provided that:

(A) the aggregate principal amount of each Bid Rate Borrowing may not exceed the
applicable amount set forth in the related Bid Rate Quote Request;

(B) the aggregate principal amount of each Bid Rate Borrowing shall comply with
the provisions of Section 2.2.(b)(ii) and together with all other Bid Rate Loans
then outstanding shall not cause the limits specified in Section 2.16. to be
violated;

(C) acceptance of Bid Rate Quotes may be made only in ascending order of
Absolute Rates or LIBOR Margins, as applicable, in each case beginning with the
lowest rate so offered;

(D) any acceptance in part by the Borrower shall be in a minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof; and

(E) the Borrower may not accept any Bid Rate Quote that fails to comply with
Section 2.2.(c) or otherwise fails to comply with the requirements of this
Agreement.

(ii) If Bid Rate Quotes are made by two or more Revolving Lenders with the same
Absolute Rates or LIBOR Margins, as applicable, for a greater aggregate
principal amount than the amount in respect of which Bid Rate Quotes are
permitted to be accepted for the related Interest Period, the principal amount
of Bid Rate Loans in respect of which such Bid Rate Quotes are accepted shall be
allocated by the Administrative Agent among such Revolving Lenders in proportion
to the aggregate principal amount of such Bid Rate Quotes. Determinations by the
Administrative Agent of the amounts of Bid Rate Loans shall be conclusive in the
absence of manifest error.

 

- 43 -



--------------------------------------------------------------------------------

(f) Obligation to Make Bid Rate Loans. The Administrative Agent shall promptly
(and in any event not later than (x) 12:00 noon Eastern time on the proposed
date of borrowing of Absolute Rate Loans and (y) on the date 3 Business Days
prior to the proposed date of borrowing of LIBOR Margin Loans) notify each
Revolving Lender that submitted a Bid Rate Quote as to whose Bid Rate Quote has
been accepted and the amount and rate thereof. A Revolving Lender who is
notified that it has been selected to make a Bid Rate Loan may designate its
Designated Lender (if any) to fund such Bid Rate Loan on its behalf, as
described in Section 12.5.(g). Any Designated Lender which funds a Bid Rate Loan
shall on and after the time of such funding become the obligee in respect of
such Bid Rate Loan and be entitled to receive payment thereof when due. No
Revolving Lender shall be relieved of its obligation to fund a Bid Rate Loan,
and no Designated Lender shall assume such obligation, prior to the time the
applicable Bid Rate Loan is funded. Any Revolving Lender whose offer to make any
Bid Rate Loan has been accepted shall, not later than 11:00 a.m. Eastern time on
the date specified for the making of such Loan, make the amount of such Loan
available to the Administrative Agent at its Principal Office in immediately
available funds, for the account of the Borrower. The amount so received by the
Administrative Agent shall, subject to the terms and conditions of this
Agreement, be made available to the Borrower not later than 12:00 noon Eastern
time on such date by depositing the same, in immediately available funds, in an
account of the Borrower designated by the Borrower.

(g) No Effect on Revolving Commitment. Except for the purpose and to the extent
expressly stated in Section 2.13. and 2.16., the amount of any Bid Rate Loan
made by any Revolving Lender shall not constitute a utilization of such Lender’s
Revolving Commitment.

Section 2.3. Letters of Credit.

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.16., the Issuing Banks, on behalf of the
Revolving Lenders, agree to issue for the account of the Borrower during the
period from and including the Effective Date to, but excluding, the date 30 days
prior to the Revolving Termination Date, one or more standby letters of credit
in Dollars (each a “Letter of Credit”) up to a maximum aggregate Stated Amount
at any one time outstanding not to exceed $60,000,000 as such amount may be
reduced from time to time in accordance with the terms hereof (the “L/C
Commitment Amount”); provided, however, that an Issuing Bank shall not be
obligated to issue any Letter of Credit if after giving effect to such issuance,
the aggregate Stated Amounts of Letters of Credit issued by such Issuing Bank
and then outstanding would exceed one-third of the L/C Commitment Amount.

(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to the reasonable approval of the applicable
Issuing Bank and the Borrower. Notwithstanding the foregoing, in no event may
(i) the expiration date of any Letter of Credit extend beyond the Revolving
Termination Date, or (ii) any Letter of Credit have a duration in excess of one
year; provided, however, a Letter of Credit may contain a provision providing
for the automatic extension of the expiration date in the absence of a notice of
non-renewal from the applicable Issuing Bank but in no event shall any such
provision permit the extension of the current expiration date of such Letter of
Credit beyond the earlier of (x) the Revolving Termination Date and (y) the date
one year after the then current expiration date. Notwithstanding the foregoing,
a Letter of Credit may, as a result of its express terms or as the result of the
effect of an automatic extension provision, have an expiration date of not more
than one year beyond the Revolving Termination Date (any such Letter of Credit
being referred to as an “Extended Letter of Credit”), so long as the Borrower
delivers to the Administrative Agent for its benefit and the benefit of the
applicable Issuing Bank and the Revolving Lenders no later than 30 days prior to
the Revolving

 

- 44 -



--------------------------------------------------------------------------------

Termination Date, Cash Collateral for such Letter of Credit for deposit into the
Letter of Credit Collateral Account in an amount equal to the Stated Amount of
such Letter of Credit; provided, that the obligations of the Borrower under this
Section in respect of such Extended Letters of Credit shall survive the
termination of this Agreement and shall remain in effect until no such Extended
Letters of Credit remain outstanding. If the Borrower fails to provide Cash
Collateral with respect to any Extended Letter of Credit by the date 30 days
prior to the Revolving Termination Date, such failure shall be treated as a
drawing under such Extended Letter of Credit (in an amount equal to the maximum
Stated Amount of such Letter of Credit), which shall be reimbursed (or
participations therein funded) by the Revolving Lenders in accordance with the
immediately following subsections (i) and (j), with the proceeds being utilized
to provide Cash Collateral for such Letter of Credit. The initial Stated Amount
of each Letter of Credit shall be at least $25,000 (or such lesser amount as may
be acceptable to the applicable Issuing Bank, the Administrative Agent and the
Borrower).

(c) Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank it desires to issue a Letter of Credit and the Administrative Agent
written notice at least 5 Business Days prior to the requested date of issuance
of such Letter of Credit, such notice to describe in reasonable detail the
proposed terms of such Letter of Credit and the nature of the transactions or
obligations proposed to be supported by such Letter of Credit, and in any event
shall set forth with respect to such Letter of Credit the proposed (i) initial
Stated Amount, (ii) beneficiary, and (iii) expiration date. The Borrower shall
also execute and deliver such customary applications and agreements for standby
letters of credit, and other forms as requested from time to time by the
applicable Issuing Bank. Provided the Borrower has given the notice prescribed
by the first sentence of this subsection and delivered such applications and
agreements referred to in the preceding sentence, subject to the other terms and
conditions of this Agreement, including the satisfaction of any applicable
conditions precedent set forth in Section 5.2., the applicable Issuing Bank
shall issue the requested Letter of Credit on the requested date of issuance for
the benefit of the stipulated beneficiary but in no event prior to the date 5
Business Days following the date after which such Issuing Bank has received all
of the items required to be delivered to it under this subsection. An Issuing
Bank shall not at any time be obligated to issue any Letter of Credit if such
issuance would conflict with, or cause such Issuing Bank or any Revolving Lender
to exceed any limits imposed by, any Applicable Law. References herein to
“issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires and except for reductions of the Stated Amount of
any outstanding Letters of Credit. Upon the written request of the Borrower, an
Issuing Bank shall deliver to the Borrower a copy of (i) any Letter of Credit
proposed to be issued hereunder prior to the issuance thereof and (ii) each
issued Letter of Credit issued by such Issuing Bank within a reasonable time
after the date of issuance thereof. To the extent any term of a Letter of Credit
Document (excluding any certificate or other document presented by a beneficiary
in connection with a drawing under such Letter of Credit) is inconsistent with a
term of any Loan Document, the term of such Loan Document shall control. The
Borrower shall examine the copy of any Letter of Credit or any amendment to a
Letter of Credit that is delivered to it by the applicable Issuing Bank and, in
the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrower will promptly (but in any event, within 5
Business Days after the later of (x) receipt by the beneficiary of such Letter
of Credit of the original of, or amendment to, such Letter of Credit, as
applicable and (y) receipt by the Borrower of a copy of such Letter of Credit or
amendment, as applicable) notify such Issuing Bank. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Bank and
its correspondents unless such notice is given as aforesaid.

 

- 45 -



--------------------------------------------------------------------------------

(d) Reimbursement Obligations. Upon receipt by an Issuing Bank from the
beneficiary of a Letter of Credit issued by such Issuing Bank of any demand for
payment under such Letter of Credit and such Issuing Bank’s determination that
such demand for payment complies with the requirements of such Letter of Credit,
such Issuing Bank shall promptly notify the Borrower and the Administrative
Agent of the amount to be paid by such Issuing Bank as a result of such demand
and the date on which payment is to be made by such Issuing Bank to such
beneficiary in respect of such demand; provided, however, that an Issuing Bank’s
failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse each Issuing Bank for the amount of each demand for payment under each
Letter of Credit issued by such Issuing Bank at or prior to the date on which
payment is to be made by such Issuing Bank to the beneficiary thereunder,
without presentment, demand, protest or other formalities of any kind. Upon
receipt by an Issuing Bank of any payment in respect of any Reimbursement
Obligation owing with respect to a Letter of Credit issued by such Issuing Bank,
such Issuing Bank shall promptly pay to the Administrative Agent for the account
of each Revolving Lender that has acquired a participation therein under the
second sentence of subsection (i) of this Section such Lender’s Commitment
Percentage of such payment.

(e) Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse such Issuing
Bank for the amount of the related demand for payment and, if it does, the
Borrower shall submit a timely request for such borrowing as provided in the
applicable provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the applicable Issuing Bank, or if the Borrower fails
to reimburse the applicable Issuing Bank for a demand for payment under a Letter
of Credit by the date of such payment, the failure of which the applicable
Issuing Bank shall promptly notify the Administrative Agent, then (i) if the
applicable conditions contained in Article V. would permit the making of
Revolving Loans, the Borrower shall be deemed to have requested a borrowing of
Revolving Loans (which shall be Base Rate Loans) in an amount equal to the
unpaid Reimbursement Obligation and the Administrative Agent shall give each
Revolving Lender prompt notice of the amount of the Revolving Loan to be made
available to the Administrative Agent not later than 1:00 p.m. Eastern time and
(ii) if such conditions would not permit the making of Revolving Loans, the
provisions of subsection (j) of this Section shall apply. The limitations set
forth in the second sentence of Section 2.1.(a) shall not apply to any borrowing
of Base Rate Loans under this subsection.

(f) Effect of Letters of Credit on Revolving Commitments. Upon the issuance by
an Issuing Bank of a Letter of Credit and until such Letter of Credit shall have
expired or been terminated or cancelled, the Revolving Commitment of each
Revolving Lender shall be deemed to be utilized for all purposes of this
Agreement in an amount equal to the product of (i) such Lender’s Commitment
Percentage and (ii) (A) the Stated Amount of such Letter of Credit plus, without
duplication, (B) any related Reimbursement Obligations then outstanding.

(g) Issuing Banks’ Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under Letters of Credit
issued by an Issuing Bank against such documents, such Issuing Bank shall only
be required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit. The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, none
of the Administrative Agent, the Issuing Banks or any of the Lenders shall be
responsible (unless resulting from bad faith, gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a

 

- 46 -



--------------------------------------------------------------------------------

final, non-appealable judgment) for, and the Borrower’s obligations in respect
of Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if such document should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit, or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any Letter of Credit to comply fully with conditions
required in order to draw upon such Letter of Credit; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telex, telecopy, electronic mail or otherwise, whether or not they be in
cipher; (v) errors in interpretation of technical terms; (vi) any loss or delay
in the transmission or otherwise of any document required in order to make a
drawing under any Letter of Credit, or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any Letter of Credit or of the proceeds of
any drawing under any Letter of Credit; or (viii) any consequences arising from
causes beyond the control of the Issuing Banks, the Administrative Agent or the
Lenders. None of the above shall affect, impair or prevent the vesting of any of
the Issuing Bank’s, the Administrative Agent’s or any Lender’s rights or powers
hereunder. Any action taken or omitted to be taken by an Issuing Bank under or
in connection with any Letter of Credit issued by such Issuing Bank, if taken or
omitted in the absence of bad faith, gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final, non-appealable
judgment), shall not create against such Issuing Bank any liability to the
Borrower, the Administrative Agent or any Lender. In this connection, the
obligation of the Borrower to reimburse an Issuing Bank for any drawing made
under any Letter of Credit issued by such Issuing Bank, and to repay any
Revolving Loan made pursuant to the second sentence of subsection (e), of this
Section, shall be absolute, unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement and any other applicable
Letter of Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against such
Issuing Bank, any other Issuing Bank, the Administrative Agent, any Lender, any
beneficiary of a Letter of Credit or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or in the Letter of
Credit Documents or any unrelated transaction; (D) any breach of contract or
dispute between the Borrower, the Issuing Bank, the Administrative Agent, any
Lender or any other Person; (E) any demand, statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non-application or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by such
Issuing Bank under any Letter of Credit against presentation of a draft or
certificate which does not strictly comply with the terms of such Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of the Borrower’s Reimbursement Obligations.
Notwithstanding anything to the contrary contained in this Section or
Section 12.9., but not in limitation of the Borrower’s unconditional obligation
to reimburse an Issuing Bank for any drawing made under a Letter of Credit as
provided in this Section and to repay any Revolving Loan made pursuant to the
second sentence of subsection (e), of this Section, the Borrower shall have no
obligation to indemnify the Administrative Agent, any Issuing Bank or any Lender
in respect of any liability incurred by the Administrative Agent, such Issuing
Bank or such Lender arising solely out of the bad faith, gross negligence or
willful misconduct of the Administrative Agent, such Issuing Bank or such Lender
in respect of a Letter of Credit as determined by a court of competent

 

- 47 -



--------------------------------------------------------------------------------

jurisdiction in a final, non-appealable judgment. Except as otherwise provided
in this Section, nothing in this Section shall affect any rights the Borrower
may have with respect to the bad faith, gross negligence or willful misconduct
of the Administrative Agent, any Issuing Bank or any Lender with respect to any
Letter of Credit.

(h) Amendments, Etc. The issuance by an Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit issued by such Issuing
Bank shall be subject to the same conditions applicable under this Agreement to
the issuance of new Letters of Credit (including, without limitation, that the
request therefor be made through the applicable Issuing Bank and the
Administrative Agent), and no such amendment, supplement or other modification
shall be issued unless either (i) the respective Letter of Credit affected
thereby would have complied with such conditions had it originally been issued
hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and the Revolving Lenders, if any, required by
Section 12.6. shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5.(c).

(i) Revolving Lenders’ Participation in Letters of Credit. Immediately upon
(i) the Effective Date with respect to all Existing Letters of Credit and
(ii) the issuance by an Issuing Bank of any Letter of Credit, each Revolving
Lender shall be deemed to have absolutely, irrevocably and unconditionally
purchased and received from such Issuing Bank, without recourse or warranty, an
undivided interest and participation to the extent of such Lender’s Commitment
Percentage of the liability of such Issuing Bank with respect to such Letter of
Credit and each Revolving Lender thereby shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to such Issuing Bank to pay and discharge when due,
such Lender’s Commitment Percentage of such Issuing Bank’s liability under such
Letter of Credit. In addition, upon the making of each payment by a Revolving
Lender to the Administrative Agent for the account of an Issuing Bank in respect
of any Letter of Credit issued by it pursuant to the immediately following
subsection (j), such Lender shall, automatically and without any further action
on the part of such Issuing Bank, the Administrative Agent or such Lender,
acquire (i) a participation in an amount equal to such payment in the
Reimbursement Obligation owing to such Issuing Bank by the Borrower in respect
of such Letter of Credit and (ii) a participation in a percentage equal to such
Lender’s Commitment Percentage in any interest or other amounts payable by the
Borrower in respect of such Reimbursement Obligation (other than the Fees
payable to such Issuing Bank pursuant to the second and the last sentences of
Section 3.5.(c)).

(j) Payment Obligation of Revolving Lenders. Each Revolving Lender severally
agrees to pay to the Administrative Agent, for the account of an Issuing Bank,
on demand in immediately available funds in Dollars the amount of such Lender’s
Commitment Percentage of each drawing paid by such Issuing Bank under each
Letter of Credit issued by it to the extent such amount is not reimbursed by the
Borrower pursuant to subsection (d) of this Section; provided, however, that in
respect of any drawing under any Letter of Credit, the maximum amount that any
Revolving Lender shall be required to fund, whether as a Revolving Loan or as a
participation, shall not exceed such Lender’s Commitment Percentage of such
drawing except as otherwise provided in Section 3.9.(d). If the notice
referenced in the second sentence of Section 2.3.(e) is received by a Revolving
Lender not later than 12:00 noon Eastern time, then such Lender shall make such
payment available to the Administrative Agent not later than 3:00 p.m. Eastern
time on the date of demand therefor; otherwise, such payment shall be made
available to the Administrative Agent not later than 2:00 p.m. Eastern time on
the next succeeding Business Day. Each Revolving Lender’s obligation to make
such payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the

 

- 48 -



--------------------------------------------------------------------------------

applicable Issuing Bank, shall be absolute, irrevocable and unconditional and
shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Revolving Lender to make its
payment under this subsection, (ii) the financial condition of the Borrower or
any other Loan Party, (iii) the existence of any Default or Event of Default,
including any Event of Default described in Section 10.1.(e) or (f), (iv) the
termination of the Revolving Commitments or (v) the delivery of Cash Collateral
in respect of any Extended Letter of Credit. Each such payment to the
Administrative Agent for the account of the applicable Issuing Bank shall be
made without any offset, abatement, withholding or deduction whatsoever.

(k) Information to Lenders. Promptly following any change in Letters of Credit
outstanding issued by an Issuing Bank, such Issuing Bank shall deliver to the
Administrative Agent, which shall promptly provide the same to each Revolving
Lender and the Borrower, a notice describing the aggregate amount of all Letters
of Credit issued by such Issuing Bank outstanding at such time. Upon the request
of the Administrative Agent from time to time, an Issuing Bank shall deliver any
other information reasonably requested by the Administrative Agent (or a
Revolving Lender through the Administrative Agent) with respect to such Letter
of Credit that is the subject of the request. Other than as set forth in this
subsection, the Issuing Banks and the Administrative Agent shall have no duty to
notify the Lenders regarding the issuance or other matters regarding Letters of
Credit issued hereunder. The failure of any Issuing Bank or the Administrative
Agent to perform its requirements under this subsection shall not relieve any
Lender from its obligations under the immediately preceding subsection (j).

(l) Existing Letters of Credit. The parties agree that each Existing Letter of
Credit shall, from and after the Effective Date, be deemed to be a Letter of
Credit issued under this Agreement and shall be subject to and governed by the
terms and conditions of this Agreement and the other Loan Documents.

(m) Extended Letters of Credit. Each Revolving Lender confirms that its
obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of an Extended Letter of Credit is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise.

Section 2.4. Swingline Loans.

(a) Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.16., the Swingline Lenders may, each in its sole
discretion, make Swingline Loans to the Borrower in Dollars, during the period
from the Effective Date to but excluding the Swingline Termination Date, in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
$75,000,000 (the “Swingline Availability”), as such amount may be reduced from
time to time in accordance with the terms hereof; provided, however, that in no
event shall the aggregate amount of Swingline Loans owing to a Swingline Lender
exceed the commitment of such Swingline Lender in its capacity as a Revolving
Lender minus the aggregate outstanding principal amount of Revolving Loans made
by such Swingline Lender. If at any time the aggregate principal amount of the
Swingline Loans outstanding at such time exceeds the Swingline Availability of
such Swingline Lender in effect at such time, the Borrower shall immediately pay
the Administrative Agent for the account of such Swingline Lender the amount of
such excess. Subject to the terms and conditions of this Agreement, the Borrower
may borrow, repay and reborrow Swingline Loans hereunder. For the avoidance of
doubt, without limiting Section 2.04.(e), more than one Swingline Loan may be
requested or be outstanding at any one time.

 

- 49 -



--------------------------------------------------------------------------------

(b) Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender selected by the Borrower to make a
Swingline Loan notice pursuant to a Notice of Swingline Borrowing or telephonic
notice of each borrowing of a Swingline Loan. Each Notice of Swingline Borrowing
shall be delivered to the applicable Swingline Lender no later than 11:00 a.m.
Eastern time on the proposed date of such borrowing. Any telephonic notice shall
include all information to be specified in a written Notice of Swingline
Borrowing and shall be promptly confirmed in writing by the Borrower pursuant to
a Notice of Swingline Borrowing sent to the applicable Swingline Lender and the
Administrative Agent on the same day of the giving of such telephonic notice.
Not later than 1:00 p.m. Eastern time on the date of the requested Swingline
Loan and subject to satisfaction of the applicable conditions set forth in
Section 5.2. for such borrowing and the Swingline Lender’s determination in its
sole discretion to make such Swingline Loan, the applicable Swingline Lender
will make the proceeds of such Swingline Loan available to the Borrower in
Dollars, in immediately available funds, at the account specified by the
Borrower in the Disbursement Instruction Agreement.

(c) Interest. Swingline Loans shall bear interest at a per annum rate equal to
the LIBOR Market Index Rate as in effect from time to time plus the Applicable
Margin for Revolving Loans that are LIBOR Loans or at such other rate or rates
as the Borrower and the applicable Swingline Lender may agree from time to time
in writing. Interest on a Swingline Loan is solely for the account of the
Swingline Lender that made such Swingline Loan (except to the extent a Revolving
Lender acquires a participating interest in such Swingline Loan pursuant to
subsection (e) of this Section). All accrued and unpaid interest on Swingline
Loans shall be payable on the dates and in the manner provided in Section 2.5.
with respect to interest on Revolving Loans that are Base Rate Loans (except as
the applicable Swingline Lender and the Borrower may otherwise agree in writing
in connection with any particular Swingline Loan made by such Swingline Lender).

(d) Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $1,000,000 and integral multiples of $500,000 in excess thereof, or
such other minimum amounts agreed to by a Swingline Lender and the Borrower. Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$500,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender that made such
Swingline Loan and the Borrower may agree) and in connection with any such
prepayment, the Borrower must give such Swingline Lender and the Administrative
Agent prior written notice thereof no later than 12:00 noon Eastern time on the
date of such prepayment. The Swingline Loans owing to a Swingline Lender shall,
in addition to this Agreement, be evidenced by a Swingline Note in favor of such
Swingline Lender.

(e) Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender that made such Swingline Loan and, in any event, within six
(6) Business Days after the date such Swingline Loan was made; provided, that
the proceeds of a Swingline Loan may not be used to pay a Swingline Loan.
Notwithstanding the foregoing, the Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Swingline Loans
on the Swingline Termination Date (or such earlier date as a Swingline Lender
and the Borrower may agree in writing with respect to Swingline Loans made by
such Swingline Lender). In lieu of demanding repayment of any outstanding
Swingline Loan from the Borrower, the Swingline Lender that made such Swingline
Loan may, on behalf of the Borrower (which hereby irrevocably directs each
applicable Swingline Lender to act on its behalf), request a borrowing of
Revolving Loans that are Base Rate Loans from the Revolving Lenders in an amount
equal to the principal balance of such Swingline Loan. The amount limitations
contained in the second sentence of Section 2.1.(a) shall not apply to any
borrowing of such Revolving Loans made

 

- 50 -



--------------------------------------------------------------------------------

pursuant to this subsection. Such Swingline Lender shall give notice to the
Administrative Agent of any such borrowing of Revolving Loans not later than
11:00 a.m. Eastern time on the proposed date of such borrowing. Promptly after
receipt of such notice of borrowing of Revolving Loans from a Swingline Lender
under the immediately preceding sentence, the Administrative Agent shall notify
each Revolving Lender of the proposed borrowing. Not later than 11:00 a.m.
Eastern time on the proposed date of such borrowing, each Revolving Lender will
make available to the Administrative Agent at the Principal Office for the
account of the applicable Swingline Lender, in immediately available funds, the
proceeds of the Revolving Loan to be made by such Lender. The Administrative
Agent shall pay the proceeds of such Revolving Loans to the applicable Swingline
Lender, which shall apply such proceeds to repay such Swingline Loan. If the
Revolving Lenders are prohibited from making Revolving Loans required to be made
under this subsection for any reason whatsoever, including without limitation,
the existence of any of the Defaults or Events of Default described in
Sections 10.1.(e) or (f), each Revolving Lender shall purchase from the
applicable Swingline Lender, without recourse or warranty, an undivided interest
and participation to the extent of such Lender’s Commitment Percentage of such
Swingline Loan, by directly purchasing a participation in such Swingline Loan in
such amount and paying the proceeds thereof to the Administrative Agent for the
account of the applicable Swingline Lender in Dollars and in immediately
available funds. A Revolving Lender’s obligation to purchase such a
participation in a Swingline Loan shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including without limitation,
(i) any claim of setoff, counterclaim, recoupment, defense or other right which
such Lender or any other Person may have or claim against the Administrative
Agent, any Swingline Lender or any other Person whatsoever, (ii) the existence
of a Default or Event of Default (including without limitation, any of the
Defaults or Events of Default described in Sections 10.1. (e) or (f)), or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of an event or condition which has had or could have a
Material Adverse Effect, (iv) any breach of any Loan Document by the
Administrative Agent, any Lender, the Borrower or any other Loan Party, or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided, however, that in respect of any
Swingline Loan, the maximum amount that any Revolving Lender shall be required
to fund, whether as a Revolving Loan or as a participation, shall not exceed
such Lender’s Commitment Percentage of such Swingline Loan except as otherwise
provided in Section 3.9.(d). If such amount is not in fact made available to the
applicable Swingline Lender by any Revolving Lender, such Swingline Lender shall
be entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof, at the
Federal Funds Rate. If such Lender does not pay such amount forthwith upon the
applicable Swingline Lender’s demand therefor, and until such time as such
Lender makes the required payment, the applicable Swingline Lender shall be
deemed to continue to have outstanding Swingline Loans in the amount of such
unpaid participation obligation for all purposes of the Loan Documents (other
than those provisions requiring the other Lenders to purchase a participation
therein). Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Revolving Loans, and any other
amounts due it hereunder, to the applicable Swingline Lender to fund Swingline
Loans in the amount of the participation in Swingline Loans that such Lender
failed to purchase pursuant to this Section until such amount has been purchased
(as a result of such assignment or otherwise).

Section 2.5. Rates and Payment of Interest on Loans.

(a) Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time), plus the Applicable Margin for Base Rate Loans of
the applicable Class of such Loan;

 

- 51 -



--------------------------------------------------------------------------------

(ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans of
the applicable Class of such Loan;

(iii) if such Loan is an Absolute Rate Loan, at the Absolute Rate for such Loan,
as applicable, for the Interest Period therefor quoted by the Lender making such
Loan in accordance with Section 2.2.; and

(iv) if such Loan is a LIBOR Margin Loan, at LIBOR for such Loan for the
Interest Period therefor plus (or minus) the LIBOR Margin quoted by the Lender
making such Loan in accordance with Section 2.2.

Notwithstanding the foregoing, (x) while an Event of Default under
Section 10.1.(a), Section 10.1.(e) or Section 10.1.(f) shall exist or (y) upon
the vote of the Requisite Lenders in the case of the existence of any other
Event of Default not described in the preceding clause (x), in each case, the
Borrower shall pay to the Administrative Agent for the account of each Lender
and each Issuing Bank, as the case may be, interest at the Post-Default Rate on
the outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).

(b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) for Loans that are not LIBOR
Loans, monthly in arrears on the first Business Day of each month, commencing
with the first full calendar month occurring after the Effective Date, (ii) for
LIBOR Loans, on the last day of each Interest Period therefor and, if such
Interest Period is longer than three months, at three-month intervals following
the first day of such Interest Period and (iii) on any date on which the
principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise). Interest payable at the Post-Default Rate
shall be payable from time to time on demand. All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.

Section 2.6. Number of Interest Periods.

There may be no more than (a) 10 different Interest Periods for Revolving Loans
and Bid Rate Loans, collectively outstanding at the same time and (b) 5
different Interest Periods for each Class of Term Loans.

Section 2.7. Repayment of Loans.

(a) Revolving Loans and Term Loans. The Borrower shall repay the entire
outstanding principal amount of, and all accrued but unpaid interest on, a
Class of Loans on the Termination Date for such Class of Loans.

 

- 52 -



--------------------------------------------------------------------------------

(b) Bid Rate Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued interest on, each Bid Rate Loan on the last day of
the Interest Period of such Bid Rate Loan.

Section 2.8. Prepayments.

(a) Optional. Subject to Section 4.4., the Borrower may prepay any Class of
Loans (other than a Bid Rate Loan) at any time without premium or penalty. A Bid
Rate Loan may only be prepaid with the prior written consent of the Lender
holding such Bid Rate Loan. The Borrower shall give the Administrative Agent
(i) with respect to the prepayment of any LIBOR Loan, at least 3 Business Days
prior written notice of such prepayment and (ii) with respect to the prepayment
of any Base Rate Loan, written notice not later than 12:00 pm noon Eastern time
on the date of such prepayment. Each voluntary prepayment of a Class of Loans
shall be in an aggregate minimum amount of $1,000,000 and integral multiples of
$500,000 in excess thereof.

(b) Mandatory.

(i) Revolving Commitment Overadvance. If at any time the aggregate principal
amount of all outstanding Revolving Loans, Swingline Loans and Bid Rate Loans,
together with the aggregate amount of all Letter of Credit Liabilities, exceeds
the aggregate amount of the Revolving Commitments, the Borrower shall
immediately upon demand pay to the Administrative Agent for the account of the
Revolving Lenders, the amount of such excess.

(ii) Bid Rate Facility Overadvance. If at any time the aggregate principal
amount of all outstanding Bid Rate Loans exceeds one-half of the aggregate
amount of all Revolving Commitments at such time, then the Borrower shall
immediately pay to the Administrative Agent for the accounts of the applicable
Lenders the amount of such excess.

(iii) Application of Mandatory Prepayments. Amounts paid under the preceding
subsection (b)(i) shall be applied to pay all amounts of principal outstanding
on the Revolving Loans and any Reimbursement Obligations pro rata in accordance
with Section 3.2.; provided, however that if no Default or Event of Default
exists at the time such prepayment is made, and such prepayment would result in
the Borrower being required to compensate the Lenders pursuant to Section 4.4.,
then such prepayment shall be applied first to Base Rate Loans and then to LIBOR
Loans, and if any Letters of Credit are outstanding at such time, the remainder,
if any, shall be deposited into the Letter of Credit Collateral Account for
application to any Reimbursement Obligations. Amounts paid under the preceding
subsection (b)(ii) shall be applied in accordance with Section 3.2.(e). If the
Borrower is required to pay any outstanding LIBOR Loans or Bid Rate Loans by
reason of this Section prior to the end of the applicable Interest Period
therefor, the Borrower shall pay all amounts due under Section 4.4.

(c) No Effect on Derivatives Contracts. No repayment or prepayment of the Loans
pursuant to this Section shall affect any of the Borrower’s obligations under
any Derivatives Contracts entered into with respect to the Loans.

Section 2.9. Term Loans.

(a) Making of Tranche B Term Loans. Subject to the terms and conditions hereof,
on the Effective Date, each Tranche B Term Loan Lender severally and not jointly
agrees to make a Tranche B

 

- 53 -



--------------------------------------------------------------------------------

Term Loan to the Borrower in the aggregate principal amount equal to the amount
of such Lender’s Tranche B Term Loan Commitment as provided in Schedule I
attached hereto. Upon each such Tranche B Term Loan Lender’s funding of its
Tranche B Term Loan, such Lender’s Tranche B Term Loan Commitment of shall
terminate.

(b) Requests for Tranche B Term Loans. Not later than 11:00 a.m. Eastern time at
least 3 Business Days prior to the proposed Effective Date, the Borrower shall
deliver to the Administrative Agent a Notice of Borrowing requesting that the
Tranche B Term Loan Lenders make the Tranche B Term Loans on the Effective Date.
Such Notice of Borrowing shall specify the aggregate principal amount of Tranche
B Term Loans to be borrowed, the Type of the Tranche B Term Loans, the initial
Interest Period for such Tranche B Term Loans (if such Tranche B Term Loans are
to be LIBOR Loans) and the amount of such LIBOR Loans, if any, that the Borrower
has elected to have subject to a Specified Derivatives Contract that provides a
hedge against interest rate risks and the Specified Derivative Contracts to
which such amount is subject. Such notice shall be irrevocable once given and
binding on the Borrower. Upon receipt of such notice the Administrative Agent
shall promptly notify each Tranche B Term Loan Lender.

(c) Funding of Tranche B Term Loans. Each such Tranche B Term Loan Lender shall
deposit an amount equal to the Tranche B Term Loan to be made by such Tranche B
Term Loan Lender to the Borrower with the Administrative Agent at the Principal
Office, in immediately available funds, not later than 1:00 p.m. Eastern time on
the Effective Date. Subject to fulfillment of all applicable conditions set
forth herein, the Administrative Agent shall make available to the Borrower in
the account specified by the Borrower in the Disbursement Instruction Agreement,
not later than 2:00 p.m. Eastern time on the Effective Date, the proceeds of
such amounts received by the Administrative Agent. The Borrower may not reborrow
any portion of the Tranche B Term Loans once repaid.

(d) Tranche A Term Loans. Pursuant to the Existing Credit Agreement, certain of
the Tranche A Term Loan Lenders made a Tranche A Term Loan denominated in
Dollars to the Borrower. The Borrower hereby agrees and acknowledges that as of
the Effective Date, the outstanding principal balance of the Tranche A Term
Loans is $150,000,000 and shall for all purposes hereunder constitute and be
referred to as the Tranche A Term Loans hereunder, without constituting a
novation, but in all cases subject to the terms and conditions applicable to
Tranche A Term Loans hereunder. Any portion of a Tranche A Term Loan that is
repaid or prepaid may not be reborrowed.

Section 2.10. Continuation.

So long as no Event of Default exists and, without the prior written consent of
the Administrative Agent, so long as no Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 11:00 a.m. Eastern
time on the third Business Day prior to the date of any such Continuation. Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans,
Class and portions thereof subject to such Continuation, (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding

 

- 54 -



--------------------------------------------------------------------------------

hereunder and (d) the amount of such LIBOR Loans, if any, that the Borrower has
elected to have subject to a Specified Derivatives Contract that provides a
hedge against interest rate risks and the Specified Derivatives Contract(s) to
which such amount is subject. Each Notice of Continuation shall be irrevocable
by and binding on the Borrower once given. Promptly after receipt of a Notice of
Continuation, the Administrative Agent shall notify each Lender holding Loans
being Continued of the proposed Continuation. If the Borrower shall fail to
select in a timely manner a new Interest Period for any LIBOR Loan in accordance
with this Section, such Loan will automatically, on the last day of the current
Interest Period therefor, continue as a LIBOR Loan with an Interest Period of
one month; provided, however that if a Default or Event of Default exists, such
Loan will automatically, on the last day of the current Interest Period
therefor, Convert into a Base Rate Loan notwithstanding the first sentence of
Section 2.11. or the Borrower’s failure to comply with any of the terms of such
Section.

Section 2.11. Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type but of the same Class; provided, however, a Base
Rate Loan may not be Converted into a LIBOR Loan if a Default or Event of
Default exists. Each Conversion of Base Rate Loans of a Class into LIBOR Loans
of such Class shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $500,000 in excess of that amount. Each such Notice of Conversion
shall be given not later than 11:00 a.m. Eastern time 3 Business Days prior to
the date of any proposed Conversion. Promptly after receipt of a Notice of
Conversion, the Administrative Agent shall notify each Lender holding Loans
being Converted of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type and Class of
Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into, (e) if such Conversion
is into a LIBOR Loan, the requested duration of the Interest Period of such Loan
and (f) the amount of such LIBOR Loans, if any, that the Borrower has elected to
have subject to a Specified Derivatives Contract that provides a hedge against
interest rate risks and the Specified Derivatives Contract(s) to which such
amount is subject. Each Notice of Conversion shall be irrevocable by and binding
on the Borrower once given.

Section 2.12. Notes.

(a) Notes. Except in the case of a Lender that has notified the Administrative
Agent in writing that it elects not to receive (i) a Revolving Note, the
Revolving Loans made by each Revolving Lender shall, in addition to this
Agreement, also be evidenced by a Revolving Note, payable to the order of such
Lender in a principal amount equal to the amount of its Revolving Commitment as
originally in effect and otherwise duly completed, (ii) a Tranche A Term Note,
the Tranche A Term Loans made by each Tranche A Term Loan Lender shall, in
addition to this Agreement, also be evidenced by a Tranche A Term Note, payable
to the order of such Lender in a principal amount equal to the amount of its
Tranche A Term Loan and otherwise duly completed, (iii) a Tranche B Term Note,
the Tranche B Term Loans made by each Tranche B Term Loan Lender shall, in
addition to this Agreement, also be evidenced by a Tranche B Term Note, payable
to the order of such Lender in a principal amount equal to the amount of its
Tranche B Term Loan and otherwise duly completed and (iv) a Bid Rate Note, the
Bid Rate Loans made by a Revolving Lender to the Borrower shall, in addition to
this Agreement, also be evidenced by a Bid Rate Note payable to the order of
such Revolving Lender. The Swingline Loans made by a Swingline Lender to the
Borrower shall, in addition to this Agreement, also be evidenced by a Swingline
Note payable to the order of such Swingline Lender.

 

- 55 -



--------------------------------------------------------------------------------

(b) Records. The date, amount, interest rate, Class, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower absent manifest error; provided, however, that (i) the failure of a
Lender to make any such record shall not affect the obligations of the Borrower
under any of the Loan Documents and (ii) if there is a discrepancy between such
records of a Lender and the statements of accounts maintained by the
Administrative Agent pursuant to Section 3.8., in the absence of manifest error,
the statements of account maintained by the Administrative Agent pursuant to
Section 3.8. shall be controlling.

(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

Section 2.13. Voluntary Reductions of the Revolving Commitments.

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding Bid
Rate Loans and Swingline Loans) at any time and from time to time without
penalty or premium upon not less than 5 Business Days prior written notice to
the Administrative Agent of each such termination or reduction, which notice
shall specify the effective date thereof and the amount of any such reduction
(which in the case of any partial reduction of the Revolving Commitments shall
not be less than $1,000,000 and integral multiples of $500,000 in excess of that
amount in the aggregate) and shall be irrevocable once given and effective only
upon receipt by the Administrative Agent (“Reduction Notice”); provided,
however, the Borrower may not reduce the aggregate amount of the Revolving
Commitments below $50,000,000 unless the Borrower is terminating the Revolving
Commitments in full. Promptly after receipt of a Reduction Notice the
Administrative Agent shall notify each Revolving Lender of the proposed
termination or Commitment reduction. The Revolving Commitments, once reduced or
terminated pursuant to this Section, may not be increased or reinstated, except
as provided pursuant to Section 2.17. The Borrower shall pay all interest and
fees on the Revolving Loans accrued to the date of such reduction or termination
of the Revolving Commitments to the Administrative Agent for the account of the
Revolving Lenders, including but not limited to any applicable compensation due
to each Revolving Lender in accordance with Section 4.4.

Section 2.14. Extension of Revolving Termination Date.

The Borrower shall have the right, exercisable two times, to extend the
Revolving Termination Date by six-months in the case of each such extension. The
Borrower may exercise such right only by executing and delivering to the
Administrative Agent at least 30 days but not more than 90 days prior to the
current Revolving Termination Date, a written request for such extension (an
“Extension Request”). The Administrative Agent shall notify the Revolving
Lenders if it receives an Extension Request promptly upon receipt thereof. The
Revolving Termination Date shall be extended for six-months effective upon
receipt by the Administrative Agent of the Extension Request and the
satisfaction of the

 

- 56 -



--------------------------------------------------------------------------------

following conditions: (x) immediately prior to such extension and immediately
after giving effect thereto, (A) no Default or Event of Default shall exist and
(B) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
not prohibited under the Loan Documents and (y) before the then current
Revolving Termination Date, the Borrower shall have paid the Fees payable under
Section 3.5.(e). At any time prior to the effectiveness of any such extension,
upon the Administrative Agent’s request, the Borrower shall deliver to the
Administrative Agent a certificate from the chief executive officer or chief
financial officer certifying the matters referred to in the immediately
preceding sub-clauses (x)(A) and (x)(B).

Section 2.15. Expiration Date of Letters of Credit Past Revolving Commitment
Termination.

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, pay to the Administrative Agent, for its benefit
and the benefit of the Issuing Bank and the Revolving Lenders, for deposit into
the Letter of Credit Collateral Account, an amount of money equal to the amount
of such excess.

Section 2.16. Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Revolving Lender shall be required to make a Revolving Loan, no Revolving Lender
shall make any Bid Rate Loan, the Issuing Banks shall not be required to issue a
Letter of Credit and no reduction of the Revolving Commitments pursuant to
Section 2.13. shall take effect, if immediately after the making of such Loan,
the issuance of such Letter of Credit or such reduction in the Revolving
Commitments:

(a) the aggregate principal amount of all outstanding Revolving Loans, Bid Rate
Loans and Swingline Loans, together with the aggregate amount of all Letter of
Credit Liabilities, would exceed the aggregate amount of the Revolving
Commitments at such time; or

(b) the aggregate principal amount of all outstanding Bid Rate Loans would
exceed 50.0% of the aggregate amount of the Revolving Commitments at such time.

Section 2.17. Increase in Revolving Commitments; Additional Term Loans.

(a) The Borrower shall have the right (i) during the period beginning on the
Effective Date to but excluding the Revolving Termination Date to request
increases in the aggregate amount of the Revolving Commitments or (ii) during
the period beginning on the Effective Date to but excluding the latest
Termination Date of any Loans then in effect hereunder (or, in the case of any
request related to a Class of Term Loans, the Termination Date for such Class of
Term Loans), to request the making of additional Term Loans of such Class or the
making of additional term loans under a new tranche of term

 

- 57 -



--------------------------------------------------------------------------------

loans (collectively, the “Additional Term Loans”), in each case by providing
written notice to the Administrative Agent, which notice shall be irrevocable
once given; provided, however, that after giving effect to any such increases of
the Revolving Commitments and the making of the Additional Term Loans, the
aggregate amount of the Revolving Commitments and the aggregate outstanding
principal balance of the Term Loans shall not exceed $1,500,000,000. Each such
increase in the Commitments or borrowing of Term Loans must be an aggregate
minimum amount of $20,000,000 and integral multiples of $500,000 in excess
thereof. No Lender shall be obligated in any way whatsoever to increase its
Revolving Commitment, to provide a new Revolving Commitment or to make an
Additional Term Loan, and any new Lender becoming a party to this Agreement in
connection with any such requested increase of the Revolving Commitments or
making of Additional Term Loans must be an Eligible Assignee. If a Person
becomes a new Lender having a Commitment under this Agreement, or if any
existing Revolving Lender is increasing its Revolving Commitment, such Lender
shall on the date it becomes a Revolving Lender hereunder (or in the case of an
existing Revolving Lender, increases its Revolving Commitment) (and as a
condition thereto) purchase from the other Revolving Lenders its Commitment
Percentage (determined with respect to the Revolving Lenders’ respective
Revolving Commitments and after giving effect to the increase of Revolving
Commitments) of any outstanding Revolving Loans, by making available to the
Administrative Agent for the account of such other Revolving Lenders, in same
day funds, an amount equal to (A) the portion of the outstanding principal
amount of such Revolving Loans to be purchased by such Lender, plus (B) the
aggregate amount of payments previously made by the other Revolving Lenders
under Section 2.3.(j) that have not been repaid, plus (C) interest accrued and
unpaid to and as of such date on such portion of the outstanding principal
amount of such Revolving Loans. The Borrower shall pay to the Revolving Lenders
amounts payable, if any, to such Revolving Lenders under Section 4.4. as a
result of the prepayment of any such Revolving Loans. Effecting any increase of
the Revolving Commitments or the making of Additional Term Loans under this
Section is subject to the following conditions precedent: (x) no Default or
Event of Default shall be in existence on the effective date of such increase of
the Revolving Commitments or the making of such Additional Term Loans, (y) the
Continuing Representations made or deemed made by the Borrower and any other
Loan Party in any Loan Document to which such Loan Party is a party shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on the
effective date of any such increase in the Revolving Commitments or making of
Additional Term Loans except to the extent that such representations and
warranties expressly related solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall have been true
and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances not prohibited hereunder and (z) the
Administrative Agent shall have received each of the following, in form and
substance satisfactory to the Administrative Agent: (i) if not previously
delivered to the Administrative Agent, copies certified by the Secretary or
Assistant Secretary of (A) all corporate, partnership, member or other necessary
action taken by the Borrower to authorize such increase of the Revolving
Commitments or borrowing of such Additional Term Loans and (B) all corporate,
partnership, member or other necessary action taken by each Guarantor
authorizing the guaranty of such increase of the Revolving Commitments or such
Additional Term Loans; (ii) if requested by the Administrative Agent, an opinion
of counsel to the Borrower and the Guarantors, and addressed to the
Administrative Agent, the Issuing Banks and the Lenders covering such matters as
reasonably requested by the Administrative Agent; and (iii) (A) in the case of
an increase in the Revolving Commitments, new Revolving Notes executed by the
Borrower, payable to any new Revolving Lenders providing Revolving Commitments
and replacement Revolving Notes executed by the Borrower, payable to any
existing Revolving Lenders increasing their respective Revolving Commitments, in
each case, in the amount of such Lender’s Revolving Commitment at the time of
the

 

- 58 -



--------------------------------------------------------------------------------

effectiveness of the applicable increase in the aggregate amount of the
Revolving Commitments (and if such Revolving Note is in replacement of an
existing Revolving Note, such Revolving Lender shall promptly return any
existing Revolving Notes held by such Revolving Lender to the Borrower (or, if
lost, destroyed or mutilated, if requested by the Borrower a lost note affidavit
including a customary indemnity)) and (B) in the case of making of Additional
Term Loans, new Term Notes of the applicable Class of Term Loans executed by the
Borrower, payable to any new Term Loan Lenders making such Additional Term Loans
of such Class, and replacement Term Notes (and if any such Term Note is in
replacement of an existing Term Note, such Term Loan Lender shall promptly
return any existing Term Notes held by such Term Loan Lender to the Borrower
(or, if lost, destroyed or mutilated, if requested by the Borrower, a lost note
affidavit including a customary indemnity)) of the applicable Class executed by
the Borrower payable to such existing Term Loan Lenders making such Additional
Term Loans of such Class, in each case, in the aggregate principal amount of
such Lender’s outstanding Term Loan of the applicable Class at the time of the
making of such Additional Term Loans (excluding, in the case of the preceding
clauses (A) and (B), any Lender that has requested that it not receive Notes).
In connection with any increase in the aggregate amount of the Revolving
Commitments or the making of Additional Term Loans pursuant to this
Section 2.17. any Lender becoming a party hereto shall (1) execute such
documents and agreements as the Administrative Agent may reasonably request and
(2) in the case of any Lender that is organized under the laws of a jurisdiction
outside of the United States of America, provide to the Administrative Agent,
its name, address, tax identification number and/or such other information as
shall be necessary for the Administrative Agent to comply with “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the Patriot Act.

(b) This Section 2.17. shall supersede any provisions in Section 3.2. or
Section 12.6. to the contrary.

Section 2.18. Funds Transfer Disbursements.

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

Section 2.19. Reallocations on Effective Date.

Simultaneously with the effectiveness of this Agreement, the Revolving
Commitments of each of the Revolving Lenders as existing immediately prior to
the Effective Date, shall be reallocated among the Revolving Lenders so that the
Revolving Commitments are held by the Revolving Lenders as set forth on
Schedule I attached hereto. To effect such reallocations each Revolving Lender
who either had no Revolving Commitment prior to the effectiveness of this
Agreement or whose Revolving Commitment upon the effectiveness of this Agreement
exceeds its Revolving Commitment immediately prior to the effectiveness of this
Agreement (each an “Assignee Revolving Lender”) shall be deemed to have
purchased all right, title and interest in, and all obligations in respect of,
the Revolving Commitments from the Revolving Lenders whose Revolving Commitments
upon the effectiveness of this Agreement are less than their respective
Revolving Commitment immediately prior to the effectiveness of this Agreement
(each an “Assignor Revolving Lender”), so that the Revolving Commitments of the
Revolving Lenders will be held by the Revolving Lenders as set forth on
Schedule I. Such purchases shall be deemed to have been effected by way of, and
subject to the terms and conditions of, an Assignment and Assumption without the
payment of any related assignment fee, and, except for Notes to be provided to
the Assignor Lenders and Assignee Lenders in the principal amount of their
respective

 

- 59 -



--------------------------------------------------------------------------------

Revolving Commitments, no other documents or instruments shall be, or shall be
required to be, executed in connection with such assignments (all of which are
hereby waived). The Assignor Lenders, the Assignee Lenders and the other Lenders
shall make such cash settlements among themselves, through the Administrative
Agent, as the Administrative Agent may direct (after giving effect to the making
of any Loans to be made on the Effective Date and any netting transactions
effected by the Administrative Agent) with respect to such reallocations and
assignments so that the aggregate outstanding principal amount of Revolving
Loans shall be held by the Revolving Lenders pro rata in accordance with the
amount of the Revolving Commitments set forth on Schedule I.

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

(a) Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to
Section 3.10.), to the Administrative Agent at the Principal Office, not later
than 2:00 p.m. Eastern time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 10.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. Each payment
received by the Administrative Agent for the account of an Issuing Bank under
this Agreement shall be paid to such Issuing Bank by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Issuing Bank to the Administrative Agent from time to time, for the
account of such Issuing Bank. In the event the Administrative Agent fails to pay
such amounts to such Lender or such Issuing Bank, as the case may be, within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.

(b) Presumptions Regarding Payments by Borrower. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or an
Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the Issuing Banks, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or such Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

- 60 -



--------------------------------------------------------------------------------

Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1.(a), 2.3.(e) and 2.4.(e) shall be made from
the Revolving Lenders, each payment of the fees under Section 3.5.(b), the first
sentence of Section 3.5.(c), and Section 3.5.(e) shall be made for the account
of the Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.13. or otherwise pursuant to this
Agreement shall be applied to the respective Revolving Commitments of the
Revolving Lenders, pro rata according to the amounts of their respective
Revolving Commitments; (b) the making of Term Loans under Section 2.9. shall be
made from the applicable Class of Term Loan Lenders, pro rata according to the
amounts of their respective Term Loan Commitments of such Class; (c) each
payment or prepayment of principal of a Class of Loans shall be made for the
account of the Lenders of such Class pro rata in accordance with the respective
unpaid principal amounts of the Loans of such Class held by them, provided that,
subject to Section 3.9., if immediately prior to giving effect to any such
payment in respect of any Revolving Loans the outstanding principal amount of
the Revolving Loans shall not be held by the Revolving Lenders pro rata in
accordance with their respective Revolving Commitments in effect at the time
such Revolving Loans were made, then such payment shall be applied to the
Revolving Loans in such manner as shall result, as nearly as is practicable, in
the outstanding principal amount of the Revolving Loans being held by the
Revolving Lenders pro rata in accordance with such respective Revolving
Commitments; (d) each payment of interest on a Class of Loans shall be made for
the account of the Lenders of such Class pro rata in accordance with the amounts
of interest on such Loans then due and payable to the respective Lenders of such
Class; (e) the Conversion and Continuation of Loans of a particular Class and
Type (other than Conversions provided for by Sections 4.1.(c) and 4.5.) shall be
made pro rata among the Lenders of such Class according to the amounts of their
respective Loans of such Class and the then current Interest Period for each
Lender’s portion of each such Loan of such Type shall be coterminous; (f) each
prepayment of principal of Bid Rate Loans pursuant to Section 2.8.(b)(ii) shall
be made for account of the Lenders then owed Bid Rate Loans pro rata in
accordance with the respective unpaid principal amounts of the Bid Rate Loans
then owing to each such Lender; (g) the Revolving Lenders’ participation in, and
payment obligations in respect of, Swingline Loans under Section 2.4., shall be
in accordance with their respective Commitment Percentages; and (h) the
Revolving Lenders’ participation in, and payment obligations in respect of,
Letters of Credit under Section 2.3., shall be in accordance with their
respective Commitment Percentages. All payments of principal, interest, fees and
other amounts in respect of the Swingline Loans shall be for the account of the
applicable Swingline Lender only (except to the extent any Revolving Lender
shall have acquired a participating interest in any such Swingline Loan pursuant
to Section 2.4.(e), in which case such payments shall be pro rata in accordance
with such participating interests).

Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
of a Class made by it to the Borrower under this Agreement or shall obtain
payment on any other Obligation owing by the Borrower or any other Loan Party
through the exercise of any right of set-off, banker’s lien, counterclaim or
similar right or otherwise or through voluntary prepayments directly to a Lender
or other payments made by or on behalf of the Borrower or any other Loan Party
to a Lender not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders of the same Class as such Lender in
accordance with Section 3.2. or Section 10.5., as applicable, such Lender shall
promptly purchase from the other Lenders of such Class participations in (or, if
and to the extent specified by such Lender, direct interests in) the Loans of
such Class made by the other Lenders of such Class or other

 

- 61 -



--------------------------------------------------------------------------------

Obligations owed to such other Lenders in such amounts, and make such other
adjustments from time to time as shall be equitable, to the end that all the
Lenders of such Class shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance with the requirements of Section 3.2.
or Section 10.5., as applicable. To such end, all the Lenders of such
Class shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored. The Borrower agrees that any Lender of a Class so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to the
other Lenders of such Class may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans of such Class in the amount of such
participation so long as such Participant has agreed to be subject to this
Section. Nothing contained herein shall require any Lender to exercise any such
right or shall affect the right of any Lender to exercise and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower.

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5. Fees.

(a) Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees then due as have been agreed
to herein or in the Fee Letter in writing by the Borrower and the Administrative
Agent or each Lender, as applicable.

(b) Revolving Facility Fees. During the period from the Effective Date to but
excluding the Revolving Termination Date, the Borrower agrees to pay to the
Administrative Agent for the account of the Revolving Lenders a facility fee
equal to the daily aggregate amount of the Revolving Commitments (whether or not
utilized) times a rate per annum equal to the Applicable Facility Fee. Such fee
shall be payable quarterly in arrears on the first day of each January, April,
July and October during the term of this Agreement and on the Revolving
Termination Date or any earlier date of termination of the Revolving Commitments
or reduction of the Revolving Commitments to zero. The Borrower acknowledges
that the fee payable hereunder is a bona fide commitment fee and is intended as
reasonable compensation to the Revolving Lenders for committing to make funds
available to the Borrower as described herein and for no other purposes.

(c) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a letter of credit fee at a rate
per annum equal to the Applicable Margin for Revolving Loans that are LIBOR
Loans times the daily average Stated Amount of each Letter of Credit for the
period from and including the date of issuance of such Letter of Credit (x) to
and including the date such Letter of Credit expires or is cancelled or
terminated or (y) to but excluding the date such Letter of Credit is drawn in
full; provided, however, notwithstanding anything to the contrary contained
herein, during any period that interest is payable at the Post-Default Rate
pursuant to Section 2.5.(a), such letter of credit fees shall accrue at the
Post-Default Rate. In addition to such fees, the Borrower shall pay to each
Issuing Bank solely for its own account, a one-time fronting fee in respect of
each Letter of Credit issued by such Issuing Bank equal to one-eighth of one
percent (0.125%) of the

 

- 62 -



--------------------------------------------------------------------------------

initial Stated Amount of such Letter of Credit; provided, however, in no event
shall the aggregate amount of such fee in respect of any Letter of Credit be
less than $500. The fees provided for in the immediately preceding two sentences
shall be nonrefundable and payable, (A) in the case of the fee provided for in
the first sentence, in arrears (i) quarterly on the first day of January, April,
July and October, (ii) on the Revolving Termination Date, (iii) on the date the
Revolving Commitments are terminated or reduced to zero and (iv) thereafter from
time to time on demand of the Administrative Agent, and (B) in the case of the
fee provided for in the second sentence, at the time of issuance of such Letter
of Credit. The Borrower shall pay directly to each Issuing Bank from time to
time on demand all commissions, charges, costs and expenses in the amounts
customarily charged or incurred by such Issuing Bank from time to time in like
circumstances with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or any other transaction relating thereto.

(d) Bid Rate Loan Fees. The Borrower agrees to pay to the Administrative Agent
such fees payable in connection with the Bid Rate Loans as set forth in the Fee
Letter from Wells Fargo.

(e) Revolving Credit Extension Fee. If the Borrower exercises its right to
extend the Revolving Termination Date in accordance with Section 2.14., the
Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Lender (x) in connection with the first request to extend the
Revolving Termination Date by six months, a fee equal to 0.0625% of the amount
of such Lender’s Revolving Commitment (whether or not utilized) at the time of
the payment of such fee, and (y) in connection with the second request to extend
the Revolving Termination Date for an additional six months, a fee equal to
0.075% of the amount of such Lender’s Commitment (whether or not utilized) at
the time of the payment of such fee.

(f) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Administrative Agent as set forth in the Fee Letter from
Wells Fargo and as may be otherwise agreed to in writing from time to time by
the Borrower and the Administrative Agent.

Section 3.6. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed, except that
interest on Base Rate Loans shall be computed on the basis of a year of 365 or
366 days, as applicable, and the actual number of days elapsed.

Section 3.7. Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5.(a)(i) through (iv) and,
with respect to Swingline Loans, in Section 2.4.(c). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,

 

- 63 -



--------------------------------------------------------------------------------

increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned when due and nonrefundable when paid.

Section 3.8. Statements of Account.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

Section 3.9. Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Requisite Lenders and Requisite
Class Lenders and in Section 12.6.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Defaulting Lender that is a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or any Swingline Lender hereunder; third,
in the case of a Defaulting Lender that is a Revolving Lender, to Cash
Collateralize the Issuing Banks’ Fronting Exposures with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, in the case of a Defaulting Lender that is a
Revolving Lender, if so determined by the Administrative Agent and the Borrower,
to be held in a deposit account and released pro rata in order to (x) satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement and (y) Cash Collateralize the Issuing Banks’ future
Fronting Exposures with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with subsection (e)
below; sixth, to the payment of any amounts owing to the Lenders, the Issuing
Banks or the Swingline Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Bank or any Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as

 

- 64 -



--------------------------------------------------------------------------------

a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans of a
Class (other than Bid Rate Loans) or amounts owing by such Defaulting Lender
under Section 2.3.(j) in respect of Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans (other than Bid Rate Loans)
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Article V. were satisfied or waived, such payment shall
be applied solely to pay the Loans of such Class (other than Bid Rate Loans) of,
and L/C Disbursements owed to, all Non-Defaulting Lenders of the applicable
Class on a pro rata basis prior to being applied to the payment of any Loans
(other than Bid Rate Loans) of, or L/C Disbursements owed to, such Defaulting
Lender until such time as all Loans of such Class (other than Bid Rate Loans)
and funded and unfunded participations in Letter of Credit Liabilities and
Swingline Loans are held by the Revolving Lenders pro rata in accordance with
their respective Commitment Percentages (determined without giving effect to
subsection (d) of this Section) and all Term Loans of each Class are held by the
Term Loan Lenders of such Class pro rata as if there had been no Defaulting
Lenders of such Class. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this subsection shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents thereto.

(c) Certain Fees.

(i) No Defaulting Lender that is a Revolving Lender shall be entitled to receive
any Fee payable under Section 3.5.(b) for any period during which that Lender is
a Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(ii) Each Defaulting Lender that is a Revolving Lender shall be entitled to
receive Fees payable under the first sentence of Section 3.5.(c) for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Commitment Percentage of the stated amount of Letters of Credit for which it
has provided Cash Collateral pursuant to the immediately following
subsection (e).

(iii) With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to the immediately preceding clause (ii), the Borrower shall (x) pay to
each Non-Defaulting Lender that is a Revolving Lender that portion of any such
Fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities or Swingline Loans that
has been reallocated to such Non-Defaulting Lender pursuant to the immediately
following subsection (d), (y) pay to the Issuing Banks and the each Swingline
Lender, as applicable, the amount of any such Fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Bank’s or such
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such Fee.

(d) Reallocation of Participations to Reduce Fronting Exposure. In the case of a
Defaulting Lender that is a Revolving Lender, all or any part of such Defaulting
Lender’s participation in Letter of Credit Liabilities and Swingline Loans shall
be reallocated among the Non-Defaulting Lenders that are Revolving Lenders in
accordance with their respective Commitment Percentages (determined without

 

- 65 -



--------------------------------------------------------------------------------

regard to such Defaulting Lender’s Revolving Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any such Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(e) Cash Collateral, Repayment of Swingline Loans.

(i) If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lenders’
Fronting Exposure and (y) second, Cash Collateralize the Issuing Banks’ Fronting
Exposures in accordance with the procedures set forth in this subsection.

(ii) At any time that there shall exist a Defaulting Lender that is a Revolving
Lender, within 2 Business Days following the written request of the
Administrative Agent or the applicable Issuing Bank (with a copy to the
Administrative Agent), the Borrower shall Cash Collateralize such Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to the immediately preceding subsection (d) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
aggregate Fronting Exposure of such Issuing Bank with respect to Letters of
Credit issued and outstanding at such time.

(iii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Banks, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the obligations of Defaulting Lenders
that are Revolving Lenders to fund participations in respect of Letter of Credit
Liabilities, to be applied pursuant to the immediately following clause (iv). If
at any time the Administrative Agent determines that Cash Collateral is subject
to any right or claim of any Person other than the Administrative Agent and the
Issuing Banks as herein provided, or that the total amount of such Cash
Collateral is less than the aggregate Fronting Exposures of the Issuing Banks
with respect to Letters of Credit issued and outstanding at such time, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

(iv) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Letters of Credit shall be
applied to the satisfaction of the obligations of Defaulting Lenders that are
Revolving Lenders to fund participations in respect of Letter of Credit
Liabilities (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(v) Cash Collateral (or the appropriate portion thereof) provided to reduce an
Issuing Bank’s Fronting Exposures shall no longer be required to be held as Cash
Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by

 

- 66 -



--------------------------------------------------------------------------------

the termination of Defaulting Lender status of the applicable Revolving Lender),
or (y) the determination by the Administrative Agent and the applicable Issuing
Bank that there exists excess Cash Collateral; provided that, subject to the
immediately preceding subsection (b), the Person providing Cash Collateral and
the applicable Issuing Bank may (but shall not be obligated to) agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

(f) Defaulting Lender Cure. If the Borrower and the Administrative Agent (and
solely in the case of a Defaulting Lender that is a Revolving Lender, the
Swingline Lenders and the Issuing Banks) agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which, in the case of a Defaulting Lender
that is a Revolving Lender, may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause, as applicable,
(i) the Revolving Loans and funded and unfunded participations in Letters of
Credit and Swingline Loans to be held pro rata by the Revolving Lenders in
accordance with their respective Commitment Percentages (determined without
giving effect to the immediately preceding subsection (d)), and (ii) the Term
Loans of each Class to be held by the Term Loan Lenders of such Class pro rata
as if there had been no Defaulting Lenders of such Class, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to Fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(g) New Swingline Loans/Letters of Credit. So long as any Revolving Lender is a
Defaulting Lender, (i) each Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) each Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless they
are satisfied that they will have no Fronting Exposure after giving effect
thereto.

(h) Purchase of Defaulting Lender’s Commitment/Loans. During any period that a
Lender is a Defaulting Lender, the Borrower may, by the Borrower giving written
notice thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Revolving Commitment, if
any, and Loans to an Eligible Assignee subject to and in accordance with the
provisions of Section 12.5.(b). No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. In addition, any Lender who is not a Defaulting Lender may, but shall
not be obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Revolving Commitment and Loans via an
assignment subject to and in accordance with the provisions of Section 12.5.(b).
In connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption and shall pay to the Administrative
Agent the assignment fee payable under Section 12.5.(b). The exercise by the
Borrower of its rights under this Section shall be at the Borrower’s sole cost
and expense and at no cost or expense to the Administrative Agent or any of the
Lenders. In the event that a Defaulting Lender does not execute an Assignment
and Assumption pursuant to Section 12.5.(b) within 5 Business Days after receipt

 

- 67 -



--------------------------------------------------------------------------------

by such Defaulting Lender of notice under this Section 3.9.(h) and presentation
to such Defaulting Lender of an Assignment and Assumption evidencing an
assignment pursuant to Section 12.5.(b), the Administrative Agent may elect, in
its sole and absolute discretion, to execute such an Assignment and Assumption
on behalf of such Defaulting Lender, and any such Assignment and Assumption so
executed by the Administrative Agent, the Eligible Assignee and the Borrower,
shall be effective for purposes of Section 12.5.(b). Each Defaulting Lender
hereby grants to the Administrative Agent a limited power of attorney to execute
any such Assignment and Assumption on behalf of such Defaulting Lender shall it
fail to do so as required by this subsection. The Borrower confirms that is
obligations under Section 12.9. apply to any and all actions taken or not taken
by the Administrative Agent under this subsection.

Section 3.10. Taxes.

(a) Issuing Bank. For purposes of this Section, the term “Lender” includes the
Issuing Banks and the term “Applicable Law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

(d) Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error; provided that the determinations in such
statement are made on a reasonable basis and in good faith.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 12.5. relating to
the maintenance of a Participant Register and (iii) any

 

- 68 -



--------------------------------------------------------------------------------

Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection. The provisions of this
subsection shall continue to inure to the benefit of an Administrative Agent
following its resignation or removal as Administrative Agent.

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

 

- 69 -



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN, or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(II) an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit O-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) an electronic copy (or an
original if requested by the Borrower or the Administrative Agent) of IRS Form
W-8BEN or W-8BEN-E, as applicable,; or

(IV) to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit O-2 or Exhibit O-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit O-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form

 

- 70 -



--------------------------------------------------------------------------------

prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

- 71 -



--------------------------------------------------------------------------------

(j) FATCA Determination. For purposes of determining withholding Taxes imposed
under FATCA, from and after June 23, 2015, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

ARTICLE IV. YIELD PROTECTION, ETC.

Section 4.1. Additional Costs; Capital Adequacy.

(a) Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, to
a level below that which such Lender or such Lender’s holding company could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as shall compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(b) Additional Costs. In addition to, and not in limitation of the immediately
preceding subsection (a), the Borrower shall promptly pay to the Administrative
Agent for the account of a Lender from time to time such amounts as such Lender
may determine to be necessary to compensate such Lender for any costs incurred
by such Lender that it reasonably determines are attributable to its making or
maintaining of any LIBOR Loans or LIBOR Margin Loans or its obligation to make
any LIBOR Loans hereunder, any reduction in any amount receivable by such Lender
under this Agreement or any of the other Loan Documents in respect of any of
such LIBOR Loans or LIBOR Margin Loans or such obligation or the maintenance by
such Lender of capital in respect of its LIBOR Loans or LIBOR Margin Loans or
its Commitments (such increases in costs and reductions in amounts receivable
being herein called “Additional Costs”), resulting from any Regulatory Change
that:

(i) changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or LIBOR Margin Loans or its Commitments (other than Indemnified
Taxes, Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and Connection Income Taxes);

(ii) imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans or
LIBOR Margin Loans is determined to the extent utilized when determining LIBOR
for such Loans) relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, or other credit extended by, or any other
acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender (including, without limitation, the Commitments of
such Lender hereunder); or

(iii) imposes on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or the Loans made by
such Lender.

 

- 72 -



--------------------------------------------------------------------------------

(c) Lender’s Suspension of LIBOR Loans and LIBOR Margin Loans. Without limiting
the effect of the provisions of the immediately preceding subsections (a) and
(b), if by reason of any Regulatory Change, any Lender either (i) incurs
Additional Costs based on or measured by the excess above a specified level of
the amount of a category of deposits or other liabilities of such Lender that
includes deposits by reference to which the interest rate on LIBOR Loans or
LIBOR Margin Loans is determined as provided in this Agreement or a category of
extensions of credit or other assets of such Lender that includes LIBOR Loans or
LIBOR Margin Loans or (ii) becomes subject to restrictions on the amount of such
a category of liabilities or assets that it may hold, then, if such Lender so
elects by notice to the Borrower (with a copy to the Administrative Agent), the
obligation of such Lender to make or Continue, or to Convert Base Rate Loans
into, LIBOR Loans and/or the obligation of a Lender that has outstanding a Bid
Rate Quote to make LIBOR Margin Loans hereunder shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 4.5. shall apply).

(d) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and Connection Income Taxes), reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit and the result shall be to increase
the cost to an Issuing Bank of issuing (or any Revolving Lender of purchasing
participations in) or maintaining its obligation hereunder to issue (or purchase
participations in) any Letter of Credit or reduce any amount receivable by an
Issuing Bank or any Revolving Lender hereunder in respect of any Letter of
Credit, then, upon demand by such Issuing Bank or such Lender, the Borrower
shall pay to such Issuing Bank or, in the case of such Lender, to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Issuing Bank or such Lender, such additional amounts as shall
be sufficient to compensate such Issuing Bank or such Lender for such increased
costs or reductions in amount.

(e) Notification and Determination of Additional Costs. Each of the
Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to notify the Borrower (and in the case of an Issuing Bank or a Lender,
to notify the Administrative Agent) of any event occurring after the Agreement
Date entitling the Administrative Agent, such Issuing Bank or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
any Issuing Bank or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder; provided, further, that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs incurred or reductions suffered
more than six months prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower of the Regulatory Change giving rise to
such increased costs or reductions, and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor (except that, if the Regulatory Change
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof). The Administrative Agent, each Issuing Bank and
each Lender, as the case may be, agrees to furnish to the Borrower (and in the
case of an Issuing Bank or a Lender to the Administrative Agent as well) a
certificate setting forth in reasonable detail the basis and amount of each
request for compensation under this Section. Determinations by the
Administrative Agent, such Issuing Bank or such Lender, as the case may be, of
the effect of any Regulatory Change shall be conclusive and binding for all
purposes, absent manifest error. The Borrower shall pay the Administrative
Agent, any such Issuing Bank and or any such Lender, as the case may be, the
amount shown as due on any such

 

- 73 -



--------------------------------------------------------------------------------

certificate within 10 days after receipt thereof, provided that such
determinations are made on a reasonable basis and in good faith; provided,
however, that a Lender shall not be entitled to submit a claim for compensation
based upon a Regulatory Change pursuant to any subsection of this Section 4.1.
unless the making of such claim is consistent with such Lender’s general
practices under similar circumstances in respect of similarly situated borrowers
with credit agreements entitling it to make such claims (it being agreed that a
Lender shall not be required to disclose any confidential or proprietary
information in connection with such determination or the making of such claim).

Section 4.2. Suspension of LIBOR Loans and LIBOR Margin Loans.

(a) Anything herein to the contrary notwithstanding and unless and until a
Replacement Rate is implemented in accordance with Section 4.2.(b) below, if, on
or prior to the determination of LIBOR for any Interest Period:

(i) the Administrative Agent shall determine (which determination shall be
conclusive) that reasonable and adequate means do not exist for ascertaining
LIBOR for such Interest Period;

(ii) the Administrative Agent reasonably determines (which determination shall
be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein;

(iii) the Administrative Agent reasonably determines (which determination shall
be conclusive) that the relevant rates of interest referred to in the definition
of LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period; or

(iv) any Revolving Lender that has outstanding a Bid Rate Quote with respect to
a LIBOR Margin Loan reasonably determines (which determination shall be
conclusive) that LIBOR will not adequately and fairly reflect the cost to such
Revolving Lender of making or maintaining such LIBOR Margin Loan;

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, (x) the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan and (y) in
the case of clause (iv) above, no Revolving Lender that has outstanding a Bid
Rate Quote with respect to a LIBOR Margin Loan shall be under any obligation to
make such Loan.

(b) Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 4.2.(a) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 4.2.(a)(i) or (a)(ii) have arisen and that
such circumstances are unlikely to be temporary, (ii) any applicable interest
rate specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency
or (iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have,

 

- 74 -



--------------------------------------------------------------------------------

jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which any applicable interest rate specified
herein shall no longer be used for determining interest rates for loans in the
U.S. syndicated loan market in the applicable currency, then the Administrative
Agent may, to the extent practicable (in consultation with and with the consent
of the Borrower and as determined by the Administrative Agent to be generally in
accordance with similar situations in other transactions in which it is serving
as administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 4.2.(a)(i), (a)(ii), (b)(i), (b)(ii) or
(b)(iii) occurs with respect to the Replacement Rate or (B) the Administrative
Agent (or the Requisite Lenders through the Administrative Agent) notifies the
Borrower that the Replacement Rate does not adequately and fairly reflect the
cost to the Lenders of funding the Loans bearing interest at the Replacement
Rate, and in which case, the provisions of the last paragraph of Section 4.2(a)
shall apply to any Loans accruing interest at the Replacement Rate in the same
manner as would apply to LIBOR Loans affected by the same circumstances. In
connection with the establishment and application of the Replacement Rate, this
Agreement and the other Loan Documents shall be amended solely with the consent
of the Administrative Agent and the Borrower, as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 4.2.(b). Notwithstanding anything to the contrary in
this Agreement or the other Loan Documents (including, without limitation,
Section 12.6.), such amendment shall become effective without any further action
or consent of any party other than the Administrative Agent and the Borrower so
long as the Administrative Agent shall not have received, within five
(5) Business Days of the delivery of such amendment to the Lenders, written
notices from such Lenders that in the aggregate constitute Requisite Lenders,
with each such notice stating that such Lender objects to such amendment (which
such notice shall note with specificity the particular provisions of the
amendment to which such Lender objects). To the extent the Replacement Rate is
approved by the Administrative Agent in connection with this clause (b), the
Replacement Rate shall be applied in a manner consistent with market practice;
provided that, in each case, to the extent such market practice is not
administratively feasible for the Administrative Agent, such Replacement Rate
shall be applied as otherwise reasonably determined by the Administrative Agent
(it being understood that any such modification by the Administrative Agent
shall not require the consent of, or consultation with, any of the Lenders).

Section 4.3. Illegality.

Notwithstanding any other provision of this Agreement, (a) if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder and/or (b) if any Lender that has an outstanding Bid Rate Quote shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR
Margin Loans hereunder, then such Lender shall promptly notify the Borrower
thereof (with a copy of such notice to the Administrative Agent) and such
Lender’s obligation to make or Continue, or to Convert Loans of any other Type
into, LIBOR Loans shall be suspended and/or such Lender’s obligation to make
LIBOR Margin Loans shall be suspended, in each case, until such time as such
Lender may again make and maintain LIBOR Loans or LIBOR Margin Loans (in which
case the provisions of Section 4.5. shall be applicable).

 

- 75 -



--------------------------------------------------------------------------------

Section 4.4. Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan or
a Bid Rate Loan, or Conversion of a LIBOR Loan, made by such Lender for any
reason (including, without limitation, acceleration) on a date other than the
last day of the Interest Period for such Loan; or

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in
Section 5.2. to be satisfied) to borrow a LIBOR Loan or a Bid Rate Loan from
such Lender on the date for such borrowing, or to Convert a Base Rate Loan into
a LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion
or Continuation.

Not in limitation of the foregoing, such compensation shall include, without
limitation, (i) in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date and (ii) in the case of a Bid
Rate Loan, the sum of such losses and expenses as the Lender or Designated
Lender who made such Bid Rate Loan may reasonably incur by reason of such
prepayment, including without limitation any losses or expenses incurred in
obtaining, liquidating or employing deposits from third parties; provided that
in no event shall such compensation include any loss of anticipated profits.
Upon the Borrower’s request, the Administrative Agent shall provide the Borrower
with a statement setting forth the basis for requesting compensation under this
Section and the method for determining the amount thereof. Any such statement
shall be conclusive absent manifest error.

Section 4.5. Treatment of Affected Loans.

(a) If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 4.1., Section 4.2.
or Section 4.3. that gave rise to such Conversion no longer exist:

(i) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.

 

- 76 -



--------------------------------------------------------------------------------

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 4.1.(c), 4.2. or 4.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans of the applicable Class held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

(b) If the obligation of a Revolving Lender to make LIBOR Margin Loans shall be
suspended pursuant to Section 4.1.(c) or 4.2., then the LIBOR Margin Loans of
such Lender shall be automatically due and payable on such date as such Lender
may specify to the Borrower by written notice with a copy to the Administrative
Agent; provided that if such notice is delivered after 10:00 a.m. Eastern time,
then such LIBOR Margin Loan shall be due and payable no earlier than the first
Business Day following the date such notice is delivered.

Section 4.6. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(c) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of
Section 12.5.(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) the aggregate
amount of payments previously made by the Affected Lender under Section 2.3.(j)
that have not been repaid, plus (z) any accrued but unpaid interest thereon and
accrued but unpaid fees owing to the Affected Lender, or any other amount as may
be mutually agreed upon by such Affected Lender and Eligible Assignee. Each of
the Administrative Agent and the Affected Lender shall reasonably cooperate in
effectuating the replacement of such Affected Lender under this Section and the
Affected Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Assumption, but at no time shall the
Administrative Agent, such Affected Lender, any other Lender or any Titled Agent
be obligated in any way whatsoever to initiate any such replacement or to assist
in finding an Eligible Assignee. The exercise by the Borrower of its rights
under this Section shall be at the Borrower’s sole cost and expense and at no
cost or expense to the Administrative Agent, the Affected Lender or any of the
other Lenders. The terms of this Section shall not in any way limit the
Borrower’s obligation to pay to any Affected Lender compensation owing to such
Affected Lender pursuant to this Agreement (including, without limitation,
pursuant to Sections 3.10., 4.1. or 4.4.) with respect to any period up to the
date of replacement.

Section 4.7. Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to eliminate or reduce
the liability of the Borrower or avoid the results provided thereunder, so long
as such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.

 

- 77 -



--------------------------------------------------------------------------------

Section 4.8. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

ARTICLE V. CONDITIONS PRECEDENT

Section 5.1. Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

(a) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:

(i) counterparts of this Agreement executed by each of the parties hereto;

(ii) Revolving Notes, Term Notes and Bid Rate Notes executed by the Borrower,
payable to each applicable Lender (including any Designated Lender, if
applicable but excluding any Lender that has requested that it not receive
Notes) and complying with the terms of Section 2.12.(a) and the Swingline Notes
executed by the Borrower;

(iii) [reserved];

(iv) an opinion of counsel to the Borrower and the other Loan Parties, addressed
to the Administrative Agent and the Lenders and covering such matters as the
Administrative Agent may reasonably request;

(v) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;

(vi) a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

 

- 78 -



--------------------------------------------------------------------------------

(vii) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver the Loan Documents to which such Loan Party is a party, and in the case
of the Borrower, authorized to execute and deliver on behalf of the Borrower
Notices of Borrowing, Notices of Swingline Borrowing, requests for Letters of
Credit, Notices of Conversion, Notices of Continuation and Bid Rate Quote
Requests;

(viii) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

(ix) a Compliance Certificate calculated on a pro forma basis for the Borrower’s
fiscal year ending December 31, 2017;

(x) a Disbursement Instruction Agreement effective as of the Agreement Date;

(xi) evidence that all indebtedness, liabilities or obligations owing by the
Loan Parties under the 2016 Term Loan Agreement shall have been refinanced (or,
in the case of interest and fees accrued thereunder, paid in full) pursuant to
this Agreement and the 2016 Term Loan Agreement shall have been terminated;

(xii) evidence that the Fees, if any, then due and payable under Section 3.5.,
together with, to the extent a reasonably detailed invoice has been delivered to
the Borrower prior to the date hereof, all other fees, expenses and
reimbursement amounts due and payable to the Administrative Agent and any of the
Lenders, including without limitation, the reasonable and documented
out-of-pocket fees and expenses of counsel to the Administrative Agent, have
been paid; and

(xiii) such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;

(b) there shall not have occurred or become known to the Administrative Agent or
any of the Lenders any event, condition, situation or status since the date of
the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower and its Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;

(c) no litigation, action, suit, investigation or other arbitral, administrative
or judicial proceeding shall be pending or threatened in writing which could
reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

(d) the Borrower, the other Loan Parties and the other Subsidiaries shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (A) any Applicable Law or (B) any agreement,
document or

 

- 79 -



--------------------------------------------------------------------------------

instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which, or the failure to
make, give or receive which, would not reasonably be likely to (A) have a
Material Adverse Effect, or (B) restrain or enjoin or impose materially
burdensome conditions on, or otherwise materially and adversely affect the
ability of the Borrower or any other Loan Party to fulfill its obligations under
the Loan Documents to which it is a party; and

(e) the Borrower and each other Loan Party shall have provided all information
requested by the Administrative Agent and each Lender in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act.

Section 5.2. Conditions Precedent to All Loans and Letters of Credit.

In addition to satisfaction or waiver of the conditions precedent to the first
Credit Event contained in Section 5.1., the obligations of (i) Lenders to make
any Loans and (ii) the Issuing Banks to issue Letters of Credit are each subject
to the further conditions precedent that: (a) no Default or Event of Default
shall exist as of the date of the making of such Loan or date of issuance of
such Letter of Credit or would exist immediately after giving effect thereto,
and no violation of the limits described in Section 2.16. would occur after
giving effect thereto; (b) the Continuing Representations shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of the date of the making
of such Loan or date of issuance of such Letter of Credit with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall
have been true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances not prohibited hereunder and (c) in
the case of the borrowing of Loans (other than Swingline Loans), the
Administrative Agent shall have received a timely Notice of Borrowing, in the
case of a Swingline Loan, the Administrative Agent and the applicable Swingline
Lender shall have received a timely Notice of Swingline Borrowing, and in the
case of the issuance of a Letter of Credit the applicable Issuing Bank and the
Administrative Agent shall have received a timely request for the issuance of
such Letter of Credit. Each Credit Event shall constitute a certification by the
Borrower to the effect set forth in the preceding sentence (both as of the date
of the giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Administrative Agent prior to the date of such Credit
Event, as of the date of the occurrence of such Credit Event). In addition, the
Borrower shall be deemed to have represented to the Administrative Agent and the
Lenders at the time any Loan is made or any Letter of Credit is issued that all
conditions to the making of such Loan or issuing of such Letter of Credit
contained in this Article V. have been satisfied. Unless set forth in writing to
the contrary, the making of its initial Loan by a Lender shall constitute a
certification by such Lender to the Administrative Agent for the benefit of the
Administrative Agent and the Lenders that the conditions precedent for initial
Loans set forth in Sections 5.1. and 5.2. that have not previously been waived
by the Lenders in accordance with the terms of this Agreement have been
satisfied.

 

- 80 -



--------------------------------------------------------------------------------

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1. Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Banks, to issue
Letters of Credit, and, in the case of the Lenders, to acquire participations in
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, each Issuing Bank and each Lender as follows:

(a) Organization; Power; Qualification. Each of the Borrower, the other Loan
Parties and the other Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

(b) Ownership Structure. Part I of Schedule 6.1.(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries setting forth for each
such Subsidiary, whether or not such Subsidiary is a Wholly Owned Subsidiary.
Except as disclosed in such Schedule, as of the Agreement Date (A) each of the
Borrower and its Subsidiaries owns, free and clear of all Liens (other than
Permitted Liens), and has the unencumbered right to vote, all outstanding Equity
Interests in each Person held by it, (B) all of the issued and outstanding
capital stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable and (C) there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including, without limitation, any stockholders’ or voting trust agreements)
for the issuance, sale, registration or voting of, or outstanding securities
convertible into, any additional shares of capital stock of any class, or
partnership or other ownership interests of any type in, any such Person. As of
the Agreement Date, Part II of Schedule 6.1.(b) correctly sets forth all
Unconsolidated Affiliates of the Borrower, including the correct legal name of
such Person, the type of legal entity which each such Person is, and all Equity
Interests in such Person held directly or indirectly by the Borrower.

(c) Authorization of Loan Documents and Borrowings. The Borrower has the right
and power, and has taken all necessary action to authorize it, to borrow and
obtain other extensions of credit hereunder. Each of the Borrower and the other
Loan Parties has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby and thereby. The Loan Documents to which
the Borrower or any other Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein and as may be limited by equitable principles generally.

(d) Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Loan Party to obtain a
Governmental Approval (other than any required filing with the SEC) or violate
any Applicable Law (including all Environmental Laws) relating to or any Loan
Party; (ii) conflict with, result in a breach of or constitute a default under
the organizational documents of the Borrower or any other Loan Party, or any
indenture, agreement or other instrument to which the Borrower or any other Loan
Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by any Loan
Party.

 

- 81 -



--------------------------------------------------------------------------------

(e) Compliance with Law; Governmental Approvals. Each of the Borrower, the other
Loan Parties and the other Subsidiaries is in compliance with each Governmental
Approval and all other Applicable Laws relating to it except for noncompliances
which, and Governmental Approvals the failure to possess which, could not,
individually or in the aggregate, reasonably be expected to cause a Default or
Event of Default or have a Material Adverse Effect.

(f) Title to Properties; Liens. Schedule 6.1.(f) is, as of the Agreement Date, a
complete and correct listing of all real estate assets of the Borrower, each
other Loan Party and each other Subsidiary, setting forth, for each such
Property, whether such Property is a Development Property or Major Redevelopment
Property. Each of the Borrower, each other Loan Party and each other Subsidiary
owns, or has a valid leasehold interest in, its respective Properties. As of the
Agreement Date, there are no Liens against any Eligible Properties included in
the calculation of Unencumbered Pool Value or the income of which is included in
the calculation of Unencumbered NOI other than Permitted Liens.

(g) Existing Indebtedness; Liens. Schedule 6.1.(g) is, as of the Agreement Date,
a complete and correct listing of all Indebtedness (including all Guarantees) in
respect of borrowed money of each of the Borrower, the other Loan Parties and
the other Subsidiaries. As of the Agreement Date, no event of default, (after
giving effect to notice, grace and cure periods) exists with respect to any such
Indebtedness.

(h) Litigation. Except as set forth on Schedule 6.1.(h), there are no actions,
suits or proceedings pending (or, to the knowledge of any Loan Party, are there
any actions, suits or proceedings threatened, nor is there any basis therefor)
against or in any other way relating adversely to or affecting the Borrower, any
other Loan Party, any other Subsidiary or any of their respective property in
any court or before any arbitrator of any kind or before or by any other
Governmental Authority which, (i) could reasonably be expected to have a
Material Adverse Effect or (ii) in any manner draws into question the validity
or enforceability of any Loan Document.

(i) Taxes. All federal and state income and other material tax returns of the
Borrower, each other Loan Party and each other Subsidiary required by Applicable
Law to be filed have been duly filed, and all federal and state income and other
material taxes, assessments and other governmental charges or levies upon, each
Loan Party, each other Subsidiary and their respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment or non-filing which is at the time permitted under Section 7.6. As of
the Agreement Date, none of the United States income tax returns of the
Borrower, any other Loan Party or any other Subsidiary is under audit.

(j) Financial Statements. The Borrower has furnished to each Lender copies of
the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal years ended December 31, 2016 and December 31, 2017,
and the related audited consolidated statements of income, shareholders’ equity
and cash flows for the fiscal years ended on such dates, with the opinion
thereon of Ernst & Young LLP. Such financial statements (including in each case
related schedules and notes) are complete and correct in all material respects
and present fairly, in accordance with GAAP consistently applied throughout the
periods involved and in all material respects, the consolidated financial
position of the Borrower and its consolidated Subsidiaries as at their
respective dates and the results of operations and the cash flow for such
periods. Neither the Borrower nor any of its Subsidiaries has on the Agreement
Date any material contingent liabilities, material liabilities, material
liabilities for taxes,

 

- 82 -



--------------------------------------------------------------------------------

material unusual or long-term commitments or material unrealized or forward
anticipated losses from any unfavorable commitments, in each case, that would be
required to be set forth in its financial statements or notes thereto, except as
referred to or reflected or provided for in said financial statements.

(k) No Material Adverse Change. Since December 31, 2017, there have been no
changes, events, acts, conditions or occurrences of any nature, singly or in the
aggregate, that have had or could reasonably be expected to have a Material
Adverse Effect. The Borrower, the other Loan Parties and the other Subsidiaries,
taken as a whole, are Solvent.

(l) ERISA.

(i) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Benefit Arrangement is in
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other Applicable Laws. Except with respect to Multiemployer Plans, each
Qualified Plan (A) has received a favorable determination from the Internal
Revenue Service applicable to such Qualified Plan’s current remedial amendment
cycle (as defined in Revenue Procedure 2007-44 or “2007-44” for short), (B) has
timely filed for a favorable determination letter from the Internal Revenue
Service during its staggered remedial amendment cycle (as defined in 2007-44)
and such application is currently being processed by the Internal Revenue
Service, (C) had filed for a determination letter prior to its “GUST remedial
amendment period” (as defined in 2007-44) and received such determination letter
and the staggered remedial amendment cycle first following the GUST remedial
amendment period for such Qualified Plan has not yet expired, or (D) is
maintained under a prototype plan and may rely upon a favorable opinion letter
issued by the Internal Revenue Service with respect to such prototype plan. To
the best knowledge of the Borrower, nothing has occurred which would cause the
loss of its reliance on each Qualified Plan’s favorable determination letter or
opinion letter.

(ii) With respect to any Benefit Arrangement that is a retiree welfare benefit
arrangement, all amounts have been accrued on the applicable ERISA Group’s
financial statements in accordance with FASB ASC 715.

(iii) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the knowledge of a
Responsible Officer of the Borrower, threatened, claims, actions or lawsuits or
other action by any Governmental Authority, plan participant or beneficiary with
respect to a Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

(m) Absence of Defaults. None of the Loan Parties or any of the other
Subsidiaries is in material default under its certificate or articles of
incorporation or formation, bylaws, partnership agreement or other similar
organizational documents.

 

- 83 -



--------------------------------------------------------------------------------

(n) Environmental Laws. Each of the Borrower, each other Loan Party and each
other Subsidiary: (i) is in compliance with all Environmental Laws applicable to
its business, operations and the Properties, (ii) has obtained all Governmental
Approvals which are required under Environmental Laws, and each such
Governmental Approval is in full force and effect, and (iii) is in compliance
with all terms and conditions of such Governmental Approvals, where with respect
to each of the immediately preceding clauses (i) through (iii) the failure to
obtain or to comply with could reasonably be expected to have a Material Adverse
Effect. Except for any of the matters set forth on Schedule 6.1.(n) or that
could not reasonably be expected to have a Material Adverse Effect, no Loan
Party has any knowledge of, nor has it received notice of, any past, present, or
pending releases, events, conditions, circumstances, activities, practices,
incidents, facts, occurrences, actions, or plans that, with respect to any Loan
Party or any other Subsidiary, could reasonably be expected to interfere with or
prevent compliance or continued compliance with Environmental Laws, or could
reasonably be expected to give rise to any other potential common-law or legal
claim or other liability, based on or related to the on-site or off-site
manufacture, generation, processing, distribution, use, treatment, storage,
disposal, transport, removal, clean up or handling, or the emission, discharge,
release or threatened release of any Hazardous Material, or any other
requirement under Environmental Law. There is no civil, criminal, or
administrative action, suit, demand, claim, hearing, notice, or demand letter,
mandate, order, lien, request, investigation, or proceeding pending or, to the
Borrower’s knowledge after due inquiry, threatened, against the Borrower, any
other Loan Party or any other Subsidiary relating in any way to Environmental
Laws which, could reasonably be expected to have a Material Adverse Effect. None
of the Properties is listed on or proposed for listing on the National Priority
List promulgated pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 and its implementing regulations, or any
state or local priority list promulgated pursuant to any analogous state or
local law. To the Borrower’s knowledge, no Hazardous Materials generated at or
transported from the Properties are or have been transported to, or disposed of
at, any location that is listed or proposed for listing on the National Priority
List or any analogous state or local priority list, or any other location that
is or has been the subject of a clean-up, removal or remedial action pursuant to
any Environmental Law, except to the extent that such transportation or disposal
could not reasonably be expected to result in a Material Adverse Effect.

(o) Investment Company. None of the Borrower, any other Loan Party or any other
Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.

(p) Margin Stock. None of the Borrower, any other Loan Party or any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.

(q) Affiliate Transactions. Except as set forth on Schedule 6.1.(q), and except
as permitted by Section 9.8., none of the Borrower, any other Loan Party or any
other Subsidiary is a party to or bound by any agreement or arrangement (whether
oral or written) with any Affiliate.

(r) Business. As of the Agreement Date, the Borrower, the other Loan Parties and
the other Subsidiaries are engaged in the business of acquiring, developing,
owning and operating income-producing properties and such business activities
and investments incidental or reasonably related thereto.

 

- 84 -



--------------------------------------------------------------------------------

(s) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower, any other Loan Party or any
other Subsidiary ancillary to the transactions contemplated hereby.

(t) Accuracy and Completeness of Information. All written information, reports
and other papers and data (other than financial projections and other forward
looking statements and information of a general economic or general industry
nature, including, without limitation, any projections furnished pursuant to
Section 8.4.(n) and Section 8.4.(o)) furnished to the Administrative Agent or
any Lender by, on behalf of, or at the direction of, the Borrower, any other
Loan Party or any other Subsidiary were, at the time the same were so furnished,
when taken as a whole, complete and correct in all material respects, and did
not contain any untrue statement of a material fact, or omit to state a material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they were made, not materially misleading. All
financial projections and other forward looking statements prepared by or on
behalf of the Borrower, any other Loan Party or any other Subsidiary that have
been or may hereafter be made available to the Administrative Agent or any
Lender were or will be prepared in good faith based on assumptions believed to
be reasonable at the time made, it being understood that actual result may vary
materially from such projections and statements.

(u) Not Plan Assets; No Prohibited Transactions. None of the assets of the
Borrower, any other Loan Party or any other Subsidiary constitutes “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder, of any Plan. Assuming that no Lender funds
any amount payable by it hereunder with “plan assets,” as that term is defined
in 29 C.F.R. 2510.3-101, the execution, delivery and performance of this
Agreement and the other Loan Documents, and the extensions of credit and
repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.

(v) Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws. None of the
Borrower, any Subsidiary or, to the knowledge of the Borrower, any of their
respective directors, officers, employees and agents (in their capacities as
such) (i) is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States, 50 U.S.C. App.
§§ 1 et seq., as amended (the “Trading with the Enemy Act”) or (ii) is in
violation of (A) the Trading with the Enemy Act, (B) any of the foreign assets
control regulations of the United States Treasury Department or any enabling
legislation or executive order relating thereto, including without limitation,
Executive Order No. 13224, effective as of September 24, 2001 relating to
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001)) or (C) the Patriot
Act (collectively, the “Anti-Terrorism Laws”). The Borrower has implemented and
maintains in effect policies and procedures reasonably designed to confirm
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents (in their capacities as such) with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions. The
Borrower, its Subsidiaries and, to the knowledge of the Borrower, their
respective directors, officers, employees and agents (in their capacities as
such) are in compliance with Anti-Corruption Laws, Anti-Terrorism Laws and
applicable Sanctions in all material respects. None of the Borrower or any
Subsidiary is, or derives any of its assets or operating income from investments
in or transactions with, a Sanctioned Person and, to the knowledge of the
Borrower, none of the respective directors, officers, employees or agents of the
Borrower or any of its Subsidiaries is a Sanctioned Person.

 

- 85 -



--------------------------------------------------------------------------------

(w) REIT Status. The Borrower qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Borrower to maintain its status as a REIT.

(x) Unencumbered Properties. Each Property included in any calculation of
Unencumbered NOI satisfied, at the time of such calculation, all of the
requirements contained in the definition of “Eligible Property”. Each Property
included in any calculation of Unencumbered Pool Value satisfied, at the time of
such calculation, all of the requirements contained in the definition of
“Eligible Property”.

(y) EEA Financial Institution. None of the Borrower or any other Loan Party is
an EEA Financial Institution.

Section 6.2. Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement. All
such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.

ARTICLE VII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

Section 7.1. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 9.4., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, (i) preserve and
maintain its respective existence in the jurisdiction of its incorporation or
formation, (ii) preserve and maintain its respective rights, franchises,
licenses and privileges in the jurisdiction of its incorporation or formation,
and (iii) qualify and remain qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization, except, in the case of
clauses (i) (solely with respect to Subsidiaries other than Loan Parties), (ii)
and (iii), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

Section 7.2. Compliance with Applicable Law.

The Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, with all Applicable Law, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect. The Borrower will maintain in effect
and enforce policies and procedures reasonably designed to confirm compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents (in their capacities as such) with Anti-Corruption Laws,
Anti-Terrorism Laws and applicable Sanctions.

 

- 86 -



--------------------------------------------------------------------------------

Section 7.3. Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
protect and preserve all of its respective material properties and maintain
(other than Development Properties and Major Redevelopment Properties) in good
repair, working order and condition all tangible properties, ordinary wear and
tear and condemnation and casualty events excepted, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

Section 7.4. Conduct of Business.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in
Section 6.1.(r) and not enter into any line of business not otherwise engaged in
or permitted to be engaged in pursuant to Section 6.1.(r) by such Person as of
the Agreement Date.

Section 7.5. Insurance.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance (on a replacement cost basis) with financially
sound and reputable insurance companies against such risks and in such amounts
as is customarily maintained by Persons engaged in similar businesses and at
similar localities or as may be required by Applicable Law. The Borrower shall
from time to time deliver to the Administrative Agent upon request a detailed
list, together with copies of all policies of the insurance then in effect,
stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby.

Section 7.6. Payment of Taxes and Claims.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge (a) prior to delinquency, all federal and state
income taxes and all other material taxes, assessments and governmental charges
or levies imposed upon it or upon its income or profits or upon any properties
belonging to it, and (b) by not later than 30 days past the due date therefor,
all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, would
without further passage of time become a Lien on any Eligible Property of such
Person that is included in the calculation of Unencumbered Pool Value or the
income of which is included in the calculation of Unencumbered NOI; provided,
however, that this Section shall not require the payment or discharge of any
such tax, assessment, charge, levy or claim which is being contested in good
faith by appropriate proceedings which operate to suspend the collection thereof
and for which adequate reserves have been established on the books of such
Person in accordance with GAAP.

Section 7.7. Books and Records; Inspections.

The Borrower will, and will cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in order to permit the
preparation of financial statements accordance with GAAP. Subject to
limitations, if any, imposed under regulatory or confidentiality requirements
and agreements (other than confidentiality provisions entered into in
contemplation of this Agreement) to which the Borrower or one of its
Subsidiaries is subject or could otherwise reasonably be expected to contravene
attorney-client privilege or constitute attorney work product, the Borrower
will, and will cause each other Loan Party and each other Subsidiary to, permit
representatives of the Administrative

 

- 87 -



--------------------------------------------------------------------------------

Agent or any Lender to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in the presence of an
officer of the Borrower if an Event of Default does not then exist), all at such
reasonable times during business hours and as often as may reasonably be
requested and so long as no Event of Default exists, with reasonable prior
notice. The Borrower shall be obligated to reimburse the Administrative Agent
and the Lenders for their reasonable and documented out-of-pocket costs and
expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of Default exists.
The Borrower hereby authorizes and instructs its accountants to discuss the
financial affairs of the Borrower, any other Loan Party or any other Subsidiary
with the Administrative Agent.

Section 7.8. Use of Proceeds.

The Borrower will use the proceeds of Loans only (a) for the payment of
pre-development, development and redevelopment costs incurred in connection with
Properties owned by the Borrower or any Subsidiary; (b) to finance acquisitions
permitted under this Agreement; (c) to finance capital expenditures and the
repayment of Indebtedness of the Borrower and its Subsidiaries; (d) to finance
Investments in the Indebtedness or Equity Interests of any Person, in each case
as permitted under this Agreement; (e) to provide for the general working
capital needs of the Borrower and its Subsidiaries and for other general
corporate purposes of the Borrower and its Subsidiaries (including dividend
distributions and stock repurchases otherwise permitted under this Agreement);
and (f) to pay fees and expenses incurred in connection with the closing of this
facility. The Borrower shall only use Letters of Credit for the same purposes
for which it may use the proceeds of Loans. The Borrower shall not, and shall
not permit any other Loan Party or any other Subsidiary to, use any part of such
proceeds to purchase or carry, or to reduce or retire or refinance any credit
incurred to purchase or carry, any margin stock (within the meaning of
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any such margin stock. The Borrower shall not, and shall not permit any other
Loan Party or any other Subsidiary to, use the proceeds of any Loan or any
Letter of Credit in any manner which would violate Anti-Corruption Laws,
Anti-Terrorism Laws or applicable Sanctions.

Section 7.9. Environmental Matters.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to and the Borrower shall use, and shall cause each other Loan Party
and each other Subsidiary to use, commercially reasonable efforts to cause all
other Persons occupying, using or present on the Properties, to comply with all
Environmental Laws the failure with which to comply could reasonably be expected
to have a Material Adverse Effect. Except as could not reasonably be expected to
result in a Material Adverse Effect, the Borrower shall, and shall cause each
other Loan Party and each other Subsidiary to, promptly take all actions
necessary to prevent the imposition of any Liens on any of their respective
properties arising out of or related to any Environmental Laws. Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent, any Issuing Bank or any Lender.

Section 7.10. Further Assurances.

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably requested by the Administrative Agent to carry out more effectively
the provisions and purposes of this Agreement and the other Loan Documents.

 

- 88 -



--------------------------------------------------------------------------------

Section 7.11. REIT Status.

Prior to the Reorganization, the Borrower shall maintain its status as, and
election to be treated as, a REIT. On and after the Reorganization, the REIT
Entity shall maintain its status as, and election to be treated as, a REIT.

Section 7.12. Exchange Listing.

Prior to the Reorganization, the Borrower shall maintain at least one class of
common shares of the Borrower having trading privileges on the New York Stock
Exchange or NYSE Amex Equities or which is subject to price quotations on The
NASDAQ Stock Market’s National Market System. On and after the Reorganization,
the REIT Entity shall maintain at least one class of common shares of the REIT
Entity having trading privileges on the New York Stock Exchange or NYSE Amex
Equities or which is subject to price quotations on The NASDAQ Stock Market’s
National Market System.

Section 7.13. Guarantors.

(a) Not later than the applicable Required Joinder Date following the date on
which any of the following conditions first applies to any Subsidiary that is
not a Guarantor, the Borrower shall cause such Subsidiary to execute and deliver
an Accession Agreement (or if at such time a Guaranty is not in effect, a
Guaranty substantially in the form of the Exhibit E) and the items specified in
subsection (b) below:

(i) such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of the Borrower or any other Subsidiary of the Borrower (or,
from and after the Reorganization, the REIT Entity or any Subsidiary of the REIT
Entity) (other than (A) Guarantees of, and other obligations in respect of,
Indebtedness relating to construction loans in an aggregate amount for such
Guarantees and other obligations not in excess of $200,000,000 at any time,
(B) Nonrecourse Indebtedness Guarantees and Guarantees of the type described in
clause (b) of the definition of Excluded Subsidiary, (C) obligations in respect
of Indebtedness of a Subsidiary in respect of which recourse is limited to
pledges of Equity Interests in the Subsidiary that is the primary obligor under
such Indebtedness, (D) any Guaranty of Indebtedness of any Subsidiary acquired
or assumed in connection with an acquisition of such Subsidiary (so long as such
Guaranty was in existence prior to the consummation of such acquisition and not
incurred in contemplation thereof) and (E) intercompany Indebtedness of a
Subsidiary (1) owing to a Loan Party or (2) owing to another Subsidiary so long
as such Indebtedness is subordinated to the Obligations); or

(ii) (A) such Subsidiary owns an Eligible Property or other asset the value of
which is included in the determination of Unencumbered Pool Value and (B) such
Subsidiary, or any other Subsidiary that directly or indirectly owns any Equity
Interests in such Subsidiary, incurs or suffers to exist (whether as a borrower,
co-borrower, guarantor or otherwise) any Recourse Indebtedness (other than
intercompany Indebtedness of a Subsidiary (1) owing to a Loan Party or (2) owing
to another Subsidiary so long as such Indebtedness is subordinated to the
Obligations).

 

- 89 -



--------------------------------------------------------------------------------

(b) On the date that any Accession Agreement or Guaranty is required to be
delivered pursuant to subsection (a) above, the Borrower shall cause each
Subsidiary that is required to become a Guarantor to deliver, in addition to the
Accession Agreement or Guaranty to which it is a party, each of the following in
form and substance reasonably satisfactory to the Administrative Agent:

(i) if requested by the Administrative Agent, an opinion of counsel to such
Subsidiary, addressed to the Administrative Agent and the Lenders;

(ii) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each such Subsidiary certified
as of a recent date by the Secretary of State of the state of formation of such
Subsidiary;

(iii) a certificate of good standing (or certificate of similar meaning) with
respect to each such Subsidiary issued as of a recent date by the Secretary of
State of the state of formation of each such Subsidiary and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which each such Subsidiary is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

(iv) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each such Subsidiary with
respect to each of the officers of such Subsidiary authorized to execute and
deliver the Loan Documents to which such Subsidiary is a party;

(v) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each such Subsidiary of (A) the
by-laws of such Subsidiary, if a corporation, the operating agreement, if a
limited liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Subsidiary to authorize the execution, delivery and performance of
the Loan Documents to which it is a party; and

(vi) such other documents, agreements and instruments as the Administrative
Agent or any Lender through the Administrative Agent, may reasonably request.

Until a Subsidiary that is required to become a Guarantor under clause (ii) of
the immediately preceding subsection (a) becomes a Guarantor, and delivers to
the Administrative Agent the items required to be delivered pursuant to this
subsection (b), (i) no Eligible Property owned or leased by such Subsidiary
shall be included in calculations of Unencumbered Pool Value and (ii) no income
attributable to any Eligible Property owned or leased by such Subsidiary shall
be included in calculations of Unencumbered NOI.

(c) Release of Guarantor. The Borrower may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release on the date requested for such release, a
Guarantor from the Guaranty so long as: (i) such Guarantor is not (or
simultaneously upon its release will not be) otherwise required to be a party to
the Guaranty under the immediately preceding subsection (a), (ii) no Default or
Event of Default shall then be in existence or would occur as a result of such
release and (iii) the Administrative Agent shall have received such written
request at least ten (10) Business Days (or such shorter period as may be
acceptable to the

 

- 90 -



--------------------------------------------------------------------------------

Administrative Agent) prior to the requested date of release. Delivery by the
Borrower to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in clauses (i) and
(ii) of the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such requested release) are
true and correct with respect to such requested release and that the Guarantor
being released from the Guaranty has been (or simultaneously upon its release
will be) released from all obligations in respect of any Indebtedness giving
rise to the requirement that such Guarantor be a party to the Guaranty under
subsection (a) above.

ARTICLE VIII. INFORMATION

For so long as this Agreement is in effect, the Borrower shall furnish
(including by electronic means as provided in Section 8.5.) to the
Administrative Agent for distribution to each of the Lenders:

Section 8.1. Quarterly Financial Statements.

As soon as available and in any event within 10 days after the same is filed
with the SEC for the first, second and third fiscal quarters of the Borrower
(but in no event later than the date 45 days after the end of any such fiscal
quarter, commencing with the fiscal quarter ending March 31, 2018), the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such period and the related unaudited consolidated statements of
income, stockholders’ equity and cash flows of the Borrower and its Subsidiaries
for such period, setting forth in each case in comparative form the figures as
of the end of and for the corresponding periods of the previous fiscal year, all
of which shall be certified by the chief financial officer of the Borrower, in
his or her opinion, to present fairly, in accordance with GAAP and in all
material respects, the consolidated financial position of the Borrower and its
Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year-end audit adjustments).

Section 8.2. Year-End Statements.

As soon as available and in any event within 10 days after the same is filed
with the SEC for each fiscal year of the Borrower (but in no event later than
the date 90 days after the end of any such fiscal year, commencing with the
fiscal year ending December 31, 2018), the audited consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal year and the
related audited consolidated statements of income, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries for such fiscal year, setting forth
in comparative form the figures as at the end of and for the previous fiscal
year, all of which shall be (a) certified by the chief executive officer, the
chief financial officer, or executive vice president of the Borrower, in his or
her opinion, to present fairly, in accordance with GAAP and in all material
respects, the financial position of the Borrower and its Subsidiaries as at the
date thereof and the result of operations for such period and (b) accompanied by
the report thereon of Ernst & Young LLP or any other independent certified
public accountants of recognized national standing reasonably acceptable to the
Administrative Agent, whose report shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit.

Notwithstanding anything to the contrary in this Article VIII, following the
consummation of the Reorganization, the Borrower will be permitted to satisfy
its obligations with respect to financial information relating to the Borrower
described in Section 8.1. and this Section 8.2. above by furnishing financial
information relating to the REIT Entity; provided that the same is accompanied
by consolidating information that explains in reasonable detail the differences
between the information relating to the REIT Entity and its Subsidiaries, on the
one hand, and the information relating to the Borrower and its Subsidiaries on a
standalone basis, on the other hand, with respect to the consolidated balance
sheet and income statement.

 

- 91 -



--------------------------------------------------------------------------------

Section 8.3. Compliance Certificate.

At the time the financial statements are furnished pursuant to the immediately
preceding Sections 8.1. and 8.2., a certificate substantially in the form of
Exhibit P (a “Compliance Certificate”) executed on behalf of the Borrower by the
chief financial officer or the chief accounting officer of the Borrower
(a) setting forth in reasonable detail as of the end of such quarterly
accounting period or fiscal year, as the case may be, the calculations required
to establish whether the Borrower was in compliance with the covenants contained
in Section 9.1.; and (b) stating that to his or her knowledge, no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred and the steps being taken by
the Borrower with respect to such event, condition or failure. Each Compliance
Certificate shall include (i) a reasonably detailed list of all Properties which
the Borrower has elected to include in calculations of Unencumbered NOI and
Unencumbered Pool Value for the fiscal period covered by such Compliance
Certificate (it being understood that so long as no Default or Event of Default
exists or would occur as a result of such election, the Borrower shall be free
to include or exclude from such calculations any Property that would otherwise
be eligible for inclusion), (ii) a summary with respect to each Property then
included in calculations of Unencumbered NOI and Unencumbered Pool Value,
including without limitation, a quarterly and year-to-date statement of Net
Operating Income, (iii) a statement of Funds From Operations, and (iv) a report
listing Properties acquired in the most recently ended fiscal quarter setting
forth for each such Property the purchase price and Net Operating Income for
such Property and indicating whether such Property is collateral for any
Indebtedness of the owner of such Property that is secured in any manner by any
Lien and, if so, a description of such Indebtedness.

Section 8.4. Other Information.

(a) Within 10 days of the filing thereof, copies of all registration statements
(excluding the exhibits thereto (unless requested by the Administrative Agent)
and any registration statements on Form S-8 or its equivalent), reports on Forms
10-K, 10-Q and 8-K (or their equivalents) and all other periodic reports which
any Loan Party or any other Subsidiary shall file with the SEC or any national
securities exchange (which information may be delivered by electronic means as
provided in Section 8.5.);

(b) Promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Borrower, any other Loan Party or any other Subsidiary (which
information may be delivered by electronic means as provided in Section 8.5.);

(c) Promptly, upon any change in the Borrower’s Credit Rating, a certificate
stating that the Borrower’s Credit Rating has changed and the new Credit Rating
that is in effect;

(d) If any ERISA Event shall occur that individually, or together with any other
ERISA Event that has occurred, could reasonably be expected to have a Material
Adverse Effect, a certificate of the chief executive officer or chief financial
officer of the Borrower setting forth details as to such occurrence and the
action, if any, which the Borrower or applicable member of the ERISA Group is
required or proposes to take;

 

- 92 -



--------------------------------------------------------------------------------

(e) To the extent any Loan Party or any other Subsidiary is aware of the same,
prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, any Loan Party or any other Subsidiary or
any of their respective properties, assets or businesses which could reasonably
be expected to have a Material Adverse Effect;

(f) Prompt notice of (i) any change in the executive management of the Borrower,
any other Loan Party or any other Subsidiary (which notice may be delivered by
electronic means as provided in Section 8.5.) and (ii) any matter which has had,
or could reasonably be expected to have, a Material Adverse Effect (which notice
may be delivered by electronic means as provided in Section 8.5.);

(g) Prompt notice of the occurrence of any Default or Event of Default;

(h) Prompt notice of any order, judgment or decree in excess of $5,000,000
having been entered against any Loan Party or any other Subsidiary or any of
their respective properties or assets;

(i) Promptly upon the request of the Administrative Agent, evidence of the
Borrower’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail reasonably
satisfactory to the Administrative Agent;

(j) Promptly, upon each request, information identifying the Borrower or any
other Loan Party as a Lender may request in order to comply with applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation, the Patriot Act;

(k) Simultaneously with the year-end financial statements furnished pursuant to
Section 8.2., profit and loss projections of the Borrower and its Subsidiaries
on a consolidated basis for each quarter of the next succeeding fiscal year, all
itemized in reasonable detail. The foregoing shall be accompanied by pro forma
determinations of the ratios or amounts specified in each of the covenants
contained in Section 9.1. at the end of each fiscal quarter of the next
succeeding fiscal year, it being understood and agreed that the projections and
pro forma determinations provided under this subsection (k) shall be furnished
for informational purposes only and shall not be a basis for determining or
declaring the occurrence, existence or continuation of any Default or Event of
Default;

(l) Simultaneously with the year-end financial statements furnished pursuant to
Section 8.2., a report in form and content satisfactory to the Administrative
Agent detailing the Borrower’s, together with its Subsidiaries’, projected
sources and uses of cash for each quarter of the next succeeding fiscal year.
Such sources and uses shall be furnished for informational purposes only and
shall not be a basis for determining or declaring the occurrence, existence or
continuation of any Default or Event of Default and shall include but not be
limited to excess operating cash flow, projected borrowings under existing
credit facilities or debt issuances, availability under this Agreement, unused
availability under committed development loans, unfunded committed equity and
any other committed sources of funds. Such uses shall include but not be limited
to cash obligations for binding acquisitions, unfunded development costs,
capital expenditures, debt service, overhead, dividends, maturing Property
loans, hedge settlements and other anticipated uses of cash;

(m) Within 10 Business Days of the Administrative Agent’s written request, a
current rent roll for any one or more Properties then included in the
calculations of Unencumbered NOI and Unencumbered Pool Value;

 

- 93 -



--------------------------------------------------------------------------------

(n) From time to time and promptly upon each request, such data, certificates,
reports, statements, documents or further information regarding any Property or
the business, assets, liabilities, financial condition, results of operations or
business prospects of the Borrower or any of its Subsidiaries as the
Administrative Agent or any Lender may reasonably request (subject to
limitations, if any, imposed under regulatory or confidentiality requirements
and agreements (other than confidentiality provisions entered into in
contemplation of this Agreement) to which the Borrower or one of its
Subsidiaries is subject or could otherwise reasonably be expected to contravene
attorney-client privilege or constitute attorney work product); and

(o) Following the Reorganization, while any Event of Default exists, the
Borrower shall give the Administrative Agent at least 5 Business Days’ prior
notice of (i) any redemption of any Equity Interests of the OP for cash as
permitted under Section 9.1.(f)(ii) and (ii) any Restricted Payment by the
Borrower to the REIT Entity to fund administrative and operating expenses as
permitted under Section 9.1.(f)(iii).

Section 8.5. Electronic Delivery of Certain Information.

(a) Documents required to be delivered by or on behalf of the Borrower pursuant
to the Loan Documents may be delivered by electronic communication and delivery,
including, the Internet, e-mail or intranet websites to which the Administrative
Agent and each Lender have access (including a commercial, third-party website
(such as www.sec.gov) or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to notices to
any Lender (or the Issuing Banks) pursuant to Article II. Notices and other
communications to the Administrative Agent, Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or Issuing Bank pursuant to Article II if such Lender or Issuing
Bank, as applicable, has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) documents or notices delivered electronically shall
be deemed to have been delivered on the date and at the time on which the
Administrative Agent or the Borrower posts such documents or the documents
become available on a commercial website and the Administrative Agent or
Borrower notifies each Lender of said posting and provides a link thereto;
provided that, for both clauses (i) and (ii) above, if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
11:00 a.m. Central time on the opening of business on the next business day for
the recipient. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery. Each Lender shall
be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

(b) Documents required to be delivered pursuant to Article II. may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.

 

- 94 -



--------------------------------------------------------------------------------

Section 8.6. Public/Private Information.

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower. Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and, if requested by the Administrative Agent, the
Borrower shall designate Information Materials (a) that are either available to
the public or not material with respect to the Borrower and its Subsidiaries or
any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) that are not Public
Information as “Private Information”. All Information Materials that are neither
identified as “Public Information” nor included in public filings made by the
Borrower or any of its Subsidiaries with the SEC shall be deemed to be private
and confidential. Notwithstanding the foregoing, each Lender who does not wish
to receive Private Information agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of any
website provided pursuant to Section 8.5. in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and Applicable Law, including United States federal and state securities laws,
to make reference to Information Materials that are not made available through
the “Public Side Information” portion of such website provided pursuant to
Section 8.5. and that may contain material non-public information with respect
to the Borrower or its securities for purposes of United States federal and
state securities laws.

Section 8.7. USA Patriot Act Notice; Compliance.

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Borrower shall,
and shall cause the other Loan Parties to, provide promptly upon any such
request to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law. An “account” for this purpose may
include, without limitation, a deposit account, a cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

ARTICLE IX. NEGATIVE COVENANTS

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

Section 9.1. Financial Covenants.

The Borrower shall comply with following financial covenants at all times
specified below but shall in any event only report on compliance as required
pursuant to Section 8.3. or any other applicable provision of this Agreement:

(a) Ratio of Consolidated Total Indebtedness to Consolidated Total Asset Value.
The Borrower shall not permit the ratio of (i) Consolidated Total Indebtedness
to (ii) Consolidated Total Asset Value to exceed 0.60 to 1.00 at any time;
provided, however, that if such ratio is greater than 0.60 to 1.00 but is not
greater than 0.65 to 1.00, then the Borrower shall be deemed to be in compliance
with this subsection (a) so long as (i) the Borrower completed a Material
Acquisition which resulted in such

 

- 95 -



--------------------------------------------------------------------------------

ratio (after giving effect to such Material Acquisition) exceeding 0.60 to 1.00
at any time during the fiscal quarter in which such Material Acquisition took
place and for any subsequent consecutive fiscal quarters, (ii) the Borrower has
not maintained compliance with this subsection (a) in reliance on this proviso
for more than four fiscal quarters (whether or not consecutive) and (iii) such
ratio (after giving effect to such Material Acquisition) is not greater than
0.65 to 1.00 at any time. For the purpose of calculating such ratio,
(a) Consolidated Total Indebtedness shall be adjusted by deducting an amount
equal to the lesser of the amount of (i) Unrestricted Cash on the date of
determination and (ii) Consolidated Total Indebtedness and (b) Consolidated
Total Asset Value shall be adjusted by deducting therefrom the amount by which
Consolidated Total Indebtedness is adjusted under the immediately preceding
clause (a).

(b) Ratio of Consolidated Secured Indebtedness to Consolidated Total Asset
Value. The Borrower shall not permit the ratio of (i) Consolidated Secured
Indebtedness to (ii) Consolidated Total Asset Value, to exceed 0.40 to 1.00 at
any time.

(c) Ratio of Consolidated Adjusted EBITDA to Consolidated Fixed Charges. The
Borrower shall not permit the ratio of (i) Consolidated Adjusted EBITDA for any
fiscal quarter to (ii) Consolidated Fixed Charges for such fiscal quarter, to be
less than 1.50 to 1.00 at the end of such fiscal quarter.

(d) Ratio of Unencumbered Adjusted NOI to Consolidated Interest Expense on
Consolidated Unsecured Indebtedness. The Borrower shall not permit the ratio of
(i) Unencumbered Adjusted NOI for any fiscal quarter to (ii) Consolidated
Interest Expense on Consolidated Unsecured Indebtedness for such fiscal quarter,
to be less than 1.75 to 1.00 at the end of such fiscal quarter.

(e) Ratio of Consolidated Unsecured Indebtedness to Unencumbered Pool Value. The
Borrower shall not permit the ratio of (i) Consolidated Unsecured Indebtedness
to (ii) Unencumbered Pool Value to exceed 0.60 to 1.00 at any time; provided,
however, that if such ratio is greater than 0.60 to 1.00 but is not greater than
0.65 to 1.00, then the Borrower shall be deemed to be in compliance with this
subsection (e) so long as (i) the Borrower completed a Material Acquisition
which resulted in such ratio (after giving effect to such Material Acquisition)
exceeding 0.60 to 1.00 at any time during the fiscal quarter in which such
Material Acquisition took place and for any subsequent consecutive fiscal
quarters, (ii) the Borrower has not maintained compliance with this
subsection (e) in reliance on this proviso for more than four fiscal quarters
(whether or not consecutive) and (iii) such ratio (after giving effect to such
Material Acquisition) is not greater than 0.65 to 1.00 at any time. For the
purpose of calculating such ratio, (a) Consolidated Unsecured Indebtedness shall
be adjusted by deducting an amount equal to the lesser of the amount of
(i) Unrestricted Cash on the date of determination and (ii) Consolidated
Unsecured Indebtedness and (b) Unencumbered Pool Value shall be adjusted by
deducting therefrom the amount by which Consolidated Unsecured Indebtedness is
adjusted under the immediately preceding clause (a).

(f) Dividends and Other Restricted Payments. If (i) an Event of Default under
Section 10.1.(a), Section 10.1.(e) or Section 10.1.(f) shall exist, or (ii) as a
result of the occurrence of any other Event of Default any of the Obligations
have been accelerated pursuant to Section 10.2.(a), neither the Borrower nor any
Subsidiary shall directly or indirectly declare or make, or incur any liability
to make any Restricted Payments. If any Event of Default other than those
specified in clauses (i) and (ii) of the immediately preceding sentence exists
and the Obligations have not been accelerated pursuant to Section 10.2.(a), the
Borrower may only declare or make, or incur any liability to make, cash
distributions to its shareholders during any fiscal year in an aggregate amount
not to exceed the minimum amount necessary for the Borrower (or following the
Reorganization, the REIT Entity) to maintain

 

- 96 -



--------------------------------------------------------------------------------

compliance with Section 7.11. Notwithstanding anything to the contrary in this
Section, (i) Subsidiaries may make Restricted Payments to the Borrower and to
other Subsidiaries, (ii) following the consummation of the Reorganization, the
OP or any other Subsidiary of the REIT Entity may redeem for cash limited
partnership interests or membership interests in the OP pursuant to customary
redemption rights granted to the applicable limited partner or member, but only
to the extent that, in the good faith determination of the Borrower, issuing
shares of the REIT Entity in redemption of such partnership or membership
interests reasonably could be considered to impair its ability to maintain its
status as a REIT, and (iii) following the consummation of the Reorganization, to
the extent constituting a Restricted Payment, payments may be made by the
Borrower to the REIT Entity to the extent required to fund administrative and
operating expenses of the REIT Entity to the extent attributable to any activity
of or with respect to the REIT Entity that is not otherwise prohibited by this
Agreement.

Section 9.2. Reciprocal Lien.

If any Eligible Property included in the calculation of Unencumbered Pool Value
or the income of which is included in the calculation of Unencumbered NOI
becomes subject to a Lien causing such Property to no longer satisfy the
definition of Eligible Property, and, as a result, a Default or Event of Default
occurs, then the Borrower or the applicable Subsidiary will make or cause to be
made a provision whereby the Obligations will be secured equally and ratably
with all other obligations secured by such Lien, and in any case the Lenders
shall have the benefit, to the full extent that and with such priority as, the
Lenders may be entitled under Applicable Law, of an equitable Lien on such
Property securing the Obligations. The grant of a Lien pursuant to this
Section 9.2. shall not be deemed to cure any Default or Event of Default
occurring as a result of such Eligible Property becoming subject to such Lien.

Section 9.3. Restrictions on Intercompany Transfers.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than an Excluded Subsidiary) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary to: (a) pay dividends or make any
other distribution on any of such Subsidiary’s capital stock or other Equity
Interests owned by the Borrower or any Subsidiary; (b) pay any Indebtedness owed
to the Borrower or any Subsidiary; (c) make loans or advances to the Borrower or
any Subsidiary; or (d) transfer any of its property or assets to the Borrower or
any other Subsidiary; provided that this Section shall not apply to: (i) with
respect to clause (d), (A) restrictions contained in any agreement relating to
the sale of assets pending sale, or relating to Indebtedness secured by a Lien
on assets which Indebtedness the Borrower or a Subsidiary, as applicable, is not
prohibited from creating, incurring, assuming, or permitting or suffering to
exist by the Loan Documents; provided that in any such case, the restrictions
apply only to the assets that are the subject of such sale or Lien, as the case
may be or (B) customary provisions restricting assignment of any agreement
entered into by the Borrower, any other Loan Party or any other Subsidiary in
the ordinary course of business and (ii) with respect to clauses (a) through
(d), those encumbrances or restrictions (A) contained in any Loan Document,
(B) contained in any other agreement that evidences unsecured Indebtedness
containing encumbrances or restrictions on the actions described above that are
substantially similar to those contained in the Loan Documents, (C) contained in
organizational documents of, or other agreements governing an Investment in, or
Indebtedness incurred by, any Excluded Subsidiary, Unconsolidated Affiliate or
any Subsidiary that is not a Wholly Owned Subsidiary (but only to the extent
applicable to the Equity Interest in such Subsidiary or Unconsolidated Affiliate
or the assets of such Subsidiary or Unconsolidated Affiliate) or (D) obligations
restricting the sale or other transfer of assets pursuant to “tax protection”
(or similar) agreements entered into with limited partners or members of the OP
or of any other Subsidiary of the REIT Entity.

 

- 97 -



--------------------------------------------------------------------------------

Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a) enter into any transaction of merger or consolidation;
(b) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); (c) convey, sell, lease, sublease, transfer or otherwise dispose
of, in one transaction or a series of transactions, assets, or the capital stock
of or other Equity Interests in any of its Subsidiaries, whether now owned or
hereafter acquired, having a fair market value in excess of the Substantial
Amount; or (d) engage in a transaction or a series of related transactions in
which it acquires assets having a fair market value in excess of the Substantial
Amount or make an Investment in any other Person in excess of the Substantial
Amount; provided, however, that:

(i) the Borrower or any Subsidiary may merge with or into any other Subsidiary
or any other Person so long as no Default or Event of Default is or would be in
existence immediately thereafter; provided, however, that in the case of any
merger involving (x) the Borrower, the Borrower shall be the surviving entity or
(y) any Loan Party (other than the Borrower), the surviving entity shall be a
Loan Party or shall become a Loan Party in accordance with the applicable terms
of this Agreement;

(ii) the Borrower or any Subsidiary may sell, lease or otherwise transfer or
dispose of its assets to the Borrower or any other Subsidiary so long as no
Default or Event of Default is or would be in existence immediately thereafter;

(iii) any Loan Party and any other Subsidiary may, directly or indirectly, sell,
lease or otherwise transfer, whether by one or a series of transactions, assets
having a fair market value in excess of the Substantial Amount (including
capital stock or other securities of Subsidiaries) to any other Person, so long
as (1) the Borrower shall have given the Administrative Agent and the Lenders at
least 15 days prior written notice (or such shorter period as may be acceptable
to the Administrative Agent) of such sale, lease or other transfer;
(2) immediately prior thereto, and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence;
provided, however, that if, prior to the occurrence of a Default (or, during the
existence of a Default, so long as the relevant agreement expressly states that
sale of the Property subject to the agreement is conditioned on the approval of
the Lenders), such Loan Party or Subsidiary has entered into an agreement to
sell a Property which agreement requires that such Property be sold at a time
during which a Default exists, such Loan Party or Subsidiary shall be permitted
to sell such Property if a Default (but not an Event of Default) exists to the
extent necessary for such Loan Party or Subsidiary to comply with the terms of
such agreement, subject to such Loan Party or Subsidiary having received the
approval of the Lenders required pursuant to the terms of any agreement entered
into during the existence of a Default; and (3) at the time the Borrower gives
notice pursuant to clause (1) of this subsection, the Borrower shall have
delivered to the Administrative Agent and the Lenders a Compliance Certificate,
calculated on a pro forma basis, evidencing the continued compliance by the Loan
Parties with the financial covenants contained in Section 9.1., after giving
effect to such consolidation, merger, sale, lease or other transfer;

(iv) any Loan Party and any other Subsidiary may, directly or
indirectly, acquire (whether by purchase, acquisition of Equity Interests of a
Person, or as a result of a merger or consolidation) assets, in a single
transaction or series of related transactions, having a fair market value in
excess of the Substantial Amount, or make an Investment in any other Person in
an

 

- 98 -



--------------------------------------------------------------------------------

amount in excess of the Substantial Amount, so long as (1) the Borrower shall
have given the Administrative Agent and the Lenders at least 15 days prior
written notice (or such shorter period as may be acceptable to the
Administrative Agent) of such purchase, acquisition, merger, consolidation or
Investment (collectively, “acquisition”); (2) immediately prior thereto, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence; provided, however, that if, prior to the
occurrence of a Default (or, during the existence of a Default, so long as the
relevant agreement expressly states that acquisition of the Property subject to
the agreement is conditioned on the approval of the Lenders), such Loan Party or
Subsidiary has entered into an agreement to acquire a Property which agreement
requires that such Property be acquired at a time during which a Default (but
not an Event of Default) exists, such Loan Party or Subsidiary shall be
permitted to acquire such Property to the extent necessary for such Loan Party
or Subsidiary to comply with the terms of such agreement, subject to such Loan
Party or Subsidiary having received the approval of the Lenders required
pursuant to the terms of any agreement entered into during the existence of a
Default; (3) in the case of a consolidation or merger involving (x) the
Borrower, the Borrower shall be the survivor thereof or (y) any Loan Party
(other than the Borrower), the survivor thereof shall be a Loan Party or shall
become a Loan Party in accordance with the applicable terms of this Agreement;
and (4) at the time the Borrower gives notice pursuant to clause (1) of this
subsection, the Borrower shall have delivered to the Administrative Agent and
the Lenders a Compliance Certificate, calculated on a pro forma basis,
evidencing the continued compliance by the Loan Parties with the financial
covenants contained in Section 9.1., after giving effect to such acquisition;

(v) the Loan Parties and the other Subsidiaries may lease and sublease their
respective assets, as lessor or sublessor (as the case may be), in the ordinary
course of their business;

(vi) any Subsidiary that is not a Material Subsidiary may liquidate and dissolve
itself (or suffer its liquidation or dissolution) so long as immediately prior
to the taking of such action, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence; and

(vii) Borrower and its Subsidiaries may effect the transactions described in
clauses (a) through (d) of this Section 9.4. to the extent necessary or
convenient to consummate the Reorganization in accordance with the requirements
of Section 12.20.

Section 9.5. Plans.

The Borrower shall not, and shall not permit any Subsidiary to, permit any of
its respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder.

Section 9.6. Fiscal Year.

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.

 

- 99 -



--------------------------------------------------------------------------------

Section 9.7. Modifications of Organizational Documents.

The Borrower shall not enter into, and shall not permit any Loan Party or any
other Subsidiary to enter into any amendment, supplement, restatement or other
modification of its certificate or articles of incorporation, articles of
organization or formation, certificate of limited partnership, declaration of
trust or other comparable organizational instrument (if any) that could
reasonably be expected to have a Material Adverse Effect or that would be
adverse to the rights and remedies of the Administrative Agent and Lenders in
any material respect.

Section 9.8. Transactions with Affiliates.

The Borrower shall not permit to exist or enter into, and will not permit any
other Loan Party or other Subsidiary to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate of the Borrower except (a) as
set forth on Schedule 6.1.(q), (b) transactions in the ordinary course of and
pursuant to the reasonable requirements of the business of the Borrower or any
of its Subsidiaries and upon fair and reasonable terms, (c) transactions which
are no less favorable to the Borrower or such Subsidiary than would be obtained
in a comparable arm’s length transaction with a Person that is not an Affiliate,
(d) transactions entirely by and among Loan Parties and Subsidiaries,
(e) following the Reorganization, payments by the Borrower to the REIT Entity to
the extent required to fund administrative and operating expenses of the REIT
Entity and which are not prohibited by the Loan Documents, (f) transactions by
and among Subsidiaries and Unconsolidated Affiliates not otherwise prohibited
under the Loan Documents, (g) transactions not prohibited by Section 9.1.(f) or
9.4. and (h) transactions necessary or convenient to consummate the
Reorganization in accordance with Section 12.20.

Section 9.9. Derivatives Contracts.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, enter into or become obligated in respect of Derivatives
Contracts, other than Derivatives Contracts entered into by the Borrower, any
such other Loan Party or any such other Subsidiary in the ordinary course of
business and which, when entered into, were intended to establish an effective
hedge either (i) in respect of existing or permitted Indebtedness or (ii) in
respect of liabilities, commitments or assets held or reasonably anticipated to
be held by the Borrower, such other Loan Party or such other Subsidiary.

ARTICLE X. DEFAULT

Section 10.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment. (i) The Borrower shall fail to pay when due under this
Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) (A) the principal of any of the Loans or
any Reimbursement Obligation, or (B) interest on any of the Loans or any of the
other payment Obligations owing by the Borrower under this Agreement or any
other Loan Document in the case of this clause (B) only, within 10 Business Days
after becoming due, or (ii) any other Loan Party shall fail to pay within 10
Business Days after becoming due any payment obligation owing by such Loan Party
under any Loan Document to which it is a party.

 

- 100 -



--------------------------------------------------------------------------------

(b) Default in Performance.

(i) Any Loan Party shall fail to perform or observe any term, covenant or
agreement on its part to be performed or observed and contained in
Section 7.1.(i) (solely with respect to the existence of the Borrower) or
Article IX. (other than Section 9.7. or Section 9.9.); or

(ii) Any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in this Agreement or any other Loan Document to which it is
a party and not otherwise mentioned in this Section, and in the case of this
subsection (b)(ii) only, such failure shall continue for a period of 30 calendar
days after the earlier of (x) the date upon which a Responsible Officer of the
Borrower or such other Loan Party obtains knowledge of such failure or (y) the
date upon which the Borrower has received written notice of such failure from
the Administrative Agent.

(c) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of any Loan Party under this Agreement or under
any other Loan Document, or any amendment hereto or thereto, or in any other
writing or statement at any time furnished by, or at the direction of, any Loan
Party to the Administrative Agent, any Issuing Bank or any Lender, shall at any
time prove to have been incorrect or misleading in any material respect when
furnished or made or deemed made, it being understood that no projections
furnished pursuant to Section 8.4.(k) and Section 8.4.(l) or otherwise shall be
a basis for determining or declaring the occurrence, existence or continuation
of any Default or Event of Default.

(d) Indebtedness Cross-Default.

(i) The Borrower, any other Loan Party or any other Subsidiary shall fail to
make any payment when due and payable in respect of any Indebtedness (other than
the Loans, the Reimbursement Obligations, and any Nonrecourse Indebtedness)
having an aggregate outstanding principal amount (or, in the case of any
Derivatives Contract, having, without regard to the effect of any close-out
netting provision, a Derivatives Termination Value), in each case individually
or in the aggregate with all other such Indebtedness as to which such a failure
exists, of $75,000,000 or more (“Material Recourse Indebtedness”); or

(ii) (x) The maturity of any Material Recourse Indebtedness (or Nonrecourse
Indebtedness having an aggregate outstanding principal amount in excess of 5.0%
of Consolidated Total Asset Value (“Material Nonrecourse Indebtedness”)) shall
have been accelerated in accordance with the provisions of any indenture,
contract or instrument evidencing, providing for the creation of or otherwise
concerning such Material Recourse Indebtedness or Material Nonrecourse
Indebtedness or (y) any Material Recourse Indebtedness or Material Nonrecourse
Indebtedness shall have been required to be prepaid, repurchased, redeemed or
defeased prior to the stated maturity thereof (other than as a result of
(A) customary non-default mandatory prepayment requirements associated with
asset sales, casualty events, debt or equity issuances, extraordinary receipts
or borrowing base limitations and (B) any Indebtedness constituting convertible
debt becoming due as a result of the exercise by any holder thereof of
conversion, exchange or similar rights related to the value of the Borrower’s
equity securities shall not be subject to this clause (ii) as long as such
Indebtedness is converted into or exchanged for Equity Interests (other than
Mandatorily Redeemable Stock) of the Borrower pursuant to the terms of such
Indebtedness); or

 

- 101 -



--------------------------------------------------------------------------------

(iii) Any other event shall have occurred and be continuing (after giving to
notice, grace and cure periods) as a result of which any holder or holders of
any Material Recourse Indebtedness, any trustee or agent acting on behalf of
such holder or holders or any other Person, is then permitted to accelerate the
maturity of any such Material Recourse Indebtedness or is then permitted to
require any such Material Recourse Indebtedness to be prepaid, repurchased,
redeemed or defeased prior to its stated maturity and all applicable grace or
cure periods shall have expired (other than as a result of (A) customary
non-default mandatory prepayment requirements associated with asset sales,
casualty events, debt or equity issuances, extraordinary receipts or borrowing
base limitations and (B) any Indebtedness constituting convertible debt becoming
due as a result of the exercise by any holder thereof of conversion, exchange or
similar rights related to the value of the Borrower’s equity securities shall
not be subject to this clause (iii) as long as such Indebtedness is converted
into or exchanged for Equity Interests (other than Mandatorily Redeemable Stock)
of the Borrower pursuant to the terms of such Indebtedness).

(e) Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party, any
Material Subsidiary or any Subsidiary to which more than 10.0% of Consolidated
Total Asset Value is attributable in the aggregate shall: (i) commence a
voluntary case under the Bankruptcy Code or other federal bankruptcy laws (as
now or hereafter in effect); (ii) file a petition seeking to take advantage of
any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
(iii) consent to, or fail to contest in a timely and appropriate manner, any
petition filed against it in an involuntary case under such bankruptcy laws or
other Applicable Laws or consent to any proceeding or action described in the
immediately following subsection (f); (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign; (v) admit in writing its
inability to pay its debts as they become due; (vi) make a general assignment
for the benefit of creditors; (vii) make a conveyance fraudulent as to creditors
under any Applicable Law; or (viii) take any corporate or partnership action for
the purpose of effecting any of the foregoing.

(f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party, any Material Subsidiary or
any Subsidiary to which more than 10.0% of Consolidated Total Asset Value is
attributable in the aggregate in any court of competent jurisdiction seeking:
(i) relief under the Bankruptcy Code or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of 90 consecutive calendar days, or an order granting the
remedy or other relief requested in such case or proceeding (including, but not
limited to, an order for relief under such Bankruptcy Code or such other federal
bankruptcy laws) shall be entered.

(g) Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document or any Loan Document shall cease to be in full force and effect (except
as a result of the express terms thereof).

 

- 102 -



--------------------------------------------------------------------------------

(h) Judgment. A judgment or order for the payment of money or for an injunction
or other non-monetary relief shall be entered against the Borrower, any other
Loan Party, or any other Subsidiary by any court or other tribunal and (i) such
judgment or order shall continue for a period of 60 days without being paid,
stayed or dismissed through appropriate appellate proceedings and (ii) either
(A) the amount of such judgment or order (excluding any amount for which
insurance coverage has not been denied in writing by the applicable insurance
carrier) exceeds, individually or together with all other such unsatisfied
judgments or orders entered against the Borrower, any other Loan Party or any
other Subsidiary (other than any judgment entered against a Subsidiary in
relation to Nonrecourse Indebtedness where recourse with respect to such
judgment remains limited to the assets securing such Nonrecourse Indebtedness),
$75,000,000 or (B) in the case of an injunction or other non-monetary relief,
such injunction or judgment or order could reasonably be expected to have a
Material Adverse Effect.

(i) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary (other than any warrant, writ of attachment, execution or
similar process issued against the property of a Subsidiary in relation to
Nonrecourse Indebtedness where such warrant, writ of attachment, execution or
similar process attaches only to the assets securing such Nonrecourse
Indebtedness), which exceeds, individually or together with all other such
warrants, writs, executions and processes, $75,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of 60 days; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such warrant,
writ, execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of the Borrower, any other Loan
Party or any other Subsidiary.

(j) ERISA.

(i) Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $75,000,000; or

(ii) The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $75,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.

(k) Change of Control/Change in Management.

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 50.0% of the total voting power of the then outstanding
voting stock of the Borrower; or

(ii) During any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12-month period constituted the
Board of Trustees of the Borrower (together with any new trustees whose election
by such Board or whose

 

- 103 -



--------------------------------------------------------------------------------

nomination for election by the shareholders of the Borrower was approved by a
vote of a majority of the trustees then still in office who were either trustees
at the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Trustees of the Borrower then in office.

Notwithstanding the foregoing provisions of this Section 10.1., if a Default or
Event of Default shall occur solely as a result of a Property being treated as
an Eligible Property that is not in fact an Eligible Property, such Default or
Event of Default shall be deemed to not have occurred so long as the Borrower
delivers to the Administrative Agent not later than 15 days from (x) the date on
which a Responsible Officer of the Borrower obtains knowledge of the occurrence
of such Default or Event of Default and (y) the date on which the Borrower has
received written notice of such Default or Event of Default from the
Administrative Agent, each of the following: (1) written notice thereof and
(2) a Compliance Certificate, prepared as of the last day of the most recent
fiscal quarter, evidencing compliance with the covenants set forth in
Section 9.1. excluding such Property as an Eligible Property, as applicable.

Section 10.2. Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(e) or 10.1.(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) the Commitments
and the obligation of the Issuing Banks to issue Letters of Credit hereunder,
shall all immediately and automatically terminate.

(ii) Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the obligation of the Issuing Banks to issue Letters of Credit hereunder.

(b) Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

 

- 104 -



--------------------------------------------------------------------------------

(c) Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the Eligible Property and/or the
business operations of the Borrower and its Subsidiaries and to exercise such
power as the court shall confer upon such receiver.

(e) Remedies in Respect of Specified Derivatives Contracts. Notwithstanding any
other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent, the Issuing Banks or the Lenders, to take any action
or avail itself of any remedies available to such Specified Derivatives Provider
under any Specified Derivatives Contract.

Section 10.3. Remedies Upon Default.

Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments
and the obligation of the Issuing Banks to issue Letters of Credit shall
immediately and automatically terminate.

Section 10.4. Marshaling; Payments Set Aside.

No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations. To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Guaranteed Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

Section 10.5. Allocation of Proceeds.

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 12.3.) under any of the Loan Documents in respect of any Guaranteed
Obligations shall be applied in the following order and priority:

(a) to payment of that portion of the Guaranteed Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Banks in their
capacity as such and each Swingline Lender in its capacity as such, ratably
among the Administrative Agent, the Issuing Banks and Swingline Lenders in
proportion to the respective amounts described in this clause (a) payable to
them;

 

- 105 -



--------------------------------------------------------------------------------

(b) to payment of that portion of the Guaranteed Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause (b)
payable to them;

(c) to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Swingline Loans;

(d) to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the Issuing Banks in proportion to the respective amounts
described in this clause (d) payable to them;

(e) to payment of that portion of the Guaranteed Obligations constituting unpaid
principal of the Swingline Loans;

(f) to payment of that portion of the Guaranteed Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations, other Letter of Credit
Liabilities and payment obligations then owing under Specified Derivatives
Contracts, ratably among the Lenders, the Issuing Banks and the Specified
Derivatives Providers in proportion to the respective amounts described in this
clause (f) payable to them; provided, however, to the extent that any amounts
available for distribution pursuant to this clause are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account; and

(g) the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
Specified Derivatives Provider. Each Specified Derivatives Provider not a party
to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI. for
itself and its Affiliates as if a “Lender” party hereto.

Section 10.6. Letter of Credit Collateral Account.

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities and the other Obligations, the Borrower hereby pledges and
grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Revolving Lenders as provided
herein, a security interest in all of its right, title and interest in and to
the Letter of Credit Collateral Account and the balances from time to time in
the Letter of Credit Collateral Account (including the investments and
reinvestments therein provided for below). The balances from time to time in the
Letter of Credit Collateral Account shall not constitute payment of any Letter
of Credit Liabilities until applied by the Issuing Banks as provided herein.
Anything in this Agreement to the contrary notwithstanding, funds held in the
Letter of Credit Collateral Account shall be subject to withdrawal only as
provided in this Section.

 

- 106 -



--------------------------------------------------------------------------------

(b) Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Revolving Lenders; provided,
that all earnings on such investments will be credited to and retained in the
Letter of Credit Collateral Account. The Administrative Agent shall exercise
reasonable care in the custody and preservation of any funds held in the Letter
of Credit Collateral Account and shall be deemed to have exercised such care if
such funds are accorded treatment substantially equivalent to that which the
Administrative Agent accords other funds deposited with the Administrative
Agent, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any funds held in the Letter of Credit Collateral
Account.

(c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Revolving Lenders
authorize the Administrative Agent to use the monies deposited in the Letter of
Credit Collateral Account to reimburse such Issuing Bank for the payment made by
such Issuing Bank to the beneficiary with respect to such drawing.

(d) If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Class Lenders of the Revolving Lenders, shall) in
its (or their) discretion at any time and from time to time elect to liquidate
any such investments and reinvestments and apply the proceeds thereof to the
Obligations in accordance with Section 10.5. Notwithstanding the foregoing, the
Administrative Agent shall not be required to liquidate and release any such
amounts if such liquidation or release would result in the amount available in
the Letter of Credit Collateral Account to be less than the Stated Amount of all
Extended Letters of Credit that remain outstanding.

(e) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in or credited to the Letter of Credit Collateral Account exceed the
aggregate amount of the Letter of Credit Liabilities then due and owing, the
Administrative Agent shall, from time to time, at the request of the Borrower,
deliver to the Borrower within 10 Business Days after the Administrative Agent’s
receipt of such request from the Borrower, against receipt but without any
recourse, warranty or representation whatsoever, such amount of the credit
balances in the Letter of Credit Collateral Account as exceeds the aggregate
amount of Letter of Credit Liabilities at such time. Upon the expiration,
termination or cancellation of an Extended Letter of Credit for which the
Revolving Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the fourth sentence of Section 2.3.(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Revolving
Lenders have not otherwise received payment for the amount so reimbursed or
funded, the Administrative Agent shall promptly remit to such Lenders the amount
so reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of such Lenders in respect of
such Extended Letter of Credit, against receipt but without any recourse,
warranty or representation whatsoever. When all of the Obligations shall have
been indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall promptly deliver to the Borrower, against receipt but
without any recourse, warranty or representation whatsoever, the balances
remaining in the Letter of Credit Collateral Account.

(f) The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.

 

- 107 -



--------------------------------------------------------------------------------

Section 10.7. Rescission of Acceleration by Requisite Lenders.

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

Section 10.8. Performance by Administrative Agent.

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

Section 10.9. Rights Cumulative.

(a) Generally. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders under this Agreement and each of the other Loan Documents
and of the Specified Derivatives Providers under the Specified Derivatives
Contracts shall be cumulative and not exclusive of any rights or remedies which
any of them may otherwise have under Applicable Law. In exercising their
respective rights and remedies the Administrative Agent, the Issuing Banks, the
Lenders and the Specified Derivatives Providers may be selective and no failure
or delay by any such Lender Party in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.

(b) Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article X. for the benefit of all the Lenders and the Issuing Banks; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) any Issuing Bank or Swingline Lender from exercising the
rights and remedies that inure to their benefit (solely in their capacity as an
Issuing Bank or as a Swingline Lender, as the case may be) hereunder or under
the other

 

- 108 -



--------------------------------------------------------------------------------

Loan Documents, (iii) any Specified Derivatives Provider from exercising the
rights and remedies that inure to its benefit under any Specified Derivatives
Contract, (iv) any Lender from exercising setoff rights in accordance with
Section 12.3. (subject to the terms of Section 3.3.), or (v) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(x) the Requisite Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article X. and (y) in addition to the matters
set forth in clauses (ii), (iv) and (v) of the preceding proviso and subject to
Section 3.3., any Lender may, with the consent of the Requisite Lenders, enforce
any rights and remedies available to it and as authorized by the Requisite
Lenders.

ARTICLE XI. THE ADMINISTRATIVE AGENT

Section 11.1. Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver or
otherwise make available to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered to the Administrative Agent pursuant to
Article VIII. that the Borrower is not otherwise required to deliver directly to
the Lenders. The Administrative Agent will furnish to any Lender, upon the
request of such Lender, a copy (or, where appropriate, an original) of any
document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any other Loan Party or any other
Affiliate of the Borrower, pursuant to this Agreement or any other Loan Document
not already delivered or otherwise made available to such Lender pursuant to the
terms of this Agreement or any such other Loan Document. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law.

 

- 109 -



--------------------------------------------------------------------------------

Not in limitation of the foregoing, the Administrative Agent may exercise any
right or remedy it or the Lenders may have under any Loan Document upon the
occurrence of a Default or an Event of Default unless the Requisite Lenders have
directed the Administrative Agent otherwise. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Requisite Lenders, or where applicable, all the Lenders.

Section 11.2. Administrative Agent as Lender.

The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or a Specified Derivatives Provider, as the case may be, under this
Agreement, any other Loan Document or any Specified Derivatives Contract, as the
case may be, as any other Lender or any Specified Derivatives Provider and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include the
Lender acting as Administrative Agent in each case in its individual capacity.
Such Lender and its Affiliates may each accept deposits from, maintain deposits
or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with the Borrower, any other Loan Party or any other Affiliate
thereof as if it were any other bank and without any duty to account therefor to
the Issuing Banks, the other Lenders or any Specified Derivatives Providers.
Further, the Administrative Agent and any Affiliate may accept fees and other
consideration from the Borrower for services in connection with this Agreement
or any Specified Derivatives Contract, or otherwise without having to account
for the same to the Issuing Banks, the other Lenders, any Specified Derivatives
Providers. The Issuing Banks and the Lenders acknowledge that, pursuant to such
activities, the Lender acting as Administrative Agent or its Affiliates may
receive information regarding the Borrower, other Loan Parties, other
Subsidiaries and other Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.

Section 11.3. Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved. Unless a Lender shall give written notice to the
Administrative Agent that it specifically objects to the requested
determination, consent or approval within 10 Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved or consented to such requested determination, consent
or approval. The provisions of this Section shall not apply to any amendment,
waiver or consent regarding any of the matters described in Section 12.6.(b).

Section 11.4. Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of

 

- 110 -



--------------------------------------------------------------------------------

Default and stating that such notice is a “notice of default.” If any Lender
(excluding the Lender which is also serving as the Administrative Agent) becomes
aware of any Default or Event of Default, it shall promptly send to the
Administrative Agent such a “notice of default”; provided, a Lender’s failure to
provide such a “notice of default” to the Administrative Agent shall not result
in any liability of such Lender to any other party to any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

Section 11.5. Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own bad
faith, gross negligence or willful misconduct in connection with its duties
expressly set forth herein or therein as determined by a court of competent
jurisdiction in a final non-appealable judgment. Without limiting the generality
of the foregoing, the Administrative Agent may consult with legal counsel
(including its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts. Neither the
Administrative Agent nor any of its Related Parties: (a) makes any warranty or
representation to any Lender, any Issuing Bank or any other Person, or shall be
responsible to any Lender, any Issuing Bank or any other Person for any
statement, warranty or representation made or deemed made by the Borrower, any
other Loan Party or any other Person in or in connection with this Agreement or
any other Loan Document; (b) shall have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons, or to inspect the property, books or records of the Borrower
or any other Person; (c) shall be responsible to any Lender or any Issuing Bank
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document, any other
instrument or document furnished pursuant thereto or any collateral covered
thereby or the perfection or priority of any Lien in favor of the Administrative
Agent on behalf of the Lenders Parties in any such collateral; (d) shall have
any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of bad faith,
gross negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.

Section 11.6. Indemnification of Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature

 

- 111 -



--------------------------------------------------------------------------------

whatsoever which may at any time be imposed on, incurred by, or asserted against
the Administrative Agent (in its capacity as Administrative Agent but not as a
Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, further,
that no action taken in accordance with the directions of the Requisite Lenders
(or all of the Lenders, if expressly required hereunder) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its Pro Rata Share (determined as of the time that the applicable
reimbursement is sought) of any out-of-pocket expenses (including the reasonable
fees and expenses of the counsel to the Administrative Agent) incurred by the
Administrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents, any suit or action brought by the
Administrative Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Environmental
Laws. Such out-of-pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Administrative Agent notwithstanding any claim
or assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other Obligations and the termination of this
Agreement. If the Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall promptly share such reimbursement on a ratable basis
with each Lender making any such payment.

Section 11.7. Lender Credit Decision, Etc.

Each of the Lenders and the Issuing Banks expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Issuing Bank or any Lender. Each of the Lenders
and Issuing Banks acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Loan Parties, the other Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each of the Lenders and
the Issuing Banks also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective Related Parties, and based on

 

- 112 -



--------------------------------------------------------------------------------

such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents. The Administrative Agent shall not be required to keep
itself informed as to the performance or observance by the Borrower or any other
Loan Party of the Loan Documents or any other document referred to or provided
for therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Loan Party or any other Subsidiary.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders and the Issuing Banks by the
Administrative Agent under this Agreement or any of the other Loan Documents,
the Administrative Agent shall have no duty or responsibility to provide any
Lender or any Issuing Bank with any credit or other information concerning the
business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties. Each of the Lenders and the Issuing Banks acknowledges that the
Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender or any Issuing Bank.

Section 11.8. Successor Administrative Agent.

The Administrative Agent (a) may resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) may be removed as Administrative Agent by the Requisite Lenders
(excluding the Lender then acting as Administrative Agent) if the Administrative
Agent (i) is found by a court of competent jurisdiction in a final,
non-appealable judgment to have committed gross negligence, bad faith or willful
misconduct in the course of performing its duties hereunder or (ii) has become a
Defaulting Lender under clause (d) of the definition of such term. Upon any such
resignation or removal, the Requisite Lenders shall have the right to appoint a
successor Administrative Agent which appointment shall, provided no Event of
Default exists, be subject to the Borrower’s approval, which approval shall not
be unreasonably withheld or delayed. If no successor Administrative Agent shall
have been so appointed in accordance with the immediately preceding sentence,
and shall have accepted such appointment, within 30 days after the current
Administrative Agent’s giving of notice of resignation or upon the removal of
the current Administrative Agent, then, in the case of resignation by the
Administrative Agent, the current Administrative Agent may, or in the case of
removal of the Administrative Agent, the Requisite Lenders may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent, which
shall be a Lender, if any Lender shall be willing to serve, and otherwise shall
be an Eligible Assignee; provided that if no Lender has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made to each Lender and
Issuing Bank directly, until such time as a successor Administrative Agent has
been appointed as provided for above in this Section; provided, further that
such Lenders and such Issuing Banks so acting directly shall be and be deemed to
be protected by all indemnities and other provisions herein for the benefit and
protection of the Administrative Agent as if each such Lender or Issuing Bank
were itself the Administrative Agent. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents. Any resignation by, or removal of, an
Administrative Agent shall also constitute the resignation or removal as an
Issuing Bank and as a Swingline Lender by the Lender then acting as
Administrative Agent (the “Resigning Lender”), except that such Lender, in its

 

- 113 -



--------------------------------------------------------------------------------

capacity as an Issuing Bank, shall continue to have obligations hereunder with
respect to Letters of Credit until the appointment of a successor Administrative
Agent has become effective. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder (i) the Resigning Lender shall be discharged from
all duties and obligations of an Issuing Bank and a Swingline Lender hereunder
and under the other Loan Documents and (ii) if reasonably practicable and
acceptable to beneficiaries under then outstanding Letters of Credit, any
successor Issuing Bank shall issue letters of credit in substitution for all
Letters of Credit issued by the Resigning Lender as an Issuing Bank outstanding
at the time of such succession (which letters of credit issued in substitutions
shall be deemed to be Letters of Credit issued hereunder) or make other
arrangements satisfactory to the Resigning Lender to effectively assume the
obligations of the Resigning Lender with respect to such Letters of Credit.
After any Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article XI. shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents. Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its Affiliates by giving the
Borrower and each Lender prior written notice.

Section 11.9. Titled Agents.

Each of the Joint Lead Arranger, Joint Bookrunners, Syndication Agents and
Documentation Agents (each a “Titled Agent”) in each such respective capacity,
assumes no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of any of the Loans, nor
any duties as an agent hereunder for the Lenders. The titles given to the Titled
Agents are solely honorific and imply no fiduciary responsibility on the part of
the Titled Agents to the Administrative Agent, any Lender, any Issuing Bank, the
Borrower or any other Loan Party and the use of such titles does not impose on
the Titled Agents any duties or obligations greater than those of any other
Lender or entitle the Titled Agents to any rights other than those to which any
other Lender is entitled.

Section 11.10. Specified Derivatives Contracts.

No Specified Derivatives Provider that obtains the benefits of Section 10.5. by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider.

 

- 114 -



--------------------------------------------------------------------------------

ARTICLE XII. MISCELLANEOUS

Section 12.1. Notices.

Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, electronically mailed, telecopied, or delivered as follows:

If to the Borrower:

Washington Real Estate Investment Trust

1775 Eye Street, NW, Suite 1000

Washington, D.C. 20006

Attention: Chief Financial Officer

Telecopier: (202) 379-3554

Telephone: (202) 774-3200

Email: sriffee@washreit.com

with a copy to:

Washington Real Estate Investment Trust

1775 Eye Street, NW, Suite 1000

Washington, D.C. 20006

Attention: Treasurer

Telecopier: (202) 379-3554

Telephone: (202) 774-3200

Email: dhammond@washreit.com

Washington Real Estate Investment Trust

1775 Eye Street, NW, Suite 1000

Washington, D.C. 20006

Attention: General Counsel

Telecopier: (202) 379-3554

Telephone: (202) 774-3200

Email: tfielder@washreit.com

If to the Administrative Agent:

Wells Fargo Bank, National Association

10 South Wacker Drive, 32nd floor

Chicago, Illinois 60606

Attention: Brandon Barry

Telecopier: (312) 782-0966

Telephone: (312) 827-1525

Email: brandon.barry@wellsfargo.com

with a copy to

Wells Fargo Bank, National Association

550 S Tryon Street, 6th Floor

Charlotte, North Carolina 28202-6000

Mail code D1086-061

Attn: Douglas Frazer

Telecopier: (704) 715-1289

Telephone: (704) 715-5747

Email: doug.e.frazer@wellsfargo.com

 

- 115 -



--------------------------------------------------------------------------------

If to the Administrative Agent under Article II.

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303 110

600 South 4th St., 9th Floor

Minneapolis, Minnesota 55415

Attn: David DeAngelis

Telecopier: (866) 595-7861

Telephone: (612) 667-4773

Email: david.r.deangelis@wellsfargo.com

If to Wells Fargo, as an Issuing Bank:

Wells Fargo Bank, National Association

10 South Wacker Drive, 32nd Floor

Chicago, Illinois 60606

Attention: Brandon Barry

Telecopier: (312) 782-0966

Telephone: (312) 827-1525

Email: brandon.barry@wellsfargo.com

If to KeyBank, as an Issuing Bank:

KeyBank National Association

127 Public Square

Mailcode: OH-01-27-0844

Cleveland, OH 44114

Attn: Sara Jo Smith

Email: sara_jo_smith@keybank.com

with a copy to:

KeyBank National Association

1200 Abernathy Road NE, Suite 1550

Mailcode: GA-03-40-0900

Atlanta, GA 30328

Attn: Michele Barber

Email: Michele_barber@keybank.com

If to Capital One, as an Issuing Bank:

Capital One, National Association

301 West 11th Street, 3rd Floor

Wilmington, DE 19801

Attn: Nathan Hummel, AVP

Telephone: (877) 255-7309

Telecopier: (855) 266-1194

Email: trade.services@capitalone.com

 

- 116 -



--------------------------------------------------------------------------------

with a copy to:

Capital One, National Association

1680 Capital One Drive

McLean, VA 22102

Attn: Barbara Heubner

Telephone: (703) 720-6769

Email: Barbara.Heubner@capitalone.com

If to any other Lender:

To such Lender’s address, telecopy number or electronic mail address as set
forth in the applicable Administrative Questionnaire

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, when
received; (ii) if telecopied, when transmitted; (iii) if hand delivered or sent
by overnight courier, when delivered; or (iv) if delivered in accordance with
Section 8.5. to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. None of the Administrative Agent, any
Issuing Bank or any Lender shall incur any liability to any Loan Party (nor
shall the Administrative Agent incur any liability to any Issuing Bank or the
Lenders) for acting upon any telephonic notice referred to in this Agreement
which the Administrative Agent, such Issuing Bank or such Lender, as the case
may be, believes in good faith to have been given by a Person authorized to
deliver such notice or for otherwise acting in good faith hereunder. Failure of
a Person designated to get a copy of a notice to receive such copy shall not
affect the validity of notice properly given to another Person.

Section 12.2. Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable and documented out-of-pocket costs and reasonable and documented
expenses incurred in connection with the preparation, negotiation and execution
of, and any amendment, supplement or modification to, any of the Loan Documents
(including due diligence expenses and reasonable travel expenses related to
closing), and the consummation of the transactions contemplated hereby and
thereby, including the reasonable and documented out-of-pocket fees and
disbursements of counsel to the Administrative Agent and all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the use of IntraLinks, SyndTrak or other similar information
transmission systems in connection with the Loan Documents, (b) to pay or
reimburse the Administrative Agent, the Issuing Banks and the Lenders for all
their reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under the Loan
Documents, including the reasonable and documented fees and disbursements of
their respective counsel and any payments in indemnification or otherwise
payable by the Lenders to the Administrative Agent pursuant to the Loan
Documents, (c) to pay, and indemnify and hold harmless the Administrative Agent,
the Issuing Banks and the Lenders from, any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any failure to
pay or delay in paying, documentary, stamp, excise and other similar taxes,

 

- 117 -



--------------------------------------------------------------------------------

if any, which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document and (d) to the extent not already covered by any
of the preceding subsections, to pay or reimburse the reasonable and documented
out-of-pocket fees and disbursements of counsel to the Administrative Agent, any
Issuing Banks and any Lender incurred in connection with the representation of
the Administrative Agent, such Issuing Bank or such Lender in any matter
relating to or arising out of any bankruptcy or other proceeding of the type
described in Sections 10.1.(e) or 10.1.(f), including, without limitation
(i) any motion for relief from any stay or similar order, (ii) the negotiation,
preparation, execution and delivery of any document relating to the Obligations
and (iii) the negotiation and preparation of any debtor-in-possession financing
or any plan of reorganization of the Borrower or any other Loan Party, whether
proposed by the Borrower, such Loan Party, the Lenders or any other Person, and
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding. If the Borrower shall fail to pay any amounts required to be paid by
it pursuant to this Section, the Administrative Agent and/or the Lenders may pay
such amounts on behalf of the Borrower and such amounts shall be deemed to be
Obligations owing hereunder. Notwithstanding the foregoing, the obligation to
reimburse the Lender Parties for fees and expenses in connection with the
matters described in items (b) and (d) shall be limited to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
the Lender Parties and, if reasonably necessary, a single local counsel for the
Lender Parties in each relevant jurisdiction and with respect to each relevant
specialty, and in the case of an actual or perceived conflict of interest, one
additional counsel in each relevant jurisdiction to the affected Lender Parties
similarly situated. All amounts payable pursuant to this Section 12.2. shall be
due and payable 15 days after receipt of a reasonably detailed invoice therefor.

Section 12.3. Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of an Issuing Bank, a
Lender, an Affiliate of an Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, such
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 10.2., and although such Obligations shall be contingent or
unmatured. Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.9. and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks and the Lenders and (y) such Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

 

- 118 -



--------------------------------------------------------------------------------

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE ISSUING
BANKS AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR
DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE
LOAN DOCUMENTS.

(b) THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING BANK, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK,
NEW YORK, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH
PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.

 

- 119 -



--------------------------------------------------------------------------------

(c) THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR
OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS
AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED IN
SECTION 12.1. SHOULD THE BORROWER FAIL TO APPEAR OR ANSWER ANY SUMMONS,
COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN 30 DAYS AFTER THE MAILING THEREOF,
THE BORROWER SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE
ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS
OR PAPERS.

(d) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

Section 12.5. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower (other than as
permitted pursuant to Section 12.20.) may not assign or otherwise transfer any
of its rights or obligations hereunder or under any other Loan Document without
the prior written consent of the Administrative Agent and each Lender, and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (e) (and, subject to the
last sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of (w) an assignment of the entire remaining amount of an
assigning Lender’s Revolving Commitment and/or the Revolving Loans at the time
owing to it, (x) contemporaneous assignments to related Approved Funds that
equal at least the amount specified in the immediately following clause (B) in
the aggregate, (y) an assignment of the entire remaining amount of an assigning
Term Loan Lender’s Term Loan Commitment or Term Loans of a Class at the time
owing to it, or (z) an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

- 120 -



--------------------------------------------------------------------------------

(B) in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Commitment of a Class (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Class of Commitments is not
then in effect, the principal outstanding balance of the applicable Class of
Loans of the assigning Lender subject to each such assignment (in each case,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000 in the case of any assignment of a Commitment or Loan,
unless each of the Administrative Agent and, so long as no Default or Event of
Default shall exist, the Borrower otherwise consents (each such consent not to
be unreasonably withheld or delayed); provided, however, that if, after giving
effect to such assignment, the amount of the Commitment of the applicable
Class held by such assigning Lender or the outstanding principal balance of the
Loans of the applicable Class of such assigning Lender, as applicable, would be
less than $5,000,000, then such assigning Lender shall assign the entire amount
of its Commitment and the Loans at the time owing to it.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (x) apply to rights in respect
of a Bid Rate Loan or (y) prohibit any Lender from assigning all or a portion of
its rights and obligations with respect to separate Classes of Loans and
Commitments on a non-rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default shall exist at the
time of such assignment or (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (x) a
Commitment of a Class if such assignment is to a Person that is not already a
Lender with a Commitment of such Class, an Affiliate of such a Lender or an
Approved Fund with respect to such a Lender or (y) a Term Loan to a Person who
is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consent of the Issuing Banks and the Swingline Lenders (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of a Revolving Commitment.

 

- 121 -



--------------------------------------------------------------------------------

(iv) Assignment and Assumption; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 for each assignment
(which fee the Administrative Agent may, in its sole discretion, elect to
waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate, and such transferor Lender shall promptly
return any existing Notes held by such Lender to the Borrower (or, if lost,
destroyed or mutilated, if requested by the Borrower a lost note affidavit
including a customary indemnity).

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, the Swingline Lenders and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Revolving Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Commitment Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.10. with respect to facts and circumstances occurring prior to the
effective date of such

 

- 122 -



--------------------------------------------------------------------------------

assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, any Swingline Lender or any
Issuing Bank, sell participations to any Person (other than a natural Person,
any Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to (w) increase such Lender’s Commitment,
(x) extend the date fixed for the payment of principal on the Loans or portions
thereof owing to such Lender, (y) reduce the rate at which interest is payable
thereon or (z) release any Guarantor from its Obligations under the Guaranty
except as contemplated by Section 7.13.(c), in each case, as applicable to that
portion of such Lender’s rights and/or obligations that are subject to the
participation. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.10., 4.1., 4.4. (subject to the requirements and
limitations therein, including the requirements under Section 3.10.(g) (it being
understood that the documentation required under Section 3.10.(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 4.6. as if it were an assignee under subsection (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Sections 4.1. or 3.10., with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Regulatory Change
that occurs after the Participant acquired the applicable participation. Each
Lender that sells a participation agrees, at the Borrower’s request and expense,
to use reasonable efforts to cooperate with the Borrower to effectuate the
provisions of Section 4.6. with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.3. as though it were a Lender; provided that such Participant agrees
to be subject to Section 3.3. as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-

 

- 123 -



--------------------------------------------------------------------------------

fiduciary agent of the Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f) No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

(g) Designated Lenders. Any Revolving Lender (each, a “Designating Lender”) may
at any time while the Borrower has been assigned an Investment Grade Rating from
either S&P or Moody’s designate one Designated Lender to fund Bid Rate Loans on
behalf of such Designating Lender subject to the terms of this subsection, and
the provisions in the immediately preceding subsections (b) and (d) shall not
apply to such designation. No Lender may designate more than one Designated
Lender. The parties to each such designation shall execute and deliver to the
Administrative Agent for its acceptance a Designation Agreement. Upon such
receipt of an appropriately completed Designation Agreement executed by a
Designating Lender and a designee representing that it is a Designated Lender,
the Administrative Agent will accept such Designation Agreement and give prompt
notice thereof to the Borrower, whereupon (i) the Borrower shall, upon the
request of such Designated Lender, execute and deliver to the Designating Lender
a Bid Rate Note payable to the order of the Designated Lender, (ii) from and
after the effective date specified in the Designation Agreement, the Designated
Lender shall become a party to this Agreement with a right to make Bid Rate
Loans on behalf of its Designating Lender pursuant to Section 2.2. after the
Borrower has accepted a Bid Rate Loan (or portion thereof) of the Designating
Lender, and (iii) the Designated Lender shall not be required to make payments
with respect to any obligations in this Agreement except to the extent of excess
cash flow of such Designated Lender which is not otherwise required to repay
obligations of such Designated Lender which are then due and payable; provided,
however, that regardless of such designation and assumption by the Designated
Lender, the Designating Lender shall be and remain obligated to the Borrower,
the Administrative Agent and the Lenders for each and every of the obligations
of the Designating Lender and its related Designated Lender with respect to this
Agreement, including, without limitation, any indemnification obligations under
Section 11.6. and any sums otherwise payable to the Borrower by the Designated
Lender. Each Designating Lender shall serve as the agent of the Designated
Lender and shall

 

- 124 -



--------------------------------------------------------------------------------

on behalf of, and to the exclusion of, the Designated Lender: (i) receive any
and all payments made for the benefit of the Designated Lender and (ii) give and
receive all communications and notices and take all actions hereunder,
including, without limitation, votes, approvals, waivers, consents and
amendments under or relating to this Agreement and the other Loan Documents. Any
such notice, communication, vote, approval, waiver, consent or amendment shall
be signed by the Designating Lender as agent for the Designated Lender and shall
not be signed by the Designated Lender on its own behalf and shall be binding on
the Designated Lender to the same extent as if signed by the Designated Lender
on its own behalf. The Borrower, the Administrative Agent and the Lenders may
rely thereon without any requirement that the Designated Lender sign or
acknowledge the same. No Designated Lender may assign or transfer all or any
portion of its interest hereunder or under any other Loan Document, other than
assignments to the Designating Lender which originally designated such
Designated Lender. The Borrower, the Lenders and the Administrative Agent each
hereby agrees that it will not institute against any Designated Lender or join
any other Person in instituting against any Designated Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
federal or state bankruptcy or similar law, until the later to occur of (x) one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Designated Lender and (y) the Revolving Termination
Date. In connection with any such designation, the Designating Lender shall pay
to the Administrative Agent an administrative fee for processing such
designation in the amount of $2,000.

(h) USA Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.

Section 12.6. Amendments and Waivers.

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower, any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. Subject to the immediately following subsection (b), any term of
this Agreement or of any other Loan Document relating to the rights or
obligations of the Lenders of a particular Class, and not Lenders of any other
Class, may be amended, and the performance or observance by the Borrower or any
other Loan Party or any Subsidiary of any such terms may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, and only with, the written consent of the Requisite Class Lenders for such
Class of Lenders (and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party which is a party thereto). Notwithstanding
anything to the contrary contained in this Section, the Fee Letter may only be
amended, and the performance or observance by any Loan Party thereunder may only
be waived, in a writing executed by the parties thereto.

 

- 125 -



--------------------------------------------------------------------------------

(b) Additional Lender Consents. In addition to the foregoing requirements, no
amendment, waiver or consent shall:

(i) increase (or reinstate) or extend (except in accordance with Section 2.14.)
the Commitments of a Lender or subject a Lender to any additional obligations
without the written consent of such Lender (it being understood and agreed that
a waiver of any condition precedent set forth in Section 5.1. or 5.2. or of any
Default or Event of Default is not considered an increase in the Commitments of
any Lender);

(ii) reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations without the written consent of each Lender directly
affected thereby; provided, however, only the written consent of the Requisite
Lenders shall be required (x) for the waiver of interest payable at the
Post-Default Rate, retraction of the imposition of interest at the Post-Default
Rate and amendment of the definition of “Post-Default Rate” and (y) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;

(iii) reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;

(iv) modify the definition of “Revolving Termination Date” (except in accordance
with Section 2.14.), or extend the expiration date of any Letter of Credit
beyond the Revolving Termination Date, in each case, without the written consent
of each Revolving Lender directly affected thereby;

(v) modify the definition of “Termination Date” as it applies to a Class of
Loans (except as set forth in clause (iv) above in relation to Revolving
Commitments), otherwise postpone any date fixed for, or forgive, any payment of
principal of, or interest on, any Loans of a Class or for the payment of Fees or
any other Obligations owing to the Lenders of such Class, in each case, without
the written consent of each Lender of such Class directly affected thereby;

(vi) while any Term Loans remain outstanding, amend, modify or waive (A) the
amount of the Swingline Availability or (B) the L/C Commitment Amount, in each
case, without the prior written consent of the Requisite Class Lenders of the
Revolving Lenders;

(vii) modify the definition of “Commitment Percentage” without the written
consent of each Revolving Lender directly affected thereby;

(viii) modify the definition of “Pro Rata Share” or amend or otherwise modify
the provisions of Section 3.2. without the written consent of each Lender
directly and adversely affected thereby;

(ix) amend this Section, amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section, modify the definition of the term “Requisite Lenders”
or (except as otherwise provided in the immediately following clause (x)),
modify in any other manner the number or percentage of the Lenders required to
make any determinations or waive any rights hereunder or to modify any provision
hereof without the written consent of each Lender;

 

- 126 -



--------------------------------------------------------------------------------

(x) modify the definition of the term “Requisite Class Lenders” as it relates to
a Class of Lenders or modify in any other manner the number or percentage of a
Class of Lenders required to make any determinations or waive any rights
hereunder or to modify any provision hereof, in each case, solely with respect
to such Class of Lenders, without the written consent of each Lender in such
Class;

(xi) release any Guarantor from its obligations under the Guaranty (except as
contemplated by Section 7.13.(b)) without the written consent of each Lender (it
being understood and agreed that this clause (xi) shall not apply to any
amendment to Section 7.13. unless such amendment has the effect of releasing of
any Person that has already become a Guarantor);

(xii) amend, or waive the Borrower’s compliance with, Section 2.16. without the
written consent of each Revolving Lender; or

(xiii) waive a Default or Event of Default under Section 10.1.(a), except as
permitted in Section 10.7., without the written consent of each Lender directly
and adversely affected thereby.

(c) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.4. or the
obligations of a Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of such Swingline Lenders. Any amendment,
waiver or consent relating to Section 2.3. or the obligations of an Issuing
Banks under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
such Issuing Bank. The Administrative Agent and the Borrower may, without the
consent of any Lender, enter into the amendments or modifications to this
Agreement or any of the other Loan Documents or enter into additional Loan
Documents as the Administrative Agent reasonably deems appropriate in order to
implement any Replacement Rate or otherwise effectuate the terms of
Section 4.2.(b) in accordance with the terms of Section 4.2.(b). Any amendment,
waiver or consent with respect to any Loan Document that (i) diminishes the
rights of a Specified Derivatives Provider in a manner or to an extent
dissimilar to that affecting the Lenders or (ii) increases the liabilities or
obligations of a Specified Derivatives Provider shall, in addition to the
Lenders required hereinabove to take such action, require the consent of the
Lender that is (or having an Affiliate that is) such Specified Derivatives
Provider. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitments of any Defaulting Lender may not be increased, reinstated or
extended without the written consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the written consent of such Defaulting
Lender. No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon and any amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
set forth therein. No course of dealing or delay or omission on the part of the
Administrative Agent or any Lender in

 

- 127 -



--------------------------------------------------------------------------------

exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.

(d) Technical Amendments. Notwithstanding anything to the contrary in this
Section 12.6., if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Banks. Any such amendment shall become effective without any further
action or consent of any of other party to this Agreement.

(e) Additional Term Loans. Notwithstanding the foregoing, this Agreement may be
amended (or amended and restated) with only the written consent of
Administrative Agent and the Borrower (a) to provide for the making of
Additional Term Loans as contemplated by Section 2.17. and to permit the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Revolving Loans, the Term Loans
and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such Additional Term Loans in any
determination of the Requisite Lenders. Furthermore, this Agreement may be
amended to extend any Class of Commitments and/or Term Loans outstanding
pursuant to clause (g) of this Section 12.6. below.

(f) Reorganization Amendments. Notwithstanding anything in this Section or any
other provision of this Agreement and the Loan Documents to the contrary, each
of the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended (or amended and restated), without the consent of any
of the Lenders or the Issuing Banks, to the extent necessary or appropriate in
the opinion of the Administrative Agent to (i) effect the OP’s assumption of all
of the Borrower’s liabilities and obligations under, and the Borrower’s transfer
and assignment to the OP of all of the Borrower’s rights and benefits under,
this Agreement and the other Loan Documents to which the Borrower is a party as
permitted under Section 12.20. and (ii) effect such other amendments to (or
amendment and restatement of) this Agreement and the other Loan Documents as may
be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of Section 12.20., including,
without limitation, to amend representations, covenants and events of default as
appropriate to permit consummation of the Reorganization and reflect the OP as
the Borrower hereunder, and the Lenders and the Issuing Banks hereby expressly
authorize the Administrative Agent to enter into any such amendments or
amendment and restatement.

(g) Amend and Extend Transactions.

(i) The Borrower may, by written notice to the Administrative Agent from time to
time, request an extension (each, an “Extension”) of the maturity date of any
Class of Loans and Commitments to the extended maturity date specified in such
notice. Such notice shall (A) set forth the amount of the applicable Class of
Commitments and/or Term Loans that will be subject to the Extension (which shall
be in a minimum amount of $200,000,000 and minimum increments of $25,000,000 in
excess thereof (or such other amounts as may be acceptable to the

 

- 128 -



--------------------------------------------------------------------------------

Borrower and the Administrative Agent)), (B) set forth the date on which such
Extension is requested to become effective (which shall be not less than ten
(10) Business Days nor more than sixty (60) days after the date of such
Extension notice (or such longer or shorter periods as the Administrative Agent
shall agree in its sole discretion)) and (C) identify the relevant Class of
Commitments and/or Term Loans to which such Extension relates. Each Lender of
the applicable Class shall be offered (an “Extension Offer”) an opportunity to
participate in such Extension on a pro rata basis and on the same terms and
conditions as each other Lender of such Class pursuant to procedures established
by, or reasonably acceptable to, the Administrative Agent and the Borrower. If
the aggregate principal amount of Commitments or Term Loans in respect of which
Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Commitments or Term Loans, as applicable,
subject to the Extension Offer as set forth in the Extension notice, then the
Commitments or Term Loans, as applicable, of Lenders of the applicable
Class shall be extended ratably up to such maximum amount based on the
respective principal amounts with respect to which such Lenders have accepted
such Extension Offer.

(ii) The following shall be conditions precedent to the effectiveness of any
Extension: (A) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (B) the representations and warranties set forth in Section 6.1. and
in each other Loan Document shall be deemed to be made and shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of the effective date of
such Extension except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances not prohibited hereunder, (C) the Issuing Banks and the Swingline
Lenders shall have consented to any Extension of the Revolving Commitments, to
the extent that such Extension provides for the issuance or extension of Letters
of Credit or making of Swingline Loans at any time during the extended period
and (D) the terms of such Extended Commitments and Extended Term Loans shall
comply with subclause (iii) of this Section 12.6.(g). Notwithstanding any other
provision of this Agreement to the contrary, in no event shall the Commitments
or Loans of any Lender be extended pursuant to this Section 12.6.(g). unless
such Lender affirmatively accepts in writing the applicable Extension Offer, it
being understood and agreed that a failure by a Lender to respond to any such
Extension Offer shall be deemed to be a rejection by such Lender of such
Extension Offer.

(iii) The terms of each Extension shall be determined by the Borrower and the
applicable extending Lenders and set forth in an Extension Amendment; provided
that (A) the final maturity date of any Extended Commitment or Extended Term
Loan shall be no earlier than the latest Termination Date then in effect for any
Class of Loans, (B)(x) there shall be no scheduled amortization of the loans or
reductions of commitments under any Extended Commitments and (y) the average
life to maturity of the Extended Term Loans shall be no shorter than the
remaining average life to maturity of the existing Term Loans, (C) the Extended
Revolving Loans and the Extended Term Loans will rank pari passu in right of
payment and with respect to security with the existing Revolving Loans and the
existing Term Loans and the borrower and guarantors of the Extended Commitments
or Extended Term Loans, as applicable, shall be the same as the Borrower and
Guarantors with respect to the existing Revolving Loans

 

- 129 -



--------------------------------------------------------------------------------

or Term Loans, as applicable, (D) the interest rate margin, rate floors, fees,
original issue discount and premium applicable to any Extended Commitment (and
the Extended Revolving Loans thereunder) and Extended Term Loans shall be
determined by the Borrower and the applicable extending Lenders, (E)(x) the
Extended Term Loans may participate on a pro rata or less than pro rata (but not
greater than pro rata) basis in voluntary or mandatory prepayments with the
other Term Loans and (y) borrowing and prepayment of Extended Revolving Loans,
or reductions of Extended Commitments, and participation in Letters of Credit
and Swingline Loans, shall be on a pro rata basis with the other Revolving Loans
or Commitments (other than upon the maturity of the non-extended Revolving Loans
and Commitments) and (F) the terms of the Extended Commitments or Extended Term
Loans, as applicable, shall be substantially identical to the terms set forth
herein (except as set forth in sub-clauses (A) through (E) above).

(iv) In connection with any Extension, the Borrower, the Administrative Agent
and each applicable extending Lender shall execute and deliver to the
Administrative Agent an Extension Amendment and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Extension. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension. Any Extension Amendment may, without the consent of any other
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to implement the terms of any such Extension, including
any amendments necessary to establish Extended Commitments or Extended Term
Loans as a new Class or tranche of Commitments or Term Loans, as applicable, and
such other technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new Class or tranche (including to preserve the
pro rata treatment of the extended and non-extended Classes or tranches and to
provide for the reallocation of Revolving Credit Exposure upon the expiration or
termination of the commitments under any Class or tranche), in each case on
terms consistent with this Section 12.6.(g).

Section 12.7. Nonliability of Administrative Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, any Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party. None
of the Administrative Agent, any Issuing Bank or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations. The Borrower
hereby acknowledges that each of the Administrative Agent, Lenders, Issuing
Banks, Arrangers, Syndication Agents and Documentation Agents and each of their
Affiliates may have economic interests that conflict with those of the Borrower.

Section 12.8. Confidentiality.

The Administrative Agent, each Issuing Bank and each Lender shall not disclose
to any Person and shall maintain the confidentiality of all Information (as
defined below) but in any event may make disclosure: (a) to its Affiliates and
to its and its Affiliates’ other respective Related Parties (it being

 

- 130 -



--------------------------------------------------------------------------------

understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any actual or proposed
assignee, Participant or other transferee in connection with a potential
transfer of any Commitment or participation therein as permitted hereunder, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations; provided
that the disclosure of any such Information under clauses (i) or (ii) of this
Section to such Persons shall be made subject to the acknowledgement and
acceptance by any such Person that such information is being disseminated on a
confidential basis (on substantially the terms set forth in this paragraph or as
is otherwise reasonably acceptable to the Borrower and such disclosing Person,
including, without limitation, as agreed in any confidential information
memorandum or other marketing materials); (c) as required or requested by any
Governmental Authority or representative thereof or pursuant to legal process or
in connection with any legal proceedings, or as otherwise required by Applicable
Law (in which case (other than in the case of requests from regulatory
authorities), such Person shall, to the extent permitted by law, inform you
promptly in advance thereof); (d) to the Administrative Agent’s, such Issuing
Banks’ or such Lender’s independent auditors and other professional advisors
(provided they shall be notified of the confidential nature of the information
and are or have been advised of their obligation to keep information of this
type confidential); (e) in connection with the exercise of any remedies under
any Loan Document (or any Specified Derivatives Contract) or any action or
proceeding relating to any Loan Document (or any Specified Derivatives Contract)
or the enforcement of rights hereunder or thereunder; (f) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section actually known by the Administrative Agent, such Issuing Bank or
such Lender to be a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank, any Lender or any Affiliate of the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower or any Affiliate of the Borrower; (g) to
the extent requested by, or required to be disclosed to, any nationally
recognized rating agency or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it; (h) to bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications; (i) to any other party
hereto; and (j) with the consent of the Borrower. Notwithstanding the foregoing,
the Administrative Agent, each Issuing Bank and each Lender may disclose any
such confidential information, without notice to the Borrower or any other Loan
Party, to Governmental Authorities in connection with any regulatory examination
of the Administrative Agent, such Issuing Bank or such Lender or in accordance
with the regulatory compliance policy of the Administrative Agent, such Issuing
Bank or such Lender. As used in this Section, the term “Information” means all
information received from the Borrower, any other Loan Party, any other
Subsidiary or Affiliate relating to any Loan Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Bank on a nonconfidential basis
prior to disclosure by the Borrower, any other Loan Party, any other Subsidiary
or any Affiliate. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Section 12.9. Indemnification.

(a) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Issuing Bank, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnified Party”)
against, and hold each Indemnified Party harmless from, and

 

- 131 -



--------------------------------------------------------------------------------

shall pay or reimburse any such Indemnified Party for, any and all losses,
claims (including without limitation, Environmental Claims), damages,
liabilities and related expenses (including without limitation, the reasonable
and documented out-of-pocket fees, charges and disbursements of any counsel for
any Indemnified Party), incurred by any Indemnified Party or asserted against
any Indemnified Party by any Person (including the Borrower, any other Loan
Party or any other Subsidiary) other than such Indemnified Party and its Related
Parties, arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower, any other Loan Party or any other Subsidiary,
or any Environmental Claim related in any way to the Borrower, any other Loan
Party or any other Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding (an “Indemnity Proceeding”) relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by the Borrower, any other Loan Party or any other
Subsidiary, and regardless of whether any Indemnified Party is a party thereto,
or (v) any claim (including without limitation, any Environmental Claims),
investigation, litigation or other proceeding (whether or not the Administrative
Agent, any Issuing Bank or any Lender is a party thereto) and the prosecution
and defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Loan Document, or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby,
including without limitation, reasonable and documented out-of-pocket attorneys
and consultant’s fees (in any case, limited to the reasonable and documented
out-of-pocket fees, disbursements and other charges of one counsel to such
Indemnified Parties and, if reasonably necessary, a single local counsel for the
Indemnified Parties in each relevant jurisdiction and with respect to each
relevant specialty, and in the case of an actual or perceived conflict of
interest, one additional counsel in each relevant jurisdiction to the affected
Indemnified Parties similarly situated); provided, however, that such indemnity
shall not, as to any Indemnified Party, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnified Party or (B) arise from any dispute solely among Indemnified Parties
(except in connection with claims or disputes (1) relating to whether the
conditions to any Credit Event have been satisfied, (2) with respect to a
Defaulting Lender or the determination of whether a Lender is a Defaulting
Lender, (3) against the Administrative Agent or the Arrangers in their
respective capacities as such, and (4) directly resulting from any act or
omission on part of the Borrower, any other Loan Party or any other Subsidiary).
This Section 12.9.(a) shall not apply with respect to Taxes addressed in
Section 3.10. or yield maintenance obligations described in Section 4.1. and
Section 4.4.

(b) If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(c) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

 

- 132 -



--------------------------------------------------------------------------------

Section 12.10. Termination; Survival.

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in
Section 2.3.(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and the Issuing Banks are no longer obligated under
this Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. Promptly following such termination, upon the Borrower’s
written request, each Lender shall promptly return to the Borrower any Note
issued to such Lender. The indemnities to which the Administrative Agent, the
Issuing Banks and the Lenders are entitled under the provisions of
Sections 3.10., 4.1., 4.4., 11.6., 12.2. and 12.9. and any other provision of
this Agreement and the other Loan Documents, and the provisions of
Section 12.4., shall continue in full force and effect and shall protect the
Administrative Agent, the Issuing Banks and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement. Upon the Borrower’s request, the Administrative Agent agrees to
deliver to the Borrower, at the Borrower’s sole cost and expense, written
confirmation of the foregoing termination.

Section 12.11. Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

Section 12.12. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 12.13. Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.

Section 12.14. Obligations with Respect to Loan Parties and Subsidiaries.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control such Loan Parties or Subsidiaries.

 

- 133 -



--------------------------------------------------------------------------------

Section 12.15. Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

Section 12.16. Limitation of Liability.

None of the Administrative Agent, any Issuing Bank, any Lender, or any of their
respective Related Parties shall have any liability with respect to, and the
Borrower hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, consequential or punitive damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or any of
the transactions contemplated by this Agreement or any of the other Loan
Documents.

Section 12.17. Entire Agreement.

This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency. There are no oral agreements among the parties hereto.

Section 12.18. Construction.

The Administrative Agent, each Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Borrower and each Lender.

Section 12.19. Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

Section 12.20. UPREIT Reorganization.

(a) If the Borrower elects to reorganize its corporate organizational structure
to implement an “umbrella partnership” real estate investment trust structure by
forming a limited partnership, limited liability company or other registered
business organization (other than a general partnership) under the laws of any
state of the United States or the District of Columbia (the “OP”) of which the
Borrower (or a Wholly Owned Subsidiary of the Borrower) is to be the general
partner, manager, or managing member, as applicable (the “Reorganization”), the
OP, subject to the satisfaction of the conditions set forth in this clause
(a) below, may assume all of the Borrower’s liabilities and obligations under,
and the Borrower may transfer and assign to the OP all of the Borrower’s rights
and benefits under, this Agreement and the

 

- 134 -



--------------------------------------------------------------------------------

other Loan Documents to which the Borrower is a party (and the Borrower shall be
released from all liabilities and obligations under this Agreement and the other
Loan Documents to which the Borrower is a party except as expressly provided
otherwise)(collectively, the “Assumption Transaction”):

(i) the Borrower shall have given the Administrative Agent and the Lenders prior
written notice of the Borrower’s intent to exercise its rights under this
Section at least 30 days (or such shorter period as may be permitted by the
Administrative Agent) prior to the proposed effective date of the Assumption
Transaction (the “Assumption Date”);

(ii) the Administrative Agent shall have received each of the following, in form
and substance reasonably satisfactory to the Administrative Agent:

(A) an assignment and assumption agreement executed by the Borrower and the OP,
acknowledged by the other Loan Parties, providing for the OP’s assumption of all
of the Borrower’s liabilities and obligations under, and the Borrower’s transfer
and assignment to the OP of all of the Borrower’s rights and benefits under,
this Agreement and the other Loan Documents to which the Borrower is a party
(and the term “REIT Entity” shall thereafter refer to Washington Real Estate
Investment Trust (including any successor entity thereto which becomes the
general partner, manager, or managing member, as applicable, of the OP, or the
ultimate parent thereof) and, except as set forth in the first sentence of
Section 1.2. hereof or as otherwise expressly set forth herein, the term
“Borrower” shall thereafter refer to the OP);

(B) amendments to this Agreement and the other Loan Documents executed by the
Borrower, the OP and the other Loan Parties, as appropriate, requested or
approved by the Administrative Agent as permitted under Section 12.6.(f);

(C) Revolving Notes, Bid Rate Notes and Term Notes executed by the OP, payable
to each applicable Lender (including any Designated Lender, if applicable but
excluding any Lender that has requested that it not receive Notes) and complying
with the terms of Section 2.12.(a) and the Swingline Notes executed by the OP
(it being understood that any previously issued notes shall be returned in
exchange for such new replacement notes);

(D) an opinion of counsel to the OP and the other Loan Parties, addressed to the
Administrative Agent and the Lenders and covering such matters as the
Administrative Agent may reasonably request in relation to matters covered in
opinions concerning the Borrower on the Effective Date;

(E) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of the OP certified as of a recent
date by the Secretary of State of the state of formation of the OP;

(F) a certificate of good standing (or certificate of similar meaning) with
respect to the OP issued as of a recent date by the Secretary of State of the
state of formation of the OP and certificates of qualification to transact
business or other comparable certificates issued as of a recent date by each
Secretary of State (and any state department of taxation, as applicable) of each
state in which the OP is required to be so qualified and where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect;

 

- 135 -



--------------------------------------------------------------------------------

(G) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of the OP with respect to
each of the officers of the OP authorized to execute and deliver the Loan
Documents to which the OP is to become a party, and authorized to execute and
deliver on behalf of the OP Notices of Borrowing, Notices of Swingline
Borrowing, requests for Letters of Credit, Notices of Conversion and Notices of
Continuation;

(H) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the OP of (A) the operating
agreement of the OP, if a limited liability company, the partnership agreement,
if a limited or general partnership, or other comparable document in the case of
any other form of legal entity and (B) all corporate, partnership, member or
other necessary action taken by or on behalf of the OP to authorize the
Reorganization and the execution, delivery and performance of the Loan Documents
to which it is, or is to become, a party in connection therewith;

(I) no Default or Event of Default shall exist as of the date the
Reorganization, or will exist immediately after giving effect thereto;

(J) the representations and warranties made or deemed made by the Borrower, the
OP or any other Loan Party in any Loan Document (as amended to incorporate any
revisions associated with the Reorganization) to which such Loan Party is a
party shall be true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on the
Assumption Date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall have been true in all respects) on
and as of such earlier date) and except for changes in factual circumstances not
prohibited hereunder;

(K) the Administrative Agent shall have received an officer’s certificate from
the chief executive officer or chief financial officer of the OP certifying the
matters referred to in the immediately preceding sub-clauses (I) and (J);

(L) a Disbursement Instruction Agreement executed by the OP effective as of the
Assumption Date; and

(M) such other documents and instruments as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably request; and

(iii) the OP shall have provided all information requested by the Administrative
Agent and each Lender in order to comply with applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation,
the Patriot Act; and

 

- 136 -



--------------------------------------------------------------------------------

(iv) the Borrower shall have transferred all of its assets to the OP other than
those assets the Borrower is permitted to retain in accordance with
Section 12.20.(b).

(b) Immediately upon the effectiveness of the Assumption Transaction and for so
long as this Agreement is in effect, (i) the REIT Entity’s assets shall consist
solely of Equity Interests in the OP or any Wholly Owned Subsidiaries whose
assets consist solely of direct or indirect Equity Interests in the OP
(provided, that the REIT Entity may (A) have cash and other assets of nominal
value incidental to its ownership of such Equity Interests, (B) own certain
other Equity Interests or such other assets in an aggregate amount not to exceed
$50,000,000 (or such greater amount as may be approved by the Administrative
Agent solely with respect to Equity Interests or assets held by the REIT Entity
at the time of the Reorganization; provided such additional amount shall not
exceed $50,000,000 for more than one year following the date of the
Reorganization), (C) maintain assets on a temporary or pass-through basis that
are held for subsequent payment of dividends or other Restricted Payments not
prohibited by Section 9.1.(f) or for contribution to any Subsidiary and
(D) contract rights related to the REIT Entity’s status as a public company and
(ii) neither the REIT Entity nor any Wholly Owned Subsidiaries whose assets
consist solely of direct or indirect Equity Interests in the OP (each a “Parent
Entity”) shall have any liabilities other than liabilities that would be
reflected in consolidated financial statements of the OP (provided, that any
Parent Entity may have (1) other liabilities incidental to its status as a
publicly traded REIT and not constituting liabilities in respect of Indebtedness
for borrowed money, including liabilities associated with employment contracts,
employee benefit matters, indemnification obligations pursuant to purchase and
sale agreements, and other legacy liabilities arising pursuant to contracts
entered into in the ordinary course of business prior to (and not in
contemplation of) the Reorganization, (2) nonconsensual obligations imposed by
operation of Applicable Law, (3) obligations (i) in the form of Nonrecourse
Indebtedness Guarantees and (ii) contingent obligations in relation to ground
leases, and (4) other immaterial obligations, immaterial intercompany
obligations or other intercompany obligations owing by any Parent Entity to the
OP or any Subsidiary of the OP. If at any time the requirements set forth in
this Section 12.20.(b) are not satisfied, the REIT Entity shall be required
become a Guarantor in accordance with Section 7.13. hereof.

Section 12.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

- 137 -



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 12.22. No Novation.

(a) Existing Credit Agreement. Upon satisfaction of the conditions precedent set
forth in Sections 5.1. and 5.2. of this Agreement, this Agreement and the other
Loan Documents shall exclusively control and govern the mutual rights and
obligations of the parties hereto with respect to the Existing Credit Agreement,
and the Existing Credit Agreement shall be superseded in all respects, in each
case, on a prospective basis only.

(b) NO NOVATION. THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO
AMEND AND RESTATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER, THE EXISTING
CREDIT AGREEMENT. THE PARTIES DO NOT INTEND THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING
BY THE BORROWER UNDER OR IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE EXISTING CREDIT AGREEMENT).

 

- 138 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

WASHINGTON REAL ESTATE INVESTMENT TRUST By:     /s/ Stephen E. Riffee   Name:
Stephen E. Riffee   Title: Executive Vice President and Chief Financial Officer

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Washington Real Estate Investment
Trust]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Swingline
Lender, as an Issuing Bank and as a Lender

By:   /s/ Brandon H. Barry   Name: Brandon H. Barry   Title: Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Washington Real Estate Investment
Trust]

 

KEYBANK NATIONAL ASSOCIATION, as an Issuing Bank and as a Lender By:   /s/ Sara
Jo Smith   Name: Sara Jo Smith   Title: Vice President



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Washington Real Estate Investment
Trust]

 

CAPITAL ONE, NATIONAL ASSOCIAITON, as an Issuing Bank and as a Lender By:   /s/
Barbara Heubner   Name: Barbara Heubner   Title: Vice President



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Washington Real Estate Investment
Trust]

 

U.S. BANK NATIONAL ASSOCIAITON, as a Lender

By:   /s/ Timothy J. Tillman   Name: Timothy J. Tillman   Title: Senior Vice
President



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Washington Real Estate Investment
Trust]

 

PNC BANK, NATIONAL ASSOCIAITON, as a Lender

By:   /s/ Katie Chowdhry   Name: Katie Chowdhry   Title: Vice President



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Washington Real Estate Investment
Trust]

 

SUNTRUST BANK, as a Lender By:     /s/ Alexander Rownd   Name: Alexander Rownd  
Title: Vice President



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Washington Real Estate Investment
Trust]

 

CITIBANK, N.A., as a Lender By:     /s/ John C. Rowland   Name: John C. Rowland
  Title: Vice President



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Washington Real Estate Investment
Trust]

 

GOLDMAN SACHS BANK USA, as a Lender By:     /s/ Annie Carr   Name: Annie Carr  
Title: Authorized Signatory



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Washington Real Estate Investment
Trust]

 

JPMORGAN CHASE BANK, N.A., as a Lender By:     /s/ Mohammad Hasan   Name:
Mohammad Hasan   Title: Executive Director



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Washington Real Estate Investment
Trust]

 

MORGAN STANLEY BANK, N.A., as a Lender By:     /s/ Michael King   Name: Michael
King   Title: Authorized Signatory



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Washington Real Estate Investment
Trust]

 

THE BANK OF NEW YORK MELLON, as a Lender

By:   /s/ Carol Murray   Name: Carol Murray   Title: Managing Director



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Washington Real Estate Investment
Trust]

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

By:   /s/ Brad Bowen   Name: Brad Bowen   Title: Senior Vice President



--------------------------------------------------------------------------------

Schedule I

Commitments

 

Lender

   Revolving
Commitment
Amount      Tranche A
Term Loan      Tranche B
Term Loan
Commitment
Amount  

Wells Fargo Bank, National Association

   $ 99,000,000      $ 24,000,000      $ 22,500,000  

KeyBank National Association

   $ 99,000,000      $ 19,000,000     

Capital One, National Association

   $ 75,000,000      $ 24,000,000      $ 50,000,000  

U.S. Bank National Association

   $ 60,000,000      $ 22,500,000      $ 60,000,000  

PNC Bank, National Association

   $ 60,000,000         $ 25,000,000  

SunTrust Bank

   $ 60,000,000      $ 22,500,000      $ 12,500,000  

Citibank, N.A.

   $ 45,000,000        

Goldman Sachs Bank USA

   $ 45,000,000        

JPMorgan Chase Bank, N.A.

   $ 45,000,000        

Morgan Stanley Bank, N.A.

   $ 42,000,000        

The Bank of New York Mellon

   $ 35,000,000      $ 19,000,000      $ 40,000,000  

Branch Banking and Trust Company

   $ 35,000,000      $ 19,000,000      $ 40,000,000     

 

 

    

 

 

    

 

 

 

TOTAL

   $ 700,000,000      $ 150,000,000      $ 250,000,000     

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 1.1

Existing Letters of Credit

None.



--------------------------------------------------------------------------------

Schedule 6.1.(b)

Ownership Structure

Subsidiaries and Unconsolidated Affiliates

Part I – Subsidiaries

 

Subsidiaries (* denotes Non-Wholly Owned Subsidiary) WRIT Frederick Crossing
Land, LLC Frederick Crossing Associates L.C. Frederick Crossing Retail
Associates L.C. WRIT Frederick Crossing Lease, LLC WRIT Frederick Crossing
Associates, Inc. WRIT-Kenmore, LLC WRIT - 2445 M LLC WRIT GATEWAY OVERLOOK LLC
WRIT 1140 CT LLC WRIT Limited Partnership Real Estate Management, Inc. (REMI)
Washington Parking, Inc. WRIT Dulles Station, LLC Washington Metro, Inc. WRIT
1227 25th Street LLC WRIT 8283 Greensboro Drive LLC WRIT Crimson On Glebe Member
LLC 650 N. Glebe, LLC WRIT Olney Village Center LLC WRIT Braddock Office LLC
WRIT Fairgate LLC WRIT Yale West LLC WRIT Paramount LLC WRIT ANC LLC WRIT 1775
EYE STREET LLC WRIT SPRING VALLEY LLC WashREIT Wellington LLC WashREIT OP LLC
WashREIT OP Sub DC LLC WashREIT 1901 Pennsylvania Ave Grantor Trust Ownership
LLC

WashREIT 1901 Pennsylvania Ave Trustee LLC, trustee for

WashREIT 1901 Pennsylvania Ave Grantor Trust

WashREIT Courthouse Square LLC WashREIT 515 King St LLC WashREIT Frederick
County Square LLC WashREIT Wellington Apartments LLC WashREIT Monument II LLC
WashREIT Park Adams Apartments LLC



--------------------------------------------------------------------------------

Subsidiaries (* denotes Non-Wholly Owned Subsidiary) WashREIT Roosevelt Towers
LLC WashREIT Randolph Shopping Center LLC WashREIT Takoma Park Shopping Center
LLC WashREIT Wheaton Park Shopping Center LLC WashREIT Centre at Hagerstown LLC
WashREIT Westminster Shopping Center LLC WashREIT Shoppes at Foxchase LLC
WashREIT Bradlee Shopping Center LLC WashREIT Chevy Chase Metro Center Grantor
Trust Ownership LLC

WashREIT Chevy Chase Metro Center Trustee LLC, trustee for

WashREIT Chevy Chase Metro Center Grantor Trust

WashREIT 1776 G St Grantor Trust Ownership LLC

WashREIT 1776 G St Trustee LLC, trustee for

WashREIT 1776 G St Grantor Trust

WashREIT 1220 19th St Grantor Trust Ownership LLC

WashREIT 1220 19th St Trustee LLC, trustee for WashREIT

1220 19th St Grantor Trust

WashREIT 2000 M St Grantor Trust Ownership LLC WashREIT 2000 M St Trustee LLC
WashREIT Riverside LLC WashREIT Riverside Apartments LLC WashREIT 3801
Connecticut Ave Trust Ownership LLC WashREIT 3801 Connecticut Ave Trustee LLC
WashREIT Watergate 600 OP LP (f/k/a WashReit HW LP)* WashREIT Arlignton Tower
LLC WashREIT Virginia Lender LLC SME Rock Manager, Inc. (to be dissolved)
SYN-Rock Manager, Inc. (to be dissolved) Trade Rock Manager, Inc. (to be
dissolved)

Part II – Unconsolidated Affiliate

None.



--------------------------------------------------------------------------------

Schedule 6.1.(f)

Properties

 

Properties

  

Location

   Year
Acquired      Major
Redevelopment/
Development  

Office Buildings

        

1901 Pennsylvania Avenue

   Washington, DC      1977     

515 King Street

   Alexandria, VA      1992     

Watergate 600

   Washington, DC      2017     

1220 19th Street

   Washington, DC      1995     

1600 Wilson Boulevard

   Arlington, VA      1997     

Silverline Center (formerly 7900 Westpark)

   Tysons, VA      1997     

Arlington Tower

   Arlington, VA      2018     

Courthouse Square

   Alexandria, VA      2000     

1776 G Street

   Washington, DC      2003     

Monument II

   Herndon, VA      2007     

2000 M Street, NW

   Washington, DC      2007     

2445 M Street, NW

   Washington, DC      2008     

925 Corporate Drive (Building E)

   Stafford, VA      2010     

1000 Corporate Drive (Building G)

   Stafford, VA      2010     

1140 Connecticut Avenue

   Washington, DC      2011     

1227 25th Street

   Washington, DC      2011     

John Marshall II

   Tysons, VA      2011     

Fairgate at Ballston

   Arlington, VA      2012     

Army Navy Building

   Washington, DC      2014     

1775 Eye Street

   Washington, DC      2014     

Retail Centers

        

Takoma Park

   Takoma Park, MD      1963     

Westminster

   Westminster, MD      1972     

Concord Centre

   Springfield, VA      1973     

Wheaton Park

   Wheaton, MD      1977     

Bradlee

   Alexandria, VA      1984     

Chevy Chase Metro Plaza

   Washington, DC      1985     

Shoppes of Foxchase

   Alexandria, VA      1994     

Frederick County Square

   Frederick, MD      1995     

800 S. Washington Street

   Alexandria, VA      1998/2003     

Centre at Hagerstown

   Hagerstown, MD      2002     

Frederick Crossing

   Frederick, MD      2005     

Randolph Shopping Center

   Rockville, MD      2006     

Montrose Shopping Center

   Rockville, MD      2006     

Gateway Overlook Shopping Center

   Columbia, MD      2010     

Olney Village Center

   Olney, MD      2011     

Spring Valley Retail Center

   Washington, DC      2014        X  

Multifamily Buildings / # units

        

3801 Connecticut Avenue

   Washington, DC      1963     

Roosevelt Towers

   Falls Church, VA      1965     

Park Adams

   Arlington, VA      1969     



--------------------------------------------------------------------------------

Properties

  

Location

   Year
Acquired    Major
Redevelopment/
Development

The Ashby at McLean

   McLean, VA    1996   

Bethesda Hill Apartments

   Bethesda, MD    1997   

Bennett Park

   Arlington, VA    2007   

Clayborne Apartments

   Alexandria, VA    2008   

Kenmore Apartments

   Washington, DC    2008   

The Maxwell

   Arlington, VA    2011   

The Paramount

   Arlington, VA    2013   

Yale West Apartments

   Washington, DC    2014   

The Wellington

   Arlington, VA    2015    X

Riverside Apartments

   Alexandria, VA    2016    X



--------------------------------------------------------------------------------

Schedule 6.1.(g)

Existing Indebtedness; Liens

Part I – Existing Indebtedness

Indebtedness as of February 28, 2018

 

Unsecured Debt (in $000s)

     $ 894,358  

4.95% notes due 10/1/20

   $ 250,000    

Unsecured Term Loan Facility maturing 3/15/21

   $ 150,000    

3.95% notes due 10/15/22

   $ 300,000    

Unsecured Term Loan Facility maturing 7/21/23

   $ 150,000    

7.25% notes due 02/25/28

   $ 50,000    

Net Discount/Premiums on notes issued

   ($ 1,580 )   

Loan costs, net of amortization

   ($ 4,062 )   

Mortgage Notes Payable (in $000s)

     $ 91,301  

Kenmore Apartments

   $ 32,072    

Olney Village Center

   $ 12,787    

Yale West

   $ 46,552    

Loan costs, net of amortization

   ($ 110 )   

Lines of credit (in $000s)

     $ 343,000       

 

 

 

Total Indebtedness (in $000s)

     $ 1,328,659       

 

 

 

Part II – Liens

 

Property    Owner    Lender/Servicer   

Amount of
secured Debt

($000s)

 

Kenmore Apartments

   WRIT-Kenmore, LLC    Wells Fargo    $ 32,072  

Olney Village Center

   WRIT Olney Village Center LLC    MetLife    $ 12,787  

Yale West

   WRIT Yale West LLC    U.S. Department of
Housing and Urban
Development    $ 46,552  



--------------------------------------------------------------------------------

Schedule 6.1.(h)

Litigation

None.



--------------------------------------------------------------------------------

Schedule 6.1.(n)

Environmental Matters

None.



--------------------------------------------------------------------------------

Schedule 6.1.(q)

Affiliate Transactions

None.

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the] [any]
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

A-1-



--------------------------------------------------------------------------------

1.   Assignor[s]:   

 

       

 

     [Assignor [is] [is not] a Defaulting Lender]    2.   Assignee[s]:   

 

       

 

     [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender] 3.   Borrower:    Washington Real Estate Investment Trust 4.  
Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement 5.   Credit Agreement:    That
certain Amended and Restated Credit Agreement dated as of March 29, 2018 among
Washington Real Estate Investment Trust, the Lenders parties thereto and their
assignees under Section 12.5. thereof, Wells Fargo Bank, National Association,
as Administrative Agent, and the other parties thereto 6.      Assigned
Interest[s]:   

 

Assignor[s]5

   Assignee[s]6      Facility
Assigned7      Aggregate Amount
of
Commitment/Loans
for all Lenders8      Amount of
Commitment/Loans
Assigned8      Percentage
Assigned of
Commitment/
Loans9      CUSIP
Number            $      $        %               $      $        %           
   $      $        %     

[7. Trade Date:                         ]10

[Page break]

 

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Fill in the appropriate terminology for the Class of facilities under the
Credit Agreement that are being assigned under this Assignment.

8  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

A-2



--------------------------------------------------------------------------------

Effective Date:                                , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]11 [NAME OF ASSIGNOR] By:  

 

        Name:  

 

        Title:  

 

[NAME OF ASSIGNOR] By:  

 

        Name:  

 

        Title:  

 

ASSIGNEE[S]12 [NAME OF ASSIGNEE]

 

By:  

 

        Name:  

 

        Title:  

 

[NAME OF ASSIGNEE] By:  

 

        Name:  

 

        Title:  

 

 

 

 

11  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

12  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

A-3



--------------------------------------------------------------------------------

[Consented to and]13 Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

 

Name:  

 

Title:  

 

[Consented to:]14

 

[NAME OF RELEVANT PARTY] By:  

 

Name:  

 

Title:  

 

 

 

 

13  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

14  To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lenders, Issuing Banks) are required by the terms of the Credit
Agreement.

 

A-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under
Section 12.5.(b) of the Credit Agreement), (iii) from and after the Effective
Date specified for this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 6.1.(j) thereof
or of the most recent financial statements delivered pursuant to Section 8.1. or
8.2. thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, and (vii) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement (including, without limitation, Section 3.10.(g)
of the Credit Agreement), duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

A-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BID RATE NOTE

March 29, 2018

FOR VALUE RECEIVED, the undersigned, WASHINGTON REAL ESTATE INVESTMENT TRUST, a
real estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), hereby unconditionally promises to pay to
                                              or registered assigns (the
“Lender”), in care of Wells Fargo Bank, National Association, as Administrative
Agent (the “Administrative Agent”), to its address at 600 South 4th St., 9th
Floor, Minneapolis, Minnesota 55415, or at such other address as may be
specified by the Administrative Agent to the Borrower, the aggregate unpaid
principal amount of Bid Rate Loans made by the Lender to the Borrower under the
Credit Agreement (defined below), on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount of each such Bid Rate Loan, at such office at the rates and on the dates
provided in the Credit Agreement.

This Bid Rate Note is one of the “Bid Rate Notes” referred to in the Amended and
Restated Credit Agreement dated as of March 29, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 12.5. thereof, the Administrative Agent, and the other
parties thereto, and evidences Bid Rate Loans made by the Lender thereunder.
Terms used but not otherwise defined in this Bid Rate Note have the respective
meanings assigned to them in the Credit Agreement. The Credit Agreement provides
for the acceleration of the maturity of this Bid Rate Note upon the occurrence
of certain events and for prepayments of Bid Rate Loans upon the terms and
conditions specified therein.

Except as permitted by Section 12.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Bid Rate Note.

THIS BID RATE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

[Signatures on Following Page]

 

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Bid Rate
Note as of the date first written above.

 

WASHINGTON REAL ESTATE INVESTMENT TRUST By:  

 

Name:  

 

Title:  

 

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF DESIGNATION AGREEMENT

THIS DESIGNATION AGREEMENT dated as of                     ,              (the
“Agreement”) by and among                      (the “Designating Lender”),
                     (the “Designated Lender”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”).

WHEREAS, the Designating Lender is a Lender under that certain Amended and
Restated Credit Agreement dated as of March 29, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among WASHINGTON REAL ESTATE INVESTMENT TRUST, a real estate investment
trust formed under the laws of the State of Maryland (the “Borrower”), the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), the Administrative Agent and the other parties thereto;

WHEREAS, pursuant to Section 12.5.(g), the Designating Lender desires to
designate the Designated Lender as its “Designated Lender” under and as defined
in the Credit Agreement; and

WHEREAS, the Administrative Agent consents to such designation on the terms and
conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Designation. Subject to the terms and conditions of this Agreement,
the Designating Lender hereby designates the Designated Lender, and the
Designated Lender hereby accepts such designation, to have a right to make Bid
Rate Loans on behalf of the Designating Lender pursuant to Section 2.2. of the
Credit Agreement. Any assignment by the Designating Lender to the Designated
Lender of rights to make a Bid Rate Loan shall only be effective at the time
such Bid Rate Loan is funded by the Designated Lender. The Designated Lender,
subject to the terms and conditions hereof, hereby agrees to make such accepted
Bid Rate Loans and to perform such other obligations as may be required of it as
a Designated Lender under the Credit Agreement.

Section 2. Designating Lender Not Discharged. Notwithstanding the designation of
the Designated Lender hereunder, the Designating Lender shall be and remain
obligated to the Borrower, the Administrative Agent and the Lenders for each and
every obligation of the Designating Lender and its related Designated Lender
with respect to the Credit Agreement and the other Loan Documents, including,
without limitation, any indemnification obligations under Section 12.9. of the
Credit Agreement and any sums otherwise payable to the Borrower by the
Designated Lender.

Section 3. No Representations by Designating Lender. The Designating Lender
makes no representation or warranty and, except as set forth in Section 8 below,
assumes no responsibility pursuant to this Agreement with respect to (a) any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any other instrument and document
furnished pursuant thereto and (b) the financial condition of the Borrower, any
other Loan Party or any other Subsidiary of the Borrower or the performance or
observance by the Borrower or any other Loan Party of any of its obligations
under any Loan Document to which it is a party or any other instrument or
document furnished pursuant thereto.

 

C-1



--------------------------------------------------------------------------------

Section 4. Representations and Covenants of Designated Lender. The Designated
Lender makes and confirms to the Administrative Agent, the Designating Lender,
and the other Lenders all of the representations, warranties and covenants of a
Lender under Article XI of the Credit Agreement. Not in limitation of the
foregoing, the Designated Lender (a) represents and warrants that it (i) is
legally authorized to enter into this Agreement; (ii) is an “accredited
investor” (as such term is used in Regulation D of the Securities Act) and
(iii) meets the requirements of a “Designated Lender” contained in the
definition of such term contained in the Credit Agreement; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant thereto and such other documents
and information (including without limitation the Loan Documents) as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement; (c) confirms that it has, independently and without reliance
upon the Administrative Agent, any other Lender or counsel to the Administrative
Agent, or any of their respective officers, directors, employees, agents or
counsel, and based on such financial statements and such other documents and
information, made its own credit analysis and decision to become a Designated
Lender under the Credit Agreement; (d) appoints and authorizes the
Administrative Agent to take such action as contractual representative on its
behalf and to exercise such powers under the Loan Documents as are delegated to
the Administrative Agent by the terms thereof together with such powers as are
reasonably incidental thereto; and (e) agrees that it will become a party to and
shall be bound by the Credit Agreement, the other Loan Documents to which the
other Lenders are a party on the Effective Date (as defined below) and will
perform in accordance therewith all of the obligations which are required to be
performed by it as a Designated Lender. The Designated Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective officers, directors, employees and agents, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any Note or pursuant to any other obligation. The Designated Lender
acknowledges and agrees that except as expressly required under the Credit
Agreement, the Administrative Agent shall have no duty or responsibility
whatsoever, either initially or on a continuing basis, to provide the Designated
Lender with any credit or other information with respect to the Borrower, any
other Loan Party or any other Subsidiary or to notify the Designated Lender of
any Default or Event of Default.

Section 5. Appointment of Designating Lender as Attorney-In-Fact. The Designated
Lender hereby appoints the Designating Lender as the Designated Lender’s agent
and attorney-in-fact, and grants to the Designating Lender an irrevocable power
of attorney, to receive any and all payments to be made for the benefit of the
Designated Lender under the Credit Agreement, to deliver and receive all notices
and other communications under the Credit Agreement and other Loan Documents and
to exercise on the Designated Lender’s behalf all rights to vote and to grant
and make approvals, waivers, consents of amendments to or under the Credit
Agreement or other Loan Documents. Any document executed by the Designating
Lender on the Designated Lender’s behalf in connection with the Credit Agreement
or other Loan Documents shall be binding on the Designated Lender. The Borrower,
each Administrative Agent and each of the Lenders may rely on and are
beneficiaries of the preceding provisions.

Section 6. Acceptance by the Administrative Agent. Following the execution of
this Agreement by the Designating Lender and the Designated Lender, the
Designating Lender will (i) deliver to the Administrative Agent a duly executed
original of this Agreement for acceptance by the Administrative Agent and
(ii) pay to the Administrative Agent the fee, if any, payable under the
applicable provisions of the Credit Agreement whereupon this Agreement shall
become effective as of the date of such acceptance or such other date as may be
specified on the signature page hereof (the “Effective Date”).

 

C-2



--------------------------------------------------------------------------------

Section 7. Effect of Designation. Upon such acceptance and recording by the
Administrative Agent, as of the Effective Date, the Designated Lender shall be a
party to the Credit Agreement with a right to make Bid Rate Loans as a Lender
pursuant to Section 2.2. of the Credit Agreement and the rights and obligations
of a Lender related thereto; provided, however, that the Designated Lender shall
not be required to make payments with respect to such obligations except to the
extent of excess cash flow of the Designated Lender which is not otherwise
required to repay obligations of the Designated Lender which are then due and
payable. Notwithstanding the foregoing, the Designating Lender, as agent for the
Designated Lender, shall be and remain obligated to the Borrower, the
Administrative Agent and the Lenders for each and every of the obligations of
the Designated Lender and the Designating Lender with respect to the Credit
Agreement.

Section 8. Indemnification of Designated Lender. The Designating Lender
unconditionally agrees to pay or reimburse the Designated Lender and save the
Designated Lender harmless against all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed or asserted by any of the
parties to the Loan Documents against the Designated Lender, in its capacity as
such, in any way relating to or arising out of this Agreement or any other Loan
Documents or any action taken or omitted by the Designated Lender hereunder or
thereunder, provided that the Designating Lender shall not be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements if the same results from the
Designated Lender’s gross negligence or willful misconduct.

Section 9. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 10. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

Section 11. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.

Section 12. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by all parties hereto.

Section 13. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

Section 14. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.

[Signatures on Following Page]

 

C-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Designation
Agreement as of the date and year first written above.

 

EFFECTIVE DATE:                                               DESIGNATING
LENDER: [NAME OF DESIGNATING LENDER]

By:  

 

  Name:  

 

  Title:  

 

DESIGNATED LENDER: [NAME OF DESIGNATED LENDER]

By:  

 

  Name:  

 

  Title:  

 

 

Accepted as of the date first written above.

ADMINISTRATIVE AGENT:

 

WELLS FARGO BANK, NATIONAL     ASSOCIATION, as Administrative Agent

By:  

 

  Name:     Title:  

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF DISBURSEMENT INSTRUCTION AGREEMENT

 

Borrower: WASHINGTON REAL ESTATE INVESTMENT TRUST Administrative Agent: Wells
Fargo Bank, National Association Loan: Loan number 1014769 made pursuant to that
certain “Credit Agreement” dated as of March 29, 2018 between Borrower,
Administrative Agent and Lenders, as amended from time to time Effective Date:
INSERT DATE

Check applicable box:

 

☐   New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.

☐   Replace Previous Agreement – This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

  (1) to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

 

  (2) to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

 

  (3) to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.

Any of the disbursements, wires or transfers described above is referred to
herein as a “Disbursement.”

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to 2.4.(b) of the Credit Agreement (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 

D-1



--------------------------------------------------------------------------------

Disbursement of Loan Proceeds at Origination/Closing Closing Disbursement
Authorizers: Administrative Agent is authorized to accept one or more
Disbursement Requests from any of the individuals named below (each, a “Closing
Disbursement Authorizer”) to disburse Loan proceeds on or about the date of the
Loan origination/closing and to initiate Disbursements in connection therewith
(each, a “Closing Disbursement”):     

Individual’s Name

  

Title

1.       2.       3.      

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

 

Permitted Wire Transfers: Disbursement Requests for the Closing Disbursement(s)
to be made by wire transfer must specify the amount and applicable Receiving
Party. Each Receiving Party included in any such Disbursement Request must be
listed below. Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Closing Exhibit. All wire instructions must be
in the format specified on the Closing Exhibit.    Names of Receiving Parties
for the Closing Disbursement(s) (may include as many parties as needed; wire
instructions for each Receiving Party must be attached as the Closing Exhibit)
1.    2.    3.   

 

Direct Deposit: Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below. Name on Deposit Account: Wells Fargo Bank, N.A. Deposit Account
Number: Further Credit Information/Instructions:

 

D-2



--------------------------------------------------------------------------------

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination Subsequent
Disbursement Authorizers: Administrative Agent is authorized to accept one or
more Disbursement Requests from any of the individuals named below (each, a
“Subsequent Disbursement Authorizer”) to disburse Loan proceeds after the date
of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Subsequent Disbursement”):     

Individual’s Name

  

Title

1.       2.       3.      

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

 

Permitted Wire Transfers: Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.    Names of Receiving Parties for Subsequent Disbursements (may include
as many parties as needed; wire instructions for each Receiving Party must be
attached as the Subsequent Disbursement Exhibit) 1.    2.    3.   

 

Direct Deposit: Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below. Name on Deposit Account: Wells Fargo Bank, N.A. Deposit Account
Number: Further Credit Information/Instructions:

 

D-3



--------------------------------------------------------------------------------

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

WASHINGTON REAL ESTATE INVESTMENT TRUST

By:  

 

  Name:  

 

  Title:  

 

 

D-4



--------------------------------------------------------------------------------

Additional Terms and Conditions to the Disbursement Instruction Agreement

Definitions. The following capitalized terms shall have the meanings set forth
below:

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.

Limitation of Liability. Administrative Agent, each Issuing Bank, each Swingline
Lender and Lenders shall not be liable to Borrower or any other parties for:
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, any Issuing Bank,
any Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, Issuing Banks’,
Swingline Lenders’ or any Lender’s control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, any Issuing Bank, any
Swingline Lender, any Lender or Borrower knew or should have known the
likelihood of these damages in any situation. Neither Administrative Agent, any
Issuing Bank, any Swingline Lender nor any Lender makes any representations or
warranties other than those expressly made in this Agreement. IN NO EVENT WILL
ADMINISTRATIVE AGENT, ANY ISSUING BANK, ANY SWINGLINE LENDER OR ANY LENDER BE
LIABLE FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS
EXECUTED BY ADMINISTRATIVE AGENT IN GOOD FAITH AN IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT.

Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and
(ii) on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

 

D-5



--------------------------------------------------------------------------------

CLOSING EXHIBIT

WIRE INSTRUCTIONS

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

Receiving Party Deposit Account Number

Receiving Bank Name, City and State

Receiving Bank Routing (ABA) Number

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

D-6



--------------------------------------------------------------------------------

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

Receiving Party Deposit Account Number

Receiving Bank Name, City and State

Receiving Bank Routing (ABA) Number

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

D-7



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF GUARANTY

THIS GUARANTY dated as of                     , 20     (this “Guaranty”)
executed and delivered by each of the undersigned and the other Persons from
time to time party hereto pursuant to the execution and delivery of an Accession
Agreement in the form of Annex I hereto (all of the undersigned, together with
such other Persons each a “Guarantor” and collectively, the “Guarantors”) in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
Administrative Agent (the “Administrative Agent”) for the Lenders under that
certain Amended and Restated Credit Agreement dated as of March 29, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Washington Real Estate Investment Trust, a
real estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), the Administrative Agent, and the other
parties thereto, for its benefit and the benefit of the Lenders, the Issuing
Banks and the Specified Derivatives Providers (the Administrative Agent, the
Lenders, the Swingline Lenders, the Issuing Banks and the Specified Derivatives
Providers each individually a “Guarantied Party” and collectively, the
“Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Banks, the Swingline Lenders and the other Lenders have agreed to make available
to the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or its Subsidiaries;

WHEREAS, each Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;

WHEREAS, the Borrower and the Guarantors, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financial accommodations from the Guarantied Parties through
their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Guarantied Parties’ making, and continuing to make, such financial
accommodations.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower or any other Loan Party to
any

 

E-1



--------------------------------------------------------------------------------

Lender, the Issuing Banks or the Administrative Agent under or in connection
with the Credit Agreement or any other Loan Document, including without
limitation, the repayment of all principal of the Revolving Loans, Term Loans,
Bid Rate Loans and Swingline Loans, and the Reimbursement Obligations and all
other Letter of Credit Liabilities, and the payment of all interest, fees,
charges, reasonable and documented out-of-pocket attorneys’ fees and other
amounts payable to any Lender, the Issuing Banks or the Administrative Agent
thereunder or in connection therewith (including, to the extent permitted by
Applicable Law, interest, Fees and other amounts that would accrue and become
due after the filing of a case or other proceeding under the Bankruptcy Code (as
defined below) or other similar Applicable Law but for the commencement of such
case or proceeding, whether or not such amounts are allowed or allowable in
whole or in part in such case or proceeding); (b) all existing or future payment
and other obligations owing by any Loan Party under any Specified Derivatives
Contract (other than any Excluded Swap Obligation); (c) any and all extensions,
renewals, modifications, amendments or substitutions of the foregoing; (d) all
expenses, including, without limitation, reasonable and documented out-of-pocket
attorneys’ fees and disbursements, that are incurred by the Administrative Agent
or any other Guarantied Party in the enforcement of any of the foregoing or any
obligation of such Guarantor hereunder; and (e) all other Guaranteed
Obligations.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

(a) (i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document, any Specified Derivatives
Contract or any other document, instrument or agreement evidencing or relating
to any Guarantied Obligations (the “Guarantied Documents”), or (iv) any waiver,
renewal, extension, addition, or supplement to, or deletion from, or any other
action or inaction under or in respect of, any Guarantied Document or any
assignment or transfer of any Guarantied Document;

(b) any lack of validity or enforceability of any Guarantied Document or any
assignment or transfer of any Guarantied Document;

 

E-2



--------------------------------------------------------------------------------

(c) any furnishing to any of the Guarantied Parties of any security for any of
the Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Guarantied Obligations;

(d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to any of
the Guarantied Obligations, or any subordination of the payment of any of the
Guarantied Obligations to the payment of any other liability of the Borrower or
any other Loan Party;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
any other Loan Party or any other Person, or any action taken with respect to
this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;

(f) any act or failure to act by any Loan Party or any other Person which may
adversely affect such Guarantor’s subrogation rights, if any, against any other
Loan Party or any other Person to recover payments made under this Guaranty;

(g) any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Guarantied Obligations;

(h) any application of sums paid by any Loan Party or any other Person with
respect to the liabilities of any Loan Party to any of the Guarantied Parties,
regardless of what liabilities of the Borrower remain unpaid;

(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;

(j) any defense, set off, claim or counterclaim (other than indefeasible payment
and performance in full) which may at any time be available to or be asserted by
any Loan Party or any other Person against any Guarantied Party;

(k) any change in the corporate existence, structure or ownership of any Loan
Party;

(l) any statement, representation or warranty made or deemed made by or on
behalf of any Loan Party under any Guarantied Document, or any amendment hereto
or thereto, proves to have been incorrect or misleading in any respect; or

(m) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than indefeasible payment
and performance in full or release or termination of the obligations of any
Guarantor hereunder as provided by the terms of the Credit Agreement).

Section 4. Action with Respect to Guarantied Obligations. The Guarantied Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3. and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied

 

E-3



--------------------------------------------------------------------------------

Obligations or changing the interest rate that may accrue on any of the
Guarantied Obligations; (b) amend, modify, alter or supplement any Guarantied
Document; (c) sell, exchange, release or otherwise deal with all, or any part,
of any collateral securing any of the Guarantied Obligations; (d) release any
Loan Party or other Person liable in any manner for the payment or collection of
any of the Guarantied Obligations; (e) exercise, or refrain from exercising, any
rights against any Loan Party or any other Person; and (f) apply any sum, by
whomsoever paid or however realized, to the Guarantied Obligations in such order
as the Guarantied Parties shall elect.

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Guarantied Documents, as if
the same were set forth herein in full.

Section 6. Covenants. Each Guarantor will comply with all covenants with which
the Borrower is to cause such Guarantor to comply under the terms of the Credit
Agreement or any of the other Guarantied Documents.

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

Section 8. Inability to Accelerate. If the Guarantied Parties or any of them are
prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Administrative Agent and/or the other Guarantied Parties shall be
entitled to receive from each Guarantor, upon demand therefor, the sums which
otherwise would have been due had such demand or acceleration occurred.

Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any other Guarantied Party for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such other Guarantied Party repays
all or part of said amount by reason of (a) any judgment, decree or order of any
court or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such other
Guarantied Party with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of any of the
Guarantied Documents and such Guarantor shall be and remain liable to the
Administrative Agent or such other Guarantied Party for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Administrative Agent or such other Guarantied Party.

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of another Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been

 

E-4



--------------------------------------------------------------------------------

indefeasibly paid and performed in full. If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Guarantied Parties and shall forthwith pay such amount to the
Administrative Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement or to be held by the Administrative Agent as collateral
security for any Guarantied Obligations existing.

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes, subject to
Section 3.10. of the Credit Agreement), and if such Guarantor is required by
Applicable Law or by any Governmental Authority to make any such deduction or
withholding, subject to Section 3.10. of the Credit Agreement, such Guarantor
shall pay to the Administrative Agent and the Lenders such additional amount as
will result in the receipt by the Administrative Agent and the Lenders of the
full amount payable hereunder had such deduction or withholding not occurred or
been required.

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Guarantied Documents or Applicable Law and not by way of
limitation of any such rights, each Guarantor hereby authorizes each Guarantied
Party, each Affiliate of a Guarantied Party, and each Participant, at any time
while an Event of Default exists, without any prior notice to such Guarantor or
to any other Person, any such notice being hereby expressly waived, but in the
case of a Guarantied Party (other than the Administrative Agent), an Affiliate
of a Guarantied Party (other than the Administrative Agent), or a Participant,
subject to receipt of the prior written consent of the Requisite Lenders
exercised in their sole discretion, to set-off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by a Guarantied Party, an
Affiliate of a Guarantied Party or such Participant to or for the credit or the
account of such Guarantor against and on account of any of the Guarantied
Obligations, although such obligations shall be contingent or unmatured. Each
Guarantor agrees, to the fullest extent permitted by Applicable Law, that any
Participant may exercise rights of setoff or counterclaim and other rights with
respect to its participation as fully as if such Participant were a direct
creditor of such Guarantor in the amount of such participation provided that
such Participant agrees to be subject to Section 3.3. of the Credit Agreement as
though it were a Lender.

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of any other Loan Party to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from any
other Loan Party (collectively, the “Junior Claims”) shall be subordinate and
junior in right of payment to all Guarantied Obligations. If an Event of Default
shall exist, no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from or any other Loan Party on
account of or in any manner in respect of any Junior Claim until all of the
Guarantied Obligations have been indefeasibly paid in full.

Section 14. Avoidance Provisions. It is the intent of each Guarantor and the
Guarantied Parties that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation,

 

E-5



--------------------------------------------------------------------------------

(a) Section 548 of the Bankruptcy Code and (b) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such Proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise. The Applicable Laws
under which the possible avoidance or unenforceability of the obligations of
such Guarantor hereunder (or any other obligations of such Guarantor to the
Guarantied Parties) shall be determined in any such Proceeding are referred to
as the “Avoidance Provisions”. Accordingly, to the extent that the obligations
of any Guarantor hereunder would otherwise be subject to avoidance under the
Avoidance Provisions, the maximum Guarantied Obligations for which such
Guarantor shall be liable hereunder shall be reduced to that amount which, as of
the time any of the Guarantied Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of any Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied
Parties), to be subject to avoidance under the Avoidance Provisions. This
Section is intended solely to preserve the rights of the Administrative Agent
and the other Guarantied Parties hereunder to the maximum extent that would not
cause the obligations of any Guarantor hereunder to be subject to avoidance
under the Avoidance Provisions, and no Guarantor or any other Person shall have
any right or claim under this Section as against the Guarantied Parties that
would not otherwise be available to such Person under the Avoidance Provisions.

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Loan Parties, and of
all other circumstances bearing upon the risk of nonpayment of any of the
Guarantied Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that neither of the
Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

SECTION 17. WAIVER OF JURY TRIAL.

(a) EACH GUARANTOR, AND EACH OF THE GUARANTIED PARTIES BY ACCEPTING THE BENEFITS
HEREOF, ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR AMONG SUCH
GUARANTOR AND ANY OF THE GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
GUARANTORS, AND THE GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY.

(b) EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY OTHER GUARANTIED PARTY, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING

 

E-6



--------------------------------------------------------------------------------

HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY
GUARANTIED PARTY OR THE ENFORCEMENT BY ANY GUARANTIED PARTY OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER GUARANTIED DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

Section 18. Loan Accounts. The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations arising under or in connection with the Loan Documents, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of such Guarantied Obligations or otherwise, the entries in such
books and accounts shall be binding on the Guarantors absent manifest error. The
failure of the Administrative Agent or any other Guarantied Party to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.

Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.

 

E-7



--------------------------------------------------------------------------------

Section 20. Termination/Release of Guarantor. This Guaranty shall remain in full
force and effect with respect to each Guarantor until payment in full of the
Guarantied Obligations and the termination or cancellation of all Guarantied
Documents in accordance with their respective terms. Notwithstanding the
foregoing, once a Guarantor has been released from the Guaranty in accordance
with Section 7.13.(c) of the Credit Agreement, such Guarantor shall have no
further liability for the Guarantied Obligations, whether accrued prior to or
after the date of its release as a Guarantor.

Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Credit Agreement, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor’s obligations hereunder.
Subject to Section 12.8. of the Credit Agreement, each Guarantor hereby consents
to the delivery by the Administrative Agent and any other Lender to any Assignee
or Participant (or any prospective Assignee or Participant) of any financial or
other information regarding the Borrower or any Guarantor. No Guarantor may
assign or transfer its obligations hereunder to any Person without the prior
written consent of all Lenders and any such assignment or other transfer to
which all of the Lenders have not so consented shall be null and void.

Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 12.6.
of the Credit Agreement.

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 2:00 p.m. Eastern
time, on the date one Business Day after demand therefor.

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Guarantied Documents, as
applicable, or (c) as to each such party at such other address as such party
shall designate in a written notice to the other parties. Each such notice,
request or other communication shall be effective (i) if mailed, when received;
(ii) if telecopied, when transmitted; or (iii) if hand delivered or sent by
overnight courier, when delivered; provided, however, that in the case of the
immediately preceding clauses (i) through (iii), non-receipt of any
communication as the result of any change of address of which the sending party
was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.

 

E-8



--------------------------------------------------------------------------------

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 28. Limitation of Liability. None of the Administrative Agent, any other
Guarantied Party or any of their respective Related Parties shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty, any of
the other Guarantied Documents, or any of the transactions contemplated by this
Guaranty or any of the other Guarantied Documents. Each Guarantor hereby waives,
releases, and agrees not to sue the Administrative Agent, any other Guarantied
Party or any of their respective Related Parties for punitive damages in respect
of any claim in connection with, arising out of, or in any way related to, this
Guaranty, any of the other Guarantied Documents, or any of the transactions
contemplated by thereby.

Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 8.5. of the Credit Agreement.

Section 30. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Guarantied Obligations until such time as the
Guarantied Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated. Subject to Section 10 of this Guaranty,
this Section shall not be deemed to affect any right of subrogation, indemnity,
reimbursement or contribution that any Guarantor may have under Applicable Law
against any other Loan Party in respect of any payment of Guarantied
Obligations. Notwithstanding the foregoing, all rights of contribution against
any Guarantor shall terminate from and after such time, if ever, that such
Guarantor shall cease to be a Guarantor in accordance with the applicable
provisions of the Loan Documents.

Section 31. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until termination of this Guaranty in accordance with
Section 20 hereof. Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

E-9



--------------------------------------------------------------------------------

Section 32. Definitions. (a) For the purposes of this Guaranty:

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party (including the Borrower) that has total assets exceeding $10,000,000 at
the time the relevant Guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the

 

E-10



--------------------------------------------------------------------------------

amount by which the aggregate present fair salable value of all of its assets
and properties exceeds the amount of all debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Guarantor hereunder) to (ii) the amount by
which the aggregate present fair salable value of all assets and other
properties of all of the Loan Parties exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties hereunder) of the
Loan Parties; provided, however, that, for purposes of calculating the Ratable
Shares of the Guarantors in respect of any payment of Guarantied Obligations,
any Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.

(b) As used herein, “Guarantors” shall mean, as the context requires,
collectively, (a) each Subsidiary identified as a “Guarantor” on the signature
pages hereto, (b) each Person that joins this Guaranty as a Guarantor pursuant
to Section 7.13 of the Credit Agreement, (c) with respect to (i) any Specified
Derivatives Obligations between any Loan Party (other than the Borrower) and any
Specified Derivatives Provider, the Borrower and (ii) the payment and
performance by each other Loan Party of its obligations under the Guaranty with
respect to all Swap Obligations, the Borrower, and (d) the successors and
permitted assigns of the foregoing.

(c) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

[Signatures on Following Page]

 

E-11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

GUARANTORS: [NAME OF GUARANTOR]

By:  

 

  Name:  

 

  Title:  

 

Address for Notices for all Guarantors: c/o Washington Real Estate Investment
Trust ______________________ ______________________
Attention:______________________ Telecopier: (_____) ______________ Telephone:
(_____) ______________ BORROWER: WASHINGTON REAL ESTATE INVESTMENT TRUST

By:  

 

  Name:  

 

  Title:  

 

 

E-12



--------------------------------------------------------------------------------

ANNEX I

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT dated as of                     ,         , executed
and delivered by                    , a                      (the “New
Guarantor”) in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity
as Administrative Agent (the “Administrative Agent”) under that certain Amended
and Restated Credit Agreement dated as of March 29, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Washington Real Estate Investment Trust, a real estate investment
trust formed under the laws of the State of Maryland (the “Borrower”), the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), the Administrative Agent, and the other parties
thereto, for its benefit and the benefit of the other Guarantied Parties.

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the
Swingline Lenders, the Issuing Banks and the other Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

WHEREAS, the Specified Derivatives Provider may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or its Subsidiaries;

WHEREAS, the New Guarantor is owned or controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;

WHEREAS, the Borrower, the New Guarantor and the other Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financial accommodations from the
Guarantied Parties through their collective efforts;

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available ; and

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties continuing to make such financial
accommodations.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under the Guaranty dated as of                     , 20     (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), made by the Guarantors party thereto in favor of the Administrative
Agent, for its benefit and the benefit of the other Guarantied Parties, and
assumes all obligations of a “Guarantor” thereunder, all as if the New Guarantor
had been an original signatory to the Guaranty. Without limiting the generality
of the foregoing, the New Guarantor hereby:

(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations (as defined in the Guaranty);

 

E-13



--------------------------------------------------------------------------------

(b) makes to the Administrative Agent and the other Guarantied Parties as of the
date hereof each of the representations and warranties contained in Section 5 of
the Guaranty and agrees to be bound by each of the covenants contained in
Section 6 of the Guaranty; and

(c) consents and agrees to each provision set forth in the Guaranty.

SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

[Signatures on Following Page]

 

E-14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered by its duly authorized officers as of the date first
written above.

 

[NEW GUARANTOR]

By:  

 

  Name:  

 

  Title:  

 

Address for Notices: c/o Washington Real Estate Investment Trust
______________________ ______________________ Attention:______________________
Telecopier: (_____) ______________ Telephone: (_____) ______________

 

Accepted: WELLS FARGO BANK, NATIONAL     ASSOCIATION, as Administrative Agent

By:  

 

  Name:  

 

  Title:  

 

 

E-15



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF BORROWING

                , 20        

Wells Fargo Bank, National Association, as

    Administrative Agent

Minneapolis Loan Center

MAC N9303 110

600 South 4th St., 9th Floor

Minneapolis, Minnesota 55415

Attn: David DeAngelis

Telecopier:     (866) 595-7861

Telephone:     (612) 667-4773

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of March 29, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among WASHINGTON REAL ESTATE
INVESTMENT TRUST, a real estate investment trust formed under the laws of the
State of Maryland (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

  1. Pursuant to Section [2.1.(b)][2.9.(b)] of the Credit Agreement, the
Borrower hereby requests that the [Revolving Lenders][Tranche B Term Lenders]
make [Revolving Loans][Tranche B Term Loans] to the Borrower in an aggregate
amount equal to $                .

 

  2. The Borrower requests that such Loans be made available to the Borrower on
                    , 20        .

 

  3. The Borrower hereby requests that such Loans be of the following Class and
Type:

[Check one box only]

☐ Tranche B Term Loans

☐ Revolving Loans

[Check one box only]

☐ Base Rate Loan

☐ LIBOR Loan, with an initial Interest Period for a duration of:

      [Check one box only]

☐ 7 days

☐ 14 days

☐ one month

☐ three months

 

F-1



--------------------------------------------------------------------------------

☐ six months

 

  4. The principal amount of such Tranche B Term Loans subject to a Specified
Derivatives Contract is $                    .

 

  5. The Specified Derivatives Contract(s) to which such Tranche B Term Loans
is/are subject:

 

 

 

    

 

    

 

    

 

                         .   

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Loans, and
immediately after making such Loans, (a) no Default or Event of Default exists
or would exist, and none of the limits specified in Section 2.16. of the Credit
Agreement would be violated after giving effect thereto; and (b) the Continuing
Representations are and shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty is and shall be true and correct in
all respects) with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
were true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty was true and correct in all respects) on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. In addition, the Borrower certifies to the
Administrative Agent and the Lenders that all conditions to the making of the
requested Loans contained in Article V. of the Credit Agreement will have been
satisfied at the time such Loans are made.

[Signatures on Following Page]

 

F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

WASHINGTON REAL ESTATE INVESTMENT TRUST By:  

 

  Name:   Title:

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF NOTICE OF CONTINUATION

____________, 20__

Wells Fargo Bank, National Association, as

    Administrative Agent

Minneapolis Loan Center

MAC N9303 110

600 South 4th St., 9th Floor

Minneapolis, Minnesota 55415

Attn: David DeAngelis

Telecopier:     (866) 595-7861

Telephone:     (612) 667-4773

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of March 29, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among WASHINGTON REAL ESTATE
INVESTMENT TRUST, a real estate investment trust formed under the laws of the
State of Maryland (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Continuation of LIBOR Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:

 

  1. The requested date of such Continuation is ____________, 20__.

 

  2. The Class of Loans subject to such Continuation is:

☐ Revolving Loans

☐ Tranche A Term Loans

☐ Tranche B Term Loans

 

  3. The aggregate principal amount of the Class of Loans subject to such
Continuation is $________________________ and the portion of such principal
amount subject to such Continuation is $__________________________.

 

  4. The current Interest Period of the Loans subject to such Continuation ends
on ________________, 20__.

 

G-1



--------------------------------------------------------------------------------

  5. The duration of the Interest Period for the Loans or portion thereof
subject to such Continuation is:

Check one box only

☐ 7 days

☐ 14 days

☐ one month

☐ three months

☐ six months

 

  6. The principal amount of such [Tranche A][Tranche B] Term Loans subject to a
Specified Derivatives Contract is $__________________________.

 

  7. The Specified Derivatives Contract(s) to which such [Tranche A][Tranche B]
Term Loans is/are subject:

 

 

 

            

 

   

 

   

 

            .  

[Signatures on Following Page]

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

WASHINGTON REAL ESTATE INVESTMENT TRUST

By:  

 

Name:  

 

Title:  

 

 

G-3



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF NOTICE OF CONVERSION

____________, 20__

Wells Fargo Bank, National Association, as

    Administrative Agent

Minneapolis Loan Center

MAC N9303 110

600 South 4th St., 9th Floor

Minneapolis, Minnesota 55415

Attn: David DeAngelis

Telecopier:         (866) 595-7861

Telephone:         (612) 667-4773

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement dated as of
March 29, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among WASHINGTON REAL ESTATE
INVESTMENT TRUST, a real estate investment trust formed under the laws of the
State of Maryland (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

Pursuant to Section 2.11. of the Credit Agreement, the Borrower hereby requests
a Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

 

  1. The requested date of such Conversion is ______________, 20__.

 

  2. The Class of Loans to be Converted pursuant hereto are currently:

[Check one box only]        ☐ Revolving Loans

                          ☐ Tranche A Term Loans

                          ☐ Tranche B Term Loans

 

  3. The Type of Loans to be Converted pursuant hereto is currently:

[Check one box only]

☐ Base Rate Loan

☐ LIBOR Loan

 

  4. The aggregate principal amount of the Class and Type of Loans subject to
the requested Conversion is $_____________________ and the portion of such
principal amount subject to such Conversion is $___________________.

 

H-1



--------------------------------------------------------------------------------

  5. The amount of such Class of Loans to be so Converted is to be converted
into Loans of the following Type:

[Check one box only]

☐ Base Rate Loan

☐ LIBOR Loan, with an initial Interest Period for a duration of:

            [Check one box only]

☐ 7 days

☐ 14 days

☐ one month

☐ three months

☐ six months

 

  6. The principal amount of such [Tranche A][Tranche B] Term Loans subject to a
Specified Derivatives Contract is $__________________________.

 

  7. The Specified Derivatives Contract(s) to which such [Tranche A][Tranche B]
Term Loans is/are subject:

__________________________________________________________________________________________

__________________________________________________________________________________________

__________________________________________________________________________________________

__________________________________________________________________________________________

_________________.

[Signatures on Following Page]

 

H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

WASHINGTON REAL ESTATE INVESTMENT TRUST

By:

 

 

  Name:  

 

  Title:  

 

 

H-3



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF NOTICE OF SWINGLINE BORROWING

                , 20        

Wells Fargo Bank, National Association, as

    Administrative Agent

Minneapolis Loan Center

MAC N9303 110

600 South 4th St., 9th Floor

Minneapolis, Minnesota 55415

Attn: David DeAngelis

Telecopier:         (866) 595-7861

Telephone:         (612) 667-4773

 

                                 

                                 

                                 

                                 

Attn: __________15

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of March 29, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among WASHINGTON REAL ESTATE
INVESTMENT TRUST, a real estate investment trust formed under the laws of the
State of Maryland (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

  1. Pursuant to Section 2.4.(b) of the Credit Agreement, the Borrower hereby
requests that [                ] (the “Swingline Lender”) make a Swingline Loan
to the Borrower in an amount equal to $                .

 

  2. The Borrower requests that such Swingline Loan be made available to the
Borrower on                 , 20        .

The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the other Lenders that as of the date hereof, as of the date of the making
of the requested Swingline Loan, and after making such Swingline Loan, (a) no
Default or Event of Default exists or would exist, and none of the limits
specified in Section 2.16. of the Credit Agreement would be violated after
giving effect thereto; and (b) the Continuing Representations are and shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or

 

15 

Include notice information for the applicable Swingline Lender.

 

I-1



--------------------------------------------------------------------------------

warranty is and shall be true and correct in all respects) with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties were true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty was true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents. In addition,
the Borrower certifies to the Administrative Agent and the Lenders that all
conditions to the making of the requested Swingline Loan contained in Article V.
of the Credit Agreement will have been satisfied at the time such Swingline Loan
is made.

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.4.(b) of the Credit Agreement.

[Signatures on Following Page]

 

I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

WASHINGTON REAL ESTATE INVESTMENT TRUST

 

By:  

 

  Name:  

 

  Title:  

 

 

I-3



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF REVOLVING NOTE

$                                                                   
                                         
                                                                              ,
20        

FOR VALUE RECEIVED, the undersigned, WASHINGTON REAL ESTATE INVESTMENT TRUST, a
real estate investment trust formed under the laws of the State of Maryland (the
“Borrower”) hereby unconditionally promises to pay to                      or
registered assigns (the “Lender”), in care of Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), to its
address as 600 South 4th St., 9th Floor, Minneapolis, Minnesota 55415, or at
such other address as may be specified by the Administrative Agent to the
Borrower, the principal sum of                     AND        /100 DOLLARS
($                    )(or such lesser amount as shall equal the aggregate
unpaid principal amount of Revolving Loans made by the Lender to the Borrower
under the Credit Agreement (defined below)), on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount owing hereunder, at the rates and on the dates provided in the
Credit Agreement.

This Revolving Note is one of the “Revolving Notes” referred to in the Amended
and Restated Credit Agreement dated as of March 29, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 12.5. thereof, the Administrative Agent, and the other
parties thereto, and is subject to, and entitled to, all provisions and benefits
thereof. Capitalized terms used herein and not defined herein shall have the
respective meanings given to such terms in the Credit Agreement. The Credit
Agreement, among other things, (a) provides for the making of Revolving Loans by
the Lender to the Borrower from time to time in an aggregate amount not to
exceed at any time outstanding the Dollar amount first above mentioned,
(b) permits the prepayment of the Loans by the Borrower subject to certain terms
and conditions and (c) provides for the acceleration of the maturity of this
Revolving Note upon the occurrence of certain events and for prepayments of
Revolving Loans upon the terms and conditions specified therein.

Except as permitted by Section 12.5. of the Credit Agreement, this Revolving
Note may not be assigned by the Lender to any other person.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Revolving Note.

[This Revolving Note is given in replacement of the Revolving Note dated
            , 20    , in the original principal amount of $            
previously delivered to the Lender under the Credit Agreement. THIS REVOLVING
NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY
OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER REVOLVING NOTE.]1

 

 

1  Language to be included in case of an assignment and need to issue a
replacement note to an existing Lender, either because such Lender’s Commitment
has increased or decreased from what it was initially.

 

J-1



--------------------------------------------------------------------------------

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

[Signatures on Following Page]

 

J-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note as of the date written above.

 

WASHINGTON REAL ESTATE INVESTMENT TRUST

 

By:  

 

  Name:  

 

  Title:  

 

 

J-3



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF SWINGLINE NOTE

$75,000,000                                          
                                         
                                         
                                                  , 20        

FOR VALUE RECEIVED, the undersigned, WASHINGTON REAL ESTATE INVESTMENT TRUST, a
real estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), hereby promises to pay to [WELLS FARGO BANK, NATIONAL
ASSOCIATION][KEYBANK NATIONAL ASSOCIATION] or registered assigns (the “Swingline
Lender”) in care of Wells Fargo Bank, National Association, as Administrative
Agent (the “Administrative Agent”), to its address at 600 South 4th St., 9th
Floor, Minneapolis, Minnesota 55415, or at such other address as may be
specified by the Swingline Lender to the Borrower, the principal sum of
SEVENTY-FIVE MILLION AND NO/100 DOLLARS ($75,000,000) (or such lesser amount as
shall equal the aggregate unpaid principal amount of Swingline Loans made by the
Swingline Lender to the Borrower under the Credit Agreement (defined below)), on
the dates and in the principal amounts provided in the Credit Agreement, and to
pay interest on the unpaid principal amount owing hereunder, at the rates and on
the dates provided in the Credit Agreement.

This Swingline Note is one of the “Swingline Notes” referred to in the Amended
and Restated Credit Agreement dated as of March 29, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 12.5. thereof, the Administrative Agent, and the other
parties thereto, and evidences Swingline Loans made to the Borrower thereunder.
Terms used but not otherwise defined in this Swingline Note have the respective
meanings assigned to them in the Credit Agreement. The Credit Agreement provides
for the acceleration of the maturity of this Swingline Note upon the occurrence
of certain events and for prepayments of Swingline Loans upon the terms and
conditions specified therein.

Except as permitted by Section 12.5. of the Credit Agreement, this Swingline
Note may not be assigned by the Swingline Lender to any other person.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Swingline Note.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

[Signatures on Following Page]

 

K-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note as of the date first written above.

 

WASHINGTON REAL ESTATE INVESTMENT TRUST

 

By:  

 

  Name:  

 

  Title:  

 

 

K-2



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF BID RATE QUOTE REQUEST

                ,             

Wells Fargo Bank, National Association, as

    Administrative Agent

Minneapolis Loan Center

MAC N9303 110

600 South 4th St., 9th Floor

Minneapolis, Minnesota 55415

Attn: David DeAngelis

Telecopier:         (866) 595-7861

Telephone:         (612) 667-4773

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
March 29, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among WASHINGTON REAL ESTATE
INVESTMENT TRUST, a real estate investment trust formed under the laws of the
State of Maryland (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

  1. The Borrower hereby requests Bid Rate Quotes for the following proposed Bid
Rate Borrowings:

 

Borrowing Date

  

Amount1

  

Type2

  

Interest Period3

            , 20            $                                    days

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Bid Rate
Loans, and after making such Bid Rate Loans, (a) no Default or Event of Default
exists or would exist, and none of the limits specified in Section 2.16. of the
Credit Agreement would be violated after giving effect thereto; and (b) the
Continuing Representations are and shall be true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty is and shall be true
and correct in all respects) with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date

 

1  Minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess
thereof.

2  Insert either Absolute Rate (for Absolute Rate Loan) or LIBOR Margin (for
LIBOR Margin Loan).

3 

Must be between 7 and 90 days.

 

L-1



--------------------------------------------------------------------------------

(in which case such representations and warranties were true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty was true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents. In addition,
the Borrower certifies to the Administrative Agent and the Lenders that all
conditions to the making of the requested Bid Rate Loans contained in Article V.
of the Credit Agreement will have been satisfied at the time such Bid Rate Loans
are made.

[Signatures on Following Page]

 

L-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote Request as of the date first written above.

 

WASHINGTON REAL ESTATE INVESTMENT TRUST

 

By:  

 

  Name:  

 

  Title:  

 

 

L-3



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF BID RATE QUOTE

                ,         

Wells Fargo Bank, National Association, as

    Administrative Agent

Minneapolis Loan Center

MAC N9303 110

600 South 4th St., 9th Floor

Minneapolis, Minnesota 55415

Attn: David DeAngelis

Telecopier:         (866) 595-7861

Telephone:         (612) 667-4773

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
March 29, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among WASHINGTON REAL ESTATE
INVESTMENT TRUST, a real estate investment trust formed under the laws of the
State of Maryland (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

In response to the Borrower’s Bid Rate Quote Request dated                 ,
20        , the undersigned hereby makes the following Bid Rate Quote(s) on the
following terms:

 

  1. Quoting Lender:                

 

  2. Person to contact at quoting Lender:                    

 

  3. The undersigned offers to make Bid Rate Loan(s) in the following principal
amount(s), for the following Interest Period(s) and at the following Bid
Rate(s):

 

Borrowing Date

   Amount1    Type2    Interest Period3    Bid Rate

__________, 20__

   $_____________       ______days    ______%

__________, 20__

   $_____________       ______days    ______%

__________, 20__

   $_____________       ______days    ______%

 

1  Minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess
thereof.

2  Insert either Absolute Rate (for Absolute Rate Loan) or LIBOR Margin (for
LIBOR Margin Loan).

3  Must be between 7 and 90 days.

 

M-1



--------------------------------------------------------------------------------

The undersigned understands and agrees that the offer(s) set forth above,
subject to satisfaction of the applicable conditions set forth in the Credit
Agreement, irrevocably obligate[s] the undersigned to make the Bid Rate Loan(s)
for which any offer(s) [is/are] accepted, in whole or in part.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote as of the date first written above.

 

[NAME OF QUOTING LENDER]

 

By:  

 

  Name:  

 

  Title:  

 

 

M-2



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF BID RATE QUOTE ACCEPTANCE

                , 20        

Wells Fargo Bank, National Association, as

    Administrative Agent

Minneapolis Loan Center

MAC N9303 110

600 South 4th St., 9th Floor

Minneapolis, Minnesota 55415

Attn: David DeAngelis

Telecopier:         (866) 595-7861

Telephone:         (612) 667-4773

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
March 29, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among WASHINGTON REAL ESTATE
INVESTMENT TRUST, a real estate investment trust formed under the laws of the
State of Maryland (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

The Borrower hereby accepts the following offer(s) of Bid Rate Quotes to be made
available to the Borrower on ____________, _____:

 

Quote Date

   Quoting Lender    Type    Amount Accepted

                         , 20    

         $                           

 

  

 

  

                         , 20    

         $                           

 

  

 

  

                         , 20    

         $                           

 

  

 

  

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Bid Rate
Loans, and after making such Bid Rate Loans, (a) no Default or Event of Default
exists or would exist, and none of the limits specified in Section 2.16. of the
Credit Agreement would be violated after giving effect thereto; and (b) the
Continuing Representations are and shall be true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty is and shall be true
and correct in all respects) with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties were true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty was true and correct in all respects) on and as
of such earlier date) and except for changes in

 

N-1



--------------------------------------------------------------------------------

factual circumstances not prohibited under the Loan Documents. In addition, the
Borrower certifies to the Administrative Agent and the Lenders that all
conditions to the making of the requested Bid Rate Loans contained in Article V.
of the Credit Agreement will have been satisfied at the time such Bid Rate Loans
are made.

[Signatures on Following Page]

 

N-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote Acceptance as of the date first written above.

 

WASHINGTON REAL ESTATE INVESTMENT TRUST

By:  

 

  Name:  

 

  Title:  

 

 

N-3



--------------------------------------------------------------------------------

EXHIBIT O-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 29, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among WASHINGTON REAL ESTATE INVESTMENT
TRUST (the “Borrower”), each of the financial institutions initially a signatory
thereto together with their assignees under Section 12.5. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as the Administrative Agent
(the “Administrative Agent”), and the other parties thereto.

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:                                          
                          Name:                                          
               Title:                                                    
Date:                     , 20    

 

O-1-1



--------------------------------------------------------------------------------

EXHIBIT O-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 29, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among WASHINGTON REAL ESTATE INVESTMENT
TRUST (the “Borrower”), each of the financial institutions initially a signatory
thereto together with their assignees under Section 12.5. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as the Administrative Agent
(the “Administrative Agent”), and the other parties thereto.

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:                                          
                          Name:                                          
               Title:                                                    
Date:                     , 20    

 

O-2-1



--------------------------------------------------------------------------------

EXHIBIT O-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 29, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among WASHINGTON REAL ESTATE INVESTMENT
TRUST (the “Borrower”), each of the financial institutions initially a signatory
thereto together with their assignees under Section 12.5. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as the Administrative Agent
(the “Administrative Agent”), and the other parties thereto.

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:                                          
                          Name:                                          
               Title:                                                    
Date:                     , 20    

 

O-3-1



--------------------------------------------------------------------------------

EXHIBIT O-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 29, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among WASHINGTON REAL ESTATE INVESTMENT
TRUST (the “Borrower”), each of the financial institutions initially a signatory
thereto together with their assignees under Section 12.5. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as the Administrative Agent
(the “Administrative Agent”), and the other parties thereto.

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:                                          
                          Name:                                          
               Title:                                                    
Date:                     , 20    

 

O-4-1



--------------------------------------------------------------------------------

EXHIBIT P

FORM OF COMPLIANCE CERTIFICATE

Reference is made to the Amended and Restated Credit Agreement dated as of
March 29, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among WASHINGTON REAL ESTATE
INVESTMENT TRUST, a real estate investment trust formed under the laws of the
State of Maryland (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given to them in the Credit
Agreement.

Pursuant to Section 8.3. of the Credit Agreement, the undersigned, the [chief
financial officer] [chief accounting officer] of the Borrower, hereby certifies
to the Administrative Agent, the Issuing Banks and the Lenders that:

1. (a) The undersigned has reviewed the terms of the Credit Agreement and has
made a review of the transactions, financial condition and other affairs of the
Borrower and its Subsidiaries as of, and during the relevant accounting period
ending on,             , 20         and (b) such review has not disclosed the
existence during such accounting period, and the undersigned does not have
knowledge of the existence, as of the date hereof, of any condition or event
constituting a Default or Event of Default [except as set forth on Attachment A
hereto, which accurately describes the nature of the conditions(s) or event(s)
that constitute (a) Default(s) or (an) Event(s) of Default and the actions which
the Borrower (is taking)(is planning to take) with respect to such condition(s)
or event(s)].

2. [Reserved].

3. Schedule 1 attached hereto accurately and completely sets forth the
calculations required to establish compliance with Section 9.1. of the Credit
Agreement on the date of the financial statements for the accounting period set
forth above.

4. Schedule 2(i) attached hereto accurately and completely sets forth a
reasonably detailed list of all Properties which the Borrower has elected to
include in calculations of Unencumbered NOI and Unencumbered Pool Value for the
fiscal period covered by this Compliance Certificate.20

5. Schedule 2(ii) attached hereto accurately and completely sets forth a summary
with respect to each Property the Borrower has elected to include in
calculations of Unencumbered NOI and Unencumbered Pool Value, including without
limitation, a quarterly and year-to-date statement of Net Operating Income.

6. Schedule 2(iii) attached hereto accurately and completely sets forth a
statement of Funds From Operations [for the most recently ended fiscal quarter]
[for the most recently ended fiscal year].

 

 

20  So long as no Default or Event of Default exists or would occur as a result
of such election, the Borrower shall be free to include or exclude from such
calculations any Property that would otherwise be eligible for inclusion.

 

P-1



--------------------------------------------------------------------------------

7. Schedule 2(iv) attached hereto accurately and completely sets forth a report
listing Properties acquired in the most recently ended fiscal quarter, setting
forth for each such Property the purchase price and Net Operating Income for
such Property and indicating whether such Property is collateral for any
Indebtedness of the owner of such Property that is secured in any manner by any
Lien and, if so, a description of such Indebtedness.

[Signature on following page]

 

P-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of             , 20    .

 

                                                                         Name:  
                                                             ,   as the [Chief
Financial Officer/Chief Accounting Officer] of Washington Real Estate Investment
Trust



--------------------------------------------------------------------------------

EXHIBIT Q

FORM OF TRANCHE A TERM NOTE

 

$                                                         , 20    

FOR VALUE RECEIVED, the undersigned, WASHINGTON REAL ESTATE INVESTMENT TRUST, a
real estate investment trust formed under the laws of the State of Maryland (the
“Borrower”) hereby unconditionally promises to pay to
                                 or registered assigns (the “Lender”), in care
of Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to its address as 600 South 4th St., 9th Floor,
Minneapolis, Minnesota 55415, or at such other address as may be specified by
the Administrative Agent to the Borrower, the principal sum of
                     AND        /100 DOLLARS ($                    ) (or such
lesser amount as shall equal the aggregate unpaid principal amount of Tranche A
Term Loans made by the Lender to the Borrower under the Credit Agreement
(defined below)), on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount owing
hereunder, at the rates and on the dates provided in the Credit Agreement.

This Tranche A Term Note is one of the “Tranche A Term Notes” referred to in the
Amended and Restated Credit Agreement dated as of March [        ], 2018 (as may
be further amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrower, the financial
institutions party thereto and their assignees under Section 12.5. thereof, the
Administrative Agent, and the other parties thereto, and is subject to, and
entitled to, all provisions and benefits thereof. Capitalized terms used herein
and not defined herein shall have the respective meanings given to such terms in
the Credit Agreement. The Credit Agreement, among other things, (a) provides for
the making of Tranche A Term Loans by the Lender to the Borrower in an aggregate
amount not to exceed at any time outstanding the Dollar amount first above
mentioned, (b) permits the prepayment of the Loans by the Borrower subject to
certain terms and conditions and (c) provides for the acceleration of the
maturity of this Tranche A Term Note upon the occurrence of certain events and
for prepayments of Tranche A Term Loans upon the terms and conditions specified
therein.

Except as permitted by Section 12.5. of the Credit Agreement, this Trance A Term
Note may not be assigned by the Lender to any other person.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Tranche A Term Note.

[This Tranche A Term Note is given in replacement of the Tranche A Term Note
dated             , 20    , in the original principal amount of
$                 previously delivered to the Lender under the Credit Agreement.
THIS TRANCHE A TERM NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO
BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE
OTHER TRANCHE A TERM NOTE.]21

 

21  Language to be included in case of an assignment and need to issue a
replacement note to an existing Lender, either because such Lender’s Tranche A
Term Loan Commitment has increased or decreased from what it was initially.

 

Q-1



--------------------------------------------------------------------------------

THIS TRANCHE A TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.

[Signatures on Following Page]

 

Q-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Tranche A
Term Note as of the date written above.

 

WASHINGTON REAL ESTATE INVESTMENT TRUST

By:  

 

  Name:  

 

  Title:  

 

 

Q-3



--------------------------------------------------------------------------------

EXHIBIT R

FORM OF TRANCHE B TERM NOTE

 

$                                                         , 20    

FOR VALUE RECEIVED, the undersigned, WASHINGTON REAL ESTATE INVESTMENT TRUST, a
real estate investment trust formed under the laws of the State of Maryland (the
“Borrower”) hereby unconditionally promises to pay to                      or
registered assigns (the “Lender”), in care of Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), to its
address as 600 South 4th St., 9th Floor, Minneapolis, Minnesota 55415, or at
such other address as may be specified by the Administrative Agent to the
Borrower, the principal sum of                  AND     /100 DOLLARS
($                ) (or such lesser amount as shall equal the aggregate unpaid
principal amount of Tranche B Term Loans made by the Lender to the Borrower
under the Credit Agreement (defined below)), on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount owing hereunder, at the rates and on the dates provided in the
Credit Agreement.

This Tranche B Term Note is one of the “Tranche B Term Notes” referred to in the
Amended and Restated Credit Agreement dated as of March [        ], 2018 (as may
be further amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrower, the financial
institutions party thereto and their assignees under Section 12.5. thereof, the
Administrative Agent, and the other parties thereto, and is subject to, and
entitled to, all provisions and benefits thereof. Capitalized terms used herein
and not defined herein shall have the respective meanings given to such terms in
the Credit Agreement. The Credit Agreement, among other things, (a) provides for
the making of Tranche B Term Loans by the Lender to the Borrower in an aggregate
amount not to exceed at any time outstanding the Dollar amount first above
mentioned, (b) permits the prepayment of the Loans by the Borrower subject to
certain terms and conditions and (c) provides for the acceleration of the
maturity of this Tranche B Term Note upon the occurrence of certain events and
for prepayments of Tranche B Term Loans upon the terms and conditions specified
therein.

Except as permitted by Section 12.5. of the Credit Agreement, this Tranche B
Term Note may not be assigned by the Lender to any other person.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Tranche B Term Note.

THIS TRANCHE B TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.

[Signatures on Following Page]

 

R-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Tranche B
Term Note as of the date written above.

 

WASHINGTON REAL ESTATE INVESTMENT TRUST

By:  

 

  Name:  

 

  Title:  

 

 

R-2